


Bank of America




TERM LOAN AGREEMENT
by and among


CJUF II STRATUS BLOCK 21 LLC,
a Delaware limited liability company,
as Borrower,


and


BANK OF AMERICA, N.A.,
a national banking association,
as Administrative Agent,


and


the Lenders party hereto from time to time


with respect to
W Hotel and Condominiums and Related Property
200 Lavaca Street, Austin, Texas 78701



61400346.docx

--------------------------------------------------------------------------------




Table of Contents
 
 
 
Page
Article I General Information
 
 
1


Section 1.1
Conditions to Closing
1


Section 1.2
Schedules
1


Section 1.3
Defined Terms
1


Article II Terms of the Loan
 
 
1


Section 2.1
The Loan
1


Section 2.2
Loan Advance
2


Section 2.3
Reserve Funds
2


Section 2.4
Automatic Deduction
3


Article III Representations and Warranties
 
4


Section 3.1
Organization, Power and Authority of Borrower; Loan Documents
4


Section 3.2
Other Documents; Laws
4


Section 3.3
Taxes
4


Section 3.4
Legal Actions
4


Section 3.5
Nature of Loan
5


Section 3.6
Trade Names
5


Section 3.7
Financial Statements
5


Section 3.8
No Material Adverse Change
5


Section 3.9
ERISA and Prohibited Transactions
5


Section 3.10
Compliance with Laws and Zoning and Other Requirements;
 
 
Encroachments
6


Section 3.11
Certificates of Occupancy
6


Section 3.12
Utilities; Roads; Access
6


Section 3.13
Other Liens
6


Section 3.14
No Defaults
6


Section 3.15
Organizational Documents
7


Section 3.16
Condominiums
7


Section 3.17
Management and Other Material Agreements
7


Section 3.18
Stageside LLC
8


Section 3.19
Service Company LLC
8


Section 3.20
Show Bureau Company LLC
9


Section 3.21
Loan Brokers
10


Section 3.22
Anti-Terrorism Laws
10


Section 3.23
Patriot Act
11


Section 3.24
Accounts
11


Article IV Affirmative Covenants and Agreements
 
11


Section 4.1
Compliance with Laws; Use of Proceeds
11


Section 4.2
Inspections; Cooperation
12


Section 4.3
Payment and Performance of Contractual Obligations
12


Section 4.4
Insurance
13




61400346.docx    i

--------------------------------------------------------------------------------

        

 
 
 
 
Page
Section 4.5
Adjustment of Condemnation and Insurance Claims
15


Section 4.6
Utilization of Net Proceeds
15


Section 4.7
Management and Operation
17


Section 4.8
Books and Records; Financial Statements; Tax Returns
19


Section 4.9
Estoppel Certificates
20


Section 4.10
Taxes and Common Charges; Tax Receipts
21


Section 4.11
Administrative Agent’s Rights to Pay and Perform
21


Section 4.12
Reimbursement; Interest
21


Section 4.13
Notification of Administrative Agent
21


Section 4.14
Indemnification by Borrower
22


Section 4.15
Fees and Expenses
23


Section 4.16
Appraisals
23


Section 4.17
Leasing and Tenant Matters
23


Section 4.18
Existence; Compliance with Requirements
24


Section 4.19
Income from Property
24


Section 4.20
Representations and Warranties
24


Section 4.21
Deposit Accounts
25


Section 4.22
Intentionally Deleted
25


Section 4.23
Financial Covenants
25


Section 4.24
Additional Costs
25


Section 4.25
Separateness
25


Section 4.26
Condominium
28


Article V Negative Covenants
 
30


Section 5.1
Conditional Sales
30


Section 5.2
Insurance Policies and Bonds
30


Section 5.3
Commingling
30


Section 5.4
Additional Debt
30


Article VI Events of Default
 
30


Section 6.1
Payment Default
30


Section 6.2
Default Under Other Loan Documents
31


Section 6.3
Accuracy of Information; Representations and Warranties
31


Section 6.4
Deposits
31


Section 6.5
Insurance Obligations
32


Section 6.6
Other Obligations
32


Section 6.7
Damage to Improvements
32


Section 6.8
Lapse of Permits or Approvals
32


Section 6.9
Mechanic’s Lien
33


Section 6.10
Bankruptcy
33


Section 6.11
Appointment of Receiver, Trustee, Liquidator
33


Section 6.12
Inability to Pay Debts
33


Section 6.13
Judgment
34


Section 6.14
Dissolution; Change in Business Status
34


Section 6.15
Change in Controlling Interest
34





    

61400346.docx    ii

--------------------------------------------------------------------------------

        

 
 
 
 
Page
Article VII Remedies on Default
 
34


Section 7.1
Remedies on Default
34


Section 7.2
No Release or Waiver; Remedies Cumulative and Concurrent
36


Article VIII Miscellaneous
 
36


Section 8.1
Further Assurances; Authorization to File Documents
36


Section 8.2
No Warranty by Administrative Agent
37


Section 8.3
Standard of Conduct of Administrative Agent
37


Section 8.4
No Partnership
37


Section 8.5
Severability
37


Section 8.6
Notices
38


Section 8.7
Permitted Successors and Assigns; Disclosure of Information
39


Section 8.8
Modification; Waiver
41


Section 8.9
Third Parties; Benefit
41


Section 8.10
Rules of Construction
42


Section 8.11
Counterparts
42


Section 8.12
Signs; Publicity
42


Section 8.13
Governing Law
42


Section 8.14
Time of Essence
42


Section 8.15
Electronic Transmission of Data
42


Section 8.16
WAIVER OF JURY TRIAL
43


Section 8.17
Forum
43


Section 8.18
USA Patriot Act Notice
44


Section 8.19
Entire Agreement
44


Section 8.20
Exculpation
44


Section 8.21
Partial Release of Collateral
44


Section 8.22
Residential Units
46


Section 8.23
Authorized Signers
46


Section 8.24
Lender Taxes
46


Section 8.25
Co-Lender and Agency Provisions
47


 
 
 

    







61400346.docx    iii

--------------------------------------------------------------------------------




Schedules to Term Loan Agreement
Schedule 1
Definitions

Schedule 2
Reserve Funds



Schedule 3
Form of Draw Request

Schedule 4
Leasing and Tenant Matters

Schedule 5
Forms of Quarterly Compliance Certificate and Monthly Cash Sweep Certificate

Schedule 6
Swap Contracts

Schedule 7
Financial Covenants

Schedule 8
Allocated Loan Amounts

Schedule 9
Schedule of Lenders

Schedule 10
Form of Promissory Note

Schedule 11
Organizational Chart

Schedule 12
Condominium Documents

Schedule 13
Accounts

Schedule 14
Co-Lender and Agency Provisions

Schedule 15
Claims

Schedule 16
Trade Names












61400346.docx    iv

--------------------------------------------------------------------------------




Term Loan Agreement
This Term Loan Agreement (this “Agreement”) is made as of September 30, 2013, by
and among CJUF II STRATUS BLOCK 21 LLC, a Delaware limited liability company
(“Borrower”), each lender from time to time a party hereto (individually, a
“Lender” and collectively, the “Lenders”) and BANK OF AMERICA, N.A., a national
banking association, as administrative agent for the Lenders (as more
particularly defined herein, “Administrative Agent”).
Recitals
Borrower has applied to Lenders for a loan for the purpose of refinancing
Borrower’s existing mortgage indebtedness with respect to the Property. Lenders
have agreed to make the loan on the terms and conditions set forth in this
Agreement and in the other documents evidencing and securing the loan.
Now, therefore, in consideration of the premises, and in further consideration
of the mutual covenants and agreements herein set forth, the parties covenant
and agree as follows:
Agreements
Article I
General Information
Section 1.1    Conditions to Closing.
The conditions precedent to closing the Loan and recording the Mortgage are set
forth in the Closing Checklist. Funding of the Loan by Lenders on the Closing
Date shall constitute their acknowledgment that such conditions have been
satisfied or waived by Lenders unless expressly shown otherwise on the Closing
Checklist as required to be satisfied by Borrower after such funding.
Section 1.2    Schedules.
The Schedules attached to this Agreement are incorporated herein and made a part
hereof.
Section 1.3    Defined Terms.
Capitalized terms in this Agreement shall have the meanings ascribed to such
terms in the Preamble hereto and in Schedule 1.
Article II    
Terms of the Loan
Section 2.1    The Loan.
Borrower agrees to borrow from each Lender, and each Lender severally agrees to
advance to Borrower, such Lender’s Pro Rata Share of the Loan proceeds, subject
to the terms and conditions herein set forth, in an amount not to exceed such
Lender’s Pro Rata Share of the Loan Amount. Interest shall accrue and be payable
in arrears only on sums advanced hereunder for the period of time outstanding.
The Loan is not a revolving loan; amounts repaid may not be re-borrowed.

61400346.docx    

--------------------------------------------------------------------------------




Section 2.2    Loan Advance.
At closing, each Lender shall advance its Pro Rata Share of the Loan proceeds to
the party specified in the Funding Direction Notice, net of any amounts set
forth in the Funding Direction Notice.
Section 2.3    Reserve Funds.
(a)    Office Tenant Improvements, Office Leasing Costs and Office Leasing
Commissions. On or before the fifth (5th) day of each calendar month commencing
with November 5, 2013, Borrower shall deposit into the Office Leasing Reserve
Account an amount equal to one-twelfth (1/12) of the product of the square
footage for the Office Unit multiplied by $1.50 ($5,000 / month), to be held for
application to Office Tenant Improvements, Office Leasing Commissions and Office
Leasing Costs as provided herein (or during the continuance of an Event of
Default, as the Required Lenders may elect in their sole discretion). Borrower
shall perform and pay, or cause to be performed and paid, all Office Tenant
Improvements, Office Leasing Commissions and Office Leasing Costs in accordance
with the applicable Qualified Office Leases, construction, brokerage and other
agreements, and the Loan Documents.
(b)    Tax and Insurance Reserve Funds.
(i)    On the Closing Date, Borrower shall deposit into the Tax and Insurance
Reserve Account Two Million Six Hundred and Six Thousand Six Hundred and One and
No/00 Dollars ($2,606,601), which amount, when added to the required monthly
deposits set forth in Section 2.3(b)(ii), is intended to be sufficient to make
all payments in accordance with the Loan Documents of the Real Property Taxes
that Administrative Agent reasonably estimates will be payable during the twelve
(12) month period immediately following the Closing Date and Insurance Premiums
(except to the extent the insurance required hereunder is maintained under a
blanket insurance policy reasonably acceptable to Administrative Agent) that
Administrative Agent reasonably estimates will be payable during the twelve (12)
month period immediately following the Closing Date for the renewal of the
coverage afforded by the insurance policies upon the expiration thereof.
Administrative Agent’s estimates under this Section 2.3(b) shall be controlling
absent manifest error.
(ii)    On the fifth (5th) day of each calendar month commencing with November
5, 2013, Borrower shall deposit into the Tax and Insurance Reserve Account
(i) one-twelfth (1/12) of the amount necessary (taking into account amounts on
deposit in the Tax and Insurance Reserve Account) to pay the Real Property Taxes
that Administrative Agent reasonably estimates will be payable during the next
ensuing twelve (12) months or such higher amount necessary to accumulate with
Administrative Agent sufficient funds to pay all such Real Property Taxes prior
to the earlier of (A) the date that the same will become delinquent and (B) the
date that additional charges or interest will accrue due to the non-payment
thereof, and (ii) except to the extent the insurance required hereunder is
maintained under a blanket insurance policy reasonably acceptable to
Administrative Agent, (A) one-twelfth (1/12) of the Insurance Premiums that
Administrative Agent reasonably estimates will be payable during the next
ensuing twelve (12) months for the renewal of the coverage afforded by the
insurance policies upon the expiration thereof or (B) such higher amount
necessary to accumulate with Administrative Agent sufficient funds to pay all
such Insurance Premiums prior to the due date for such payments.
(c)    FF&E Reserve. Subject to the last sentence of this Section 2.3(c), on the
fifth (5th) day of each calendar month commencing with October 5, 2013, Borrower
shall deposit into the FF&E Reserve Account the FF&E Reserve Amount calculated
with respect to the second (2nd) immediately preceding

61400346.docx    2

--------------------------------------------------------------------------------




calendar month and deliver to Administrative Agent a certificate setting forth
in reasonable detail Borrower’s calculation of such FF&E Reserve Amount. For so
long as, and to the extent that, Borrower is required to, and actually does,
deposit pursuant to the Hotel Management Agreement on a monthly basis the FF&E
Reserve Amount into the “Reserve Fund” under the Hotel Management Agreement (the
“Hotel Manager FF&E Reserve”), and Hotel Manager is required to, and actually
does, maintain the Hotel Manager FF&E Reserve pursuant to the Hotel Management
Agreement, then Borrower shall not be obligated to make the applicable monthly
deposit required under this Section 2.3(c) into the FF&E Reserve Account;
provided, however, that in the event Borrower is not required to, and does not,
deposit the entire FF&E Reserve Amount with Administrative Agent pursuant to the
preceding sentence, Borrower shall still provide to Administrative Agent the
certificate described in this Section 2.3(c) with respect to the FF&E Reserve
Amount, or such other information as Borrower and Administrative Agent may
reasonably agree with respect to the FF&E Reserve Amount and deposit the amount
required to meet the FF&E Reserve Amount into the FF&E Reserve Account. In
illustration of the foregoing, if the deposit required to be made and actually
made by Borrower into the Hotel Manager FF&E Reserve for any month is only three
percent (3.0%) of Actual Operating Revenue of the Hotel Unit, then Borrower
would deposit one percent (1.0%) of Actual Operating Revenue of the Hotel Unit
into the FF&E Reserve Account.
(d)    Reserve Funds Generally. Administrative Agent will disburse the Reserve
Funds, and Borrower shall use all such disbursements, in accordance with the
terms and conditions of Schedule 2. The provisions of Schedule 2 shall apply to
the Reserve Accounts, the Reserve Funds and any and all “Investment Property”
(as defined in the Uniform Commercial Code of each applicable jurisdiction)
contained therein.
Section 2.4    Automatic Deduction.
(a)    Borrower shall maintain the Owner’s Remittance Account in good standing
with Administrative Agent.
(b)    Borrower agrees that monthly payments on the Note and monthly deposits of
Reserve Funds into the Reserve Accounts, as applicable, will be deducted
automatically on their due dates from the Owner’s Remittance Account.
Administrative Agent is hereby authorized to apply the amounts so debited to
Borrower’s obligations under the Loan. Notwithstanding the foregoing,
Administrative Agent will not automatically deduct the principal payment at
maturity, from the Owner’s Remittance Account.
(c)    Administrative Agent will debit the Owner’s Remittance Account on the
dates the payments become due. If a due date does not fall on a Banking Day,
Administrative Agent will debit the Owner’s Remittance Account on the first
Banking Day following the due date.
(d)    Borrower shall maintain sufficient funds in the Owner’s Remittance
Account on the dates Administrative Agent enters debits authorized by this
Agreement. If there are insufficient funds in the Owner’s Remittance Account on
the date Administrative Agent enters any debit authorized by this Agreement,
without limiting Administrative Agent’s and Lenders’ other remedies in such an
event, the debit will be reversed in whole or in part, in Administrative Agent’s
sole and absolute discretion, and such amount not debited shall be deemed to be
unpaid and shall be immediately due and payable in accordance with the terms of
the Note.
Section 2.5    Liability of Lenders.
Lenders shall in no event be responsible or liable to any Person other than
Borrower for the disbursement of or failure to disburse the Loan proceeds or any
part thereof and no Person other than

61400346.docx    3

--------------------------------------------------------------------------------




Borrower shall have any right or claim against Lenders under this Agreement or
the other Loan Documents. Each Lender shall only be liable to Borrower on
account of its failure to disburse the Loan proceeds on the Closing Date to the
extent of such Lender’s Pro Rata Share of the Loan, and not any other Lender’s
Pro Rata Share.


Article III    
Representations and Warranties
Borrower makes the following representations and warranties to Administrative
Agent and Lenders as of the Closing Date:
Section 3.1    Organization, Power and Authority of Borrower; Loan Documents.
Borrower (a) is a limited liability company duly organized, existing and in good
standing under the Laws of the state in which it is organized and is duly
qualified to do business and in good standing in the State and in any other
state where the nature of Borrower’s business or property requires it to be
qualified to do business and (b) has the power, authority and legal right to own
its property and carry on the business now being conducted by it and to engage
in the transactions contemplated by the Loan Documents. The Loan Documents to
which Borrower is a party have been duly executed and delivered by Borrower, and
the execution and delivery of, and the carrying out of the transactions
contemplated by, such Loan Documents, and the performance and observance of the
terms and conditions thereof, have been duly authorized by all necessary
organizational action by and on behalf of Borrower. The Loan Documents to which
Borrower is a party constitute the valid and legally binding obligations of
Borrower and are fully enforceable against Borrower in accordance with their
respective terms, except to the extent that such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratoria or other similar laws
affecting the enforcement of creditors’ rights generally or general equitable
principles.
Section 3.2    Other Documents; Laws.
The execution and performance of the Loan Documents to which Borrower is a party
and the consummation of the transactions contemplated thereby will not conflict
with, result in any breach of, or constitute a default under, the organizational
documents of Borrower or any contract, agreement, document or other instrument
to which Borrower is a party or by which Borrower or any of its properties may
be bound or affected, and such actions do not and will not violate or contravene
any Law to which Borrower is subject.
Section 3.3    Taxes.
Borrower has filed all federal, state, county and municipal Tax returns required
to have been filed by Borrower and has paid all Taxes which have become due
pursuant to such returns or pursuant to any Tax assessments received by
Borrower. Without limiting the foregoing, Borrower has timely filed all tax
reports required by Chapter 171 of the Texas Tax Code (the “Franchise Tax
Statute”) and has paid all taxes imposed upon it by the Franchise Tax Statute
and has not had its right to transact business in the State forfeited for
failure to file any such tax report or pay any such tax.
Section 3.4    Legal Actions.
Except as shown on Schedule 15, there are no Claims or investigations by or
before any court or Governmental Authority, pending against Borrower except to
the extent that such claim or the result of

61400346.docx    4

--------------------------------------------------------------------------------




such investigation would be fully covered by the relevant insurance policy of
Borrower subject to the deductible and that the coverage provider has accepted
defense of such Claim or the result of such investigation. Borrower is not in
default with respect to any order, writ, injunction, decree or demand of any
court or any Governmental Authority affecting Borrower, the Property, the Common
Elements or the Residential Units.
Section 3.5    Nature of Loan.
Borrower is a business or commercial organization. All of the proceeds of the
Loan shall be used for commercial purposes and stipulates that the Loan shall be
construed for all purposes as a commercial loan, and is made for purposes other
than personal, family, household or agricultural purposes.
Section 3.6    Trade Names.
Except as shown on Schedule 16, Borrower conducts its business solely under the
name set forth in the Preamble to this Agreement and makes use of no trade names
in connection therewith, unless such trade names have been previously disclosed
to Administrative Agent in writing.
Section 3.7    Financial Statements.
The financial statements heretofore delivered by Borrower and each Guarantor to
Administrative Agent are true and correct in all material respects, have been
prepared in accordance with sound accounting principles consistently applied,
and fairly present the respective financial conditions of the subjects thereof
as of the respective dates thereof.
Section 3.8    No Material Adverse Change.
No material adverse change has occurred in the financial conditions reflected in
the financial statements of Borrower, either Guarantor, Service Company LLC,
Show Bureau LLC or either Condominium Association, or to Borrower’s Knowledge,
Stageside LLC, since the respective dates of the statements which were delivered
to Administrative Agent prior to the Closing Date, and no material additional
liabilities have been incurred by Borrower, Stageside LLC, Service Company LLC,
Show Bureau LLC or either Condominium Association since the dates of such
statements other than the borrowings contemplated herein or as approved in
writing by Administrative Agent.
Section 3.9    ERISA and Prohibited Transactions.
As of the Closing Date and throughout the term of the Loan: (a) Borrower is not
and will not be (i) an “employee benefit plan,” as defined in Section 3(3) of
ERISA, (ii) a “governmental plan” within the meaning of Section 3(32) of ERISA,
or (iii) a “plan” within the meaning of Section 4975(e) of the Code; (b) the
assets of Borrower do not and will not constitute “plan assets” within the
meaning of the United States Department of Labor Regulations set forth in
Section 2510.3-101 of Title 29 of the Code of Federal Regulations;
(c) transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans; and (d) so long as the assets used to make the
Loan are not and are not deemed to be “plan assets” within the meaning of
Section 3(42) of ERISA, Borrower will not engage in any transaction that would
cause any Obligation or any action taken or to be taken hereunder (or the
exercise by Administrative Agent of any of its rights under the Mortgage or any
of the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or Section
4975 of the Code. Borrower agrees to deliver to Administrative Agent such
certifications or other evidence of compliance with the provisions of this
Section as Administrative Agent may from time to time request.

61400346.docx    5

--------------------------------------------------------------------------------




Section 3.10    Compliance with Laws and Zoning and Other Requirements;
Encroachments.
Except as may have been expressly disclosed to Administrative Agent in writing,
to Borrower’s Knowledge: (a) Borrower is in compliance with the requirements of
all applicable Laws in all material respects; (b) the use of the Property, the
Common Elements and the Residential Units complies in all material respects with
applicable zoning ordinances, regulations, restrictive covenants, declarations,
use and other restrictions affecting the Land; (c) all use and other
requirements of any Governmental Authority having jurisdiction over the
Property, the Common Elements and the Residential Units have been satisfied in
all material respects; (d) no material violation of any Law exists with respect
to the Property, the Common Elements or the Residential Units; (e) the
Improvements and the Common Elements are constructed entirely on the Land and do
not encroach upon any easement or right-of-way, or upon the land of others
except pursuant to recorded license agreements and easements that benefit the
Property in effect as of the date of this Agreement or otherwise entered into in
accordance with the Loan Documents; and (f) the Improvements and the Common
Elements comply in all material respects with all applicable building
restriction lines and set-backs, however established.
Section 3.11    Certificates of Occupancy.
All certificates of occupancy and other permits and licenses necessary or
required in connection with the use and occupancy of the Improvements and the
Common Elements (and the operation of the businesses of Stageside LLC, Service
Company LLC and Show Bureau LLC) have been validly issued other than where
failure to have such certificates of occupancy, permits and licenses does not
have a material adverse effect on the use or value of the Property or the Common
Elements and does not violate any Management Agreement, any Lease, any Material
Agreement or any Condominium Document or other Permitted Encumbrance.
Section 3.12    Utilities; Roads; Access.
All utility services necessary for the operation of the Improvements and the
Common Elements for their intended purposes have been fully installed, including
telephone service, cable television, water supply, storm and sanitary sewer
facilities, natural gas and electric facilities, including cabling for
telephonic and data communication, and the capacity to send and receive wireless
communication. All roads and other accesses necessary to serve the Land, the
Improvements and the Common Elements have been completed, are serviceable in all
weather, and where required by the appropriate Governmental Authority, have been
dedicated to and formally accepted by such Governmental Authority.
Section 3.13    Other Liens.
Except for contracts for labor, materials and services furnished or to be
furnished in connection with any construction at the Property, including any
construction of tenant improvements or operation of the Property, Borrower has
made no contract or arrangement of any kind the performance of which by the
other party thereto would give rise to a lien on the Property, except for work
performed by the Condominium Associations pursuant to the Condominium Documents
as a result of a default by Borrower in the performance of such work to the
extent required pursuant to the Condominium Documents.
Section 3.14    No Defaults.
There is no Default or Event of Default under any of the Loan Documents, and,
other than as disclosed by Borrower to Administrative Agent in writing, there is
no material default or event of default

61400346.docx    6

--------------------------------------------------------------------------------




by Borrower under any Management Agreement, any Material Agreement or any
Condominium Document or other Permitted Encumbrance.
Section 3.15    Organizational Documents.
Borrower has delivered to Administrative Agent true, correct and complete copies
of the limited liability company agreement, the certificate of formation and all
other organizational documents (collectively, “Organizational Documents”) of
Borrower, Stageside LLC, Service Company LLC and Show Bureau LLC. To Borrower’s
Knowledge, there is no default or event of default by any member under any
Organizational Document of Borrower, Stageside LLC, Service Company LLC and Show
Bureau LLC. No member of Borrower, Stageside LLC, Service Company LLC and Show
Bureau LLC has given a notice of termination or default under any of its
respective Organizational Documents. The information set forth on the
organizational chart attached hereto as Schedule 11 is true and correct.
Section 3.16    Condominiums.
Each of the condominiums purported to be created pursuant to the Condominium
Documents have been duly created pursuant to all applicable Laws. A true,
correct and complete list of the Condominium Documents, including all amendments
thereto, is set forth on Schedule 12, and each Condominium Document listed
thereon is in full force and effect. Borrower has delivered to Administrative
Agent true, correct and complete copies of the Condominium Documents. Borrower
has not received a notice of termination or default with respect to any
Condominium Document. Borrower has paid all Common Charges with respect to the
Units and the Residential Units which have become due. To the best of Borrower’s
Knowledge, there is no material default or event of default by either
Condominium Association, or any managing agent for either Condominium
Association, under any Condominium Document. A true, correct and complete list
of all condominium board members for each Condominium Association holding office
as of the Closing Date is set forth on Schedule 12. The Units and the
Residential Units are the only condominium units owned by Borrower.
Section 3.17    Management and Other Material Agreements.
Each Management Agreement, the KLRU Agreement and the Condominium Marketing
License Agreement are in full force and effect. Borrower has delivered to
Administrative Agent true, correct and complete copies of all Management
Agreements and Material Agreements. Other than as disclosed by Borrower to
Administrative Agent in writing, there is no material default or event of
default by Borrower, Service Company LLC or Show Bureau LLC or to Borrower’s
Knowledge, Stageside LLC, under any Management Agreement or any Material
Agreement. Borrower has not received a notice of termination or default with
respect to any Management Agreement or any Material Agreement. Borrower has paid
all management fees, reimbursements and other amounts payable by Borrower under
the Management Agreement and all Material Agreements which have become due. To
Borrower’s Knowledge, there is no material default or event of default by any
other party under any Management Agreement, the KLRU Agreement or the
Condominium Marketing License Agreement. Each Management Agreement constitutes
the entire agreement between Borrower and the applicable Approved Manager party
thereto with respect to the Unit covered by such Management Agreement. There are
no other management agreements to which Borrower is a party for any portion of
the property other than the Management Agreements. The KLRU Agreement and the
Additional Space Use Agreement constitutes the entire agreement between Borrower
and the Capital of Texas Public Telecommunications Council with respect to the
Venue Unit and the other Property. No agreement to which Borrower is a party or
by which it is bound contains any option to purchase or right of first refusal
to purchase the Property or any part thereof. That certain Technical Services
Agreement between Borrower (as assignee of Stratus Block 21 Investments, L.P.)
and Hotel Manager (as assignee of Starwood Hotels & Resorts Worldwide, Inc.)
dated

61400346.docx    7

--------------------------------------------------------------------------------




as of October 26, 2006 has expired and is of no further force or effect. As of
September 27, 2013, the amount on deposit in the Hotel Manager FF&E Reserve is
$1,126,049.89. 
Section 3.18    Stageside LLC.
(a)    Borrower owns the interests in Stageside LLC as set forth in the Company
Agreement of Stageside LLC.
(b)    Stageside LLC (i) is a limited liability company duly organized, existing
and in good standing under the Laws of the State and in any other state where
the nature of Stageside LLC’s business or property requires it to be qualified
to do business, and (ii) has the power, authority and legal right to own its
property and carry on the business now being conducted by it and to enter into
the Loan Documents to which it is a party. The Loan Documents to which Stageside
LLC is a party have been duly executed and delivered by Stageside LLC, and the
execution and delivery of, and the carrying out of the transactions contemplated
by, such Loan Documents, and the performance and observance of the terms and
conditions thereof, have been duly authorized by all necessary organizational
action by and on behalf of Stageside LLC. The Loan Documents to which Stageside
LLC is a party constitute the valid and legally binding obligations of Stageside
LLC and are fully enforceable against Stageside LLC in accordance with their
respective terms, except to the extent that such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratoria or other similar laws
affecting the enforcement of creditors’ rights generally or general equitable
principles.
(c)    The execution and performance of the Loan Documents to which either
Borrower and/or Stageside LLC is a party and the consummation of the
transactions contemplated thereby will not conflict with, result in any breach
of, or constitute a default under, the organizational documents of Stageside LLC
or any contract, agreement, document or other instrument to which Borrower or
Stageside LLC is a party or by which Borrower or Stageside LLC or any of their
respective properties may be bound or affected, and such actions do not and will
not violate or contravene any Law to which Borrower or Stageside LLC is subject.
(d)    Stageside LLC has filed all federal, state, county and municipal Tax
returns required to have been filed by Stageside LLC and has paid all Taxes
which have become due pursuant to such returns or pursuant to any Tax
assessments received by Stageside LLC. Without limiting the foregoing, Stageside
LLC has timely filed all tax reports required by the Franchise Tax Statute and
has paid all taxes imposed upon it by the Franchise Tax Statute and has not had
its right to transact business in the State forfeited for failure to file any
such tax report or pay any such tax.
(e)    Except as shown on Schedule 15, there are no Claims or investigations by
or before any court or Governmental Authority, pending against Stageside LLC
except to the extent that such claim or the result of such investigation would
be fully covered by the relevant insurance policy of Borrower subject to the
deductible and that the coverage provider has accepted defense of such Claim or
the result of such investigation. Stageside LLC is not in default with respect
to any order, writ, injunction, decree or demand of any court or any
Governmental Authority affecting Stageside LLC.
(f)    Except as may have been expressly disclosed to Administrative Agent in
writing, to Borrower’s Knowledge, Stageside LLC is in compliance with the
requirements of all applicable Laws in all material respects.
Section 3.19    Service Company LLC.
(a)    Borrower owns all interests and Controls in Service Company LLC.

61400346.docx    8

--------------------------------------------------------------------------------




(b)    Service Company LLC (i) is a limited liability company duly organized,
existing and in good standing under the Laws of the State and in any other state
where the nature of Service Company LLC’s business or property requires it to be
qualified to do business, and (ii) has the power, authority and legal right to
own its property and carry on the business now being conducted by it and to
enter into the Loan Documents to which it is a party. The Loan Documents to
which Service Company LLC is a party have been duly executed and delivered by
Service Company LLC, and the execution and delivery of, and the carrying out of
the transactions contemplated by, such Loan Documents, and the performance and
observance of the terms and conditions thereof, have been duly authorized by all
necessary organizational action by and on behalf of Service Company LLC. The
Loan Documents to which Service Company LLC is a party constitute the valid and
legally binding obligations of Service Company LLC and are fully enforceable
against Service Company LLC in accordance with their respective terms, except to
the extent that such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratoria or other similar laws affecting the enforcement of
creditors’ rights generally or general equitable principles.
(c)    The execution and performance of the Loan Documents to which either
Borrower and/or Service Company LLC is a party and the consummation of the
transactions contemplated thereby will not conflict with, result in any breach
of, or constitute a default under, the organizational documents of Service
Company LLC or any contract, agreement, document or other instrument to which
Borrower or Service Company LLC is a party or by which Borrower or Service
Company LLC or any of their respective properties may be bound or affected, and
such actions do not and will not violate or contravene any Law to which Borrower
or Service Company LLC is subject.
(d)    Service Company LLC has filed all federal, state, county and municipal
Tax returns required to have been filed by Service Company LLC and has paid all
Taxes which have become due pursuant to such returns or pursuant to any Tax
assessments received by Service Company LLC. Without limiting the foregoing,
Service Company LLC has timely filed all tax reports required by the Franchise
Tax Statute and has paid all taxes imposed upon it by the Franchise Tax Statute
and has not had its right to transact business in the State forfeited for
failure to file any such tax report or pay any such tax.
(e)    Except as shown on Schedule 15, there are no Claims or investigations by
or before any court or Governmental Authority, pending against Service Company
LLC except to the extent that such claim or the result of such investigation
would be fully covered by the relevant insurance policy of Borrower subject to
the deductible and that the coverage provider has accepted defense of such Claim
or the result of such investigation. Service Company LLC is not in default with
respect to any order, writ, injunction, decree or demand of any court or any
Governmental Authority affecting Service Company LLC.
(f)    Except as may have been expressly disclosed to Administrative Agent in
writing, to Borrower’s Knowledge, Service Company LLC is in compliance with the
requirements of all applicable Laws in all material respects.
Section 3.20    Show Bureau Company LLC.
(a)    Borrower owns all interests and Controls in Show Bureau LLC.
(b)    Show Bureau LLC (i) is a limited liability company duly organized,
existing and in good standing under the Laws of the State and in any other state
where the nature of Show Bureau LLC’s business or property requires it to be
qualified to do business, and (ii) has the power, authority and legal right to
own its property and carry on the business now being conducted by it and to
enter into the Loan Documents to which it is a party. The Loan Documents to
which Show Bureau LLC is a party have been duly executed and delivered by Show
Bureau LLC, and the execution and delivery of, and the carrying

61400346.docx    9

--------------------------------------------------------------------------------




out of the transactions contemplated by, such Loan Documents, and the
performance and observance of the terms and conditions thereof, have been duly
authorized by all necessary organizational action by and on behalf of Show
Bureau LLC. The Loan Documents to which Show Bureau LLC is a party constitute
the valid and legally binding obligations of Show Bureau LLC and are fully
enforceable against Show Bureau LLC in accordance with their respective terms,
except to the extent that such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratoria or other similar laws affecting the
enforcement of creditors’ rights generally or general equitable principles.
(c)    The execution and performance of the Loan Documents to which either
Borrower and/or Show Bureau LLC is a party and the consummation of the
transactions contemplated thereby will not conflict with, result in any breach
of, or constitute a default under, the organizational documents of Show Bureau
LLC or any contract, agreement, document or other instrument to which Borrower
or Show Bureau LLC is a party or by which Borrower or Show Bureau LLC or any of
their respective properties may be bound or affected, and such actions do not
and will not violate or contravene any Law to which Borrower or Show Bureau LLC
is subject.
(d)    Show Bureau LLC has filed all federal, state, county and municipal Tax
returns required to have been filed by Show Bureau LLC and has paid all Taxes
which have become due pursuant to such returns or pursuant to any Tax
assessments received by Show Bureau LLC. Without limiting the foregoing, Show
Bureau LLC has timely filed all tax reports required by the Franchise Tax
Statute and has paid all taxes imposed upon it by the Franchise Tax Statute and
has not had its right to transact business in the State forfeited for failure to
file any such tax report or pay any such tax.
(e)    Except as shown on Schedule 15, there are no Claims or investigations by
or before any court or Governmental Authority, pending against Show Bureau LLC
except to the extent that such claim or the result of such investigation would
be fully covered by the relevant insurance policy of Borrower subject to the
deductible and that the coverage provider has accepted defense of such Claim or
the result of such investigation. Show Bureau LLC is not in default with respect
to any order, writ, injunction, decree or demand of any court or any
Governmental Authority affecting Show Bureau LLC.
(f)    Except as may have been expressly disclosed to Administrative Agent in
writing, to Borrower’s Knowledge, Show Bureau LLC is in compliance with the
requirements of all applicable Laws in all material respects.
Section 3.21    Loan Brokers.
No financial advisors, brokers, underwriters, placement agents, agents or
finders have been dealt with by Borrower, either Guarantor or any Affiliate
thereof in connection with the Loan other than Jones Lang LaSalle. Borrower has
paid to Jones Lang LaSalle all fees and other compensation due to it in
connection with the Loan.
Section 3.22    Anti-Terrorism Laws.
Neither Borrower, Stageside LLC, Service Company LLC, Show Bureau LLC, either
Guarantor nor any Person that controls Borrower, Stageside LLC, Service Company
LLC, Show Bureau LLC or either Guarantor currently is identified by the Office
of Foreign Assets Control, Department of the Treasury (“OFAC”) or otherwise
qualifies as a Embargoed Person, and Borrower shall ensure that no Person who
now or hereafter owns a direct or indirect equity interest in Borrower or either
Guarantor is an Embargoed Person or is Controlled by an Embargoed Person.
Neither Borrower, Stageside LLC, Service Company LLC, Show Bureau LLC nor either
Guarantor is in violation of any applicable law relating to anti-money
laundering or anti terrorism, including those related to transacting business
with

61400346.docx    10

--------------------------------------------------------------------------------




Embargoed Persons or the requirements of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, U.S. Public Law 107 56, and the related regulations issued thereunder,
including temporary regulations (collectively, as the same may be amended from
time to time, the “Patriot Act”). To Borrower’s Knowledge, no Approved Manager
or tenant at the Property is currently identified by OFAC or otherwise qualifies
as an Embargoed Person, or is owned or controlled by an Embargoed Person.
Section 3.23    Patriot Act.
Borrower is not subject to any Law, regulation, or list of any government agency
(including the list maintained by OFAC and accessible through the OFAC website)
that prohibits or limits any Lender from making any advance or extension of
credit to Borrower or from otherwise conducting business with Borrower.
Section 3.24    Accounts.
Attached hereto as Schedule 13 is a true, correct and complete list of all
accounts used by Borrower and any Approved Manager in connection with the
operation of the Property (including all accounts used by Borrower to receive
any distributions or other amounts from Stageside LLC, Service Company LLC and
Show Bureau LLC or otherwise in connection with the businesses of, and/or
Borrower’s interests in, Stageside LLC, Service Company LLC, Show Bureau LLC)
other than the Reserve Accounts, the Owner’s Remittance Account and the Cash
Sweep Account. The information set forth on Schedule 13 is true and correct.
Article IV    
Affirmative Covenants and Agreements
Borrower covenants as of the Closing Date and until such time as all Obligations
shall be paid and performed in full, that:
Section 4.1    Compliance with Laws; Use of Proceeds.
(a)    Borrower shall comply in all material respects with all Laws and all
orders, writs, injunctions, decrees and demands of any court or any Governmental
Authority affecting Borrower, the Property and the Residential Units, other than
those being contested by Borrower in good faith and where such contest does not
impair or jeopardize the collateral for the Loan or the operation of the Hotel
Unit, the other Property or the Common Elements and is not prohibited pursuant
to any Management Agreement, any Material Agreement, any Lease or any
Condominium Document. Borrower shall cause Service Company LLC, Show Bureau LLC,
and Stageside LLC to comply (provided that at any time that Borrower does not
directly or indirectly control Stageside LLC, Borrower shall only be obligated
to use reasonable efforts to cause Stageside LLC to comply) in all material
respects with all Laws and all orders, writs, injunctions, decrees and demands
of any court or any Governmental Authority affecting Stageside LLC, Service
Company LLC and Show Bureau LLC other than those being contested by Stageside
LLC, Service Company LLC or Show Bureau LLC in good faith and where such contest
does not impair or jeopardize the collateral for the Loan, the operation of the
Hotel Unit, the other Property or the Condominiums or any of the businesses of
Stageside LLC, Service Company LLC or Show Bureau LLC and is not prohibited
pursuant to any Management Agreement, any Material Agreement, any Lease or any
Condominium Document.
(b)    Borrower shall first use proceeds of the Loan to refinance Borrower’s
existing mortgage indebtedness with respect to the Property and paying costs and
expenses incurred by Borrower in

61400346.docx    11

--------------------------------------------------------------------------------




connection with the closing of the Loan. Without limiting the foregoing,
Borrower shall not use any of the Loan proceeds for any purpose other than (i)
business purposes which are not in contravention of any Law or any Loan Document
and (ii) for distribution to its members.
Section 4.2    Inspections; Cooperation.
Borrower shall permit representatives of Administrative Agent (and, provided
arrangements are made through Administrative Agent, representatives of Lenders)
to enter upon the Property during normal business hours or during such other
times as Administrative Agent may designate when an uncured Event of Default
exists, to inspect the Improvements and any and all materials to be used in
connection with any construction at the Property and the Common Elements,
including any construction of tenant improvements, to examine all detailed plans
and shop drawings and similar materials as well as all books and records of
Borrower, Stageside LLC, Service Company LLC and Show Bureau LLC (regardless of
where maintained) and all supporting vouchers and data and to make copies and
extracts therefrom and to discuss the affairs, finances and accounts pertaining
to the Loan and the Improvements with representatives of Borrower. Borrower
shall furnish to Administrative Agent and its agents and designees, for
inspection and copying, all books and records, and other documents and
information that Administrative Agent may reasonably request from time to time.
Borrower shall at all times cooperate and shall use commercially reasonable
efforts to cause each and every one of its contractors, subcontractors and
material suppliers, the Condominium Associations, Approved Managers, Stageside
LLC, Service Company LLC, Show Bureau LLC and all other Persons to cooperate
with the representatives of Administrative Agent in connection with or in aid of
the performance of Administrative Agent’s functions under this Agreement. Except
in the event of an emergency, Administrative Agent shall give Borrower at two
(2) Banking Days’ notice by telephone in each instance before entering upon the
Property and/or exercising any other rights granted in this Section 4.2.
Administrative Agent shall not conduct any invasive test upon the Property
unless Administrative Agent has reasonable belief of the existence of a
violation of an environmental Law at the Property, and then only following
reasonable advance notice from Administrative Agent to Borrower, during normal
business hours and without unreasonably disturbing tenants at the Property.
Section 4.3    Payment and Performance of Contractual Obligations.
Borrower shall perform in a timely manner all of its obligations under any and
all Management Agreements and Material Agreements, and Borrower will pay when
due all bills for services or labor performed and materials supplied in
connection with the construction, maintenance and/or operation of the Property
and the Residential Units, provided, however, that Borrower may contest any such
bill so long as doing so does not impair or jeopardize the collateral for the
Loan or the operation of the Hotel Unit, the other Property or the Condominiums
and is not prohibited pursuant to any Management Agreement, any Material
Agreement, any Lease or any Condominium Document or other Permitted Encumbrance.
Within thirty (30) days after Borrower’s receipt of notice of (or if earlier,
Borrower’s obtaining Borrower’s Knowledge of) the filing of any mechanic’s lien
or other lien or encumbrance against the Property, Borrower will promptly
discharge the same by payment or filing a bond or otherwise as permitted by Law.
So long as the collateral has been protected by the filing of a bond or
otherwise in a manner satisfactory to Administrative Agent in its sole and
absolute discretion, and Borrower is not otherwise prohibited from doing so
pursuant to any Management Agreement, any Material Agreement, any Lease or any
Condominium Document or other Permitted Encumbrance, Borrower shall have the
right to contest in good faith any claim, lien or encumbrance, provided that
Borrower does so diligently and without prejudice to Administrative Agent or
delay in completing construction of any tenant improvements. Borrower shall
cause Service Company LLC, Show Bureau LLC and Stageside LLC to perform
(provided that at any time that Borrower does not directly or indirectly control
Stageside LLC, Borrower shall only be obligated to use reasonable efforts to
cause Stageside LLC to perform) in a timely

61400346.docx    12

--------------------------------------------------------------------------------




manner all of its obligations under each Material Agreement (including all
obligations pursuant to any sublicense or similar agreement made by Borrower to
any of them under the KLRU Agreement), and to pay when due all bills due
thereunder, provided, however, that Stageside LLC, Service Company LLC and Show
Bureau LLC may contest any such bill so long as doing so does not impair or
jeopardize the collateral for the Loan or the operation of the Hotel Unit, the
other Property or the Condominiums and is not prohibited pursuant to any
Management Agreement, any Material Agreement, any Lease or any Condominium
Document or other Permitted Encumbrance.
Section 4.4    Insurance.
Borrower shall maintain the following insurance at its sole cost and expense
(except to the extent that either Condominium Association pursuant to the
Condominium Documents maintains the following with respect to the Common
Elements, and provided that all of the terms and conditions of this Section are
satisfied with respect thereto):
(a)    Insurance against Casualty to the Property (including the contents of the
Units owned by Borrower) under a policy or policies covering such risks as are
presently included in “special form” (also known as “all risk”) coverage,
including such risks as are ordinarily insured against by similar businesses,
but in any event including fire, lightning, windstorm, hail, explosion, riot,
riot attending a strike, civil commotion, damage from aircraft, smoke,
vandalism, malicious mischief and acts of terrorism (so long as requiring
terrorism insurance is consistent with the regular requirements and practices of
Administrative Agent in similar transactions). Such insurance shall name
Administrative Agent as mortgagee and loss payee. Unless otherwise agreed in
writing by Administrative Agent, such insurance shall be for the full insurable
value of the Property on a replacement cost basis, with a deductible amount, if
any, reasonably satisfactory to Administrative Agent. No policy of insurance
shall be written such that the proceeds thereof will produce less than the
minimum coverage required by this Section 4.4 by reason of co-insurance
provisions or otherwise. The term “full insurable value” means one hundred
percent (100%) of the actual replacement cost of the Property, including tenant
improvements (excluding excavation costs and costs of underground flues, pipes,
drains and other uninsurable items).
(b)    Commercial (also known as comprehensive) general liability insurance on
an “occurrence” basis against claims for “personal injury” liability and
liability for death, bodily injury and damage to property, products and
completed operations, in limits reasonably satisfactory to Administrative Agent
with respect to any one occurrence and the aggregate of all occurrences during
any given annual policy period. Such insurance shall name Administrative Agent
as an additional insured.
(c)    Workers’ compensation insurance for all employees of Borrower, if any, in
such amount as is required by Law and including employer’s liability insurance,
if required by Administrative Agent.
(d)    During any period of construction of tenant improvements, Borrower shall
maintain, or cause others to maintain, such insurance as may be required by
Administrative Agent of the type customarily carried in the case of similar
construction for one hundred percent (100%) of the full replacement cost of
materials stored at or upon the Property. During any period of other
construction upon the Property, Borrower shall maintain, or cause others to
maintain, builder’s risk insurance (non-reporting form) of the type customarily
carried in the case of similar construction for one hundred percent (100%) of
the full replacement cost of work in place and materials stored at or upon the
Property.
(e)    If at any time any portion of any structure on the Property is insurable
against Casualty by flood and is located in a Special Flood Hazard Area under
the Flood Disaster Protection Act of 1973, as amended, a flood insurance policy
on the structure and Borrower owned contents in form and amount

61400346.docx    13

--------------------------------------------------------------------------------




acceptable to Administrative Agent but in no amount less than the amount
sufficient to meet the requirements of applicable Law as such requirements may
from time to time be in effect.
(f)    Loss of rental value insurance or business interruption insurance in an
amount equal to twelve (12) months of the projected gross income of the Property
and an extended period of indemnity endorsement providing an additional twelve
(12) months’ loss of rental value or business interruption insurance after the
Property has been restored or until the projected gross income returns to the
level that existed prior to the loss, whichever is first to occur.
(g)    Such other and further insurance as may be reasonably required from time
to time by Administrative Agent in order to comply with regular requirements and
practices of Administrative Agent in similar transactions including, if required
by Administrative Agent, boiler and machinery insurance, pollution liability
insurance, and wind insurance, so long as any such insurance is generally
available at commercially reasonable premiums as determined by Administrative
Agent from time to time.
Each policy of insurance (i) shall be issued by one or more insurance companies
each of which must have an A.M. Best Company financial and performance rating of
A-IX or better and are qualified or authorized by the Laws of the State to
assume the risks covered by such policy, (ii) with respect to the insurance
described under the preceding Subsections (a), (d), (e) and (f), shall have
attached thereto standard non-contributing, non-reporting mortgagee clauses in
favor of and entitling Administrative Agent without contribution to collect any
and all proceeds payable under such insurance, either as sole payee or as joint
payee with Borrower, (iii) shall provide that such policy shall not be canceled
or modified for nonpayment of premiums without at least ten (10) days prior
written notice to Administrative Agent, or for any other reason without at least
thirty (30) days prior written notice to Administrative Agent, and (iv) shall
provide that any loss otherwise payable thereunder shall be payable
notwithstanding any act or negligence of Borrower which might, absent such
agreement, result in a forfeiture of all or a part of such insurance payment.
Borrower shall promptly pay all premiums when due on such insurance and, not
less than ten (10) days prior to the expiration dates of each such policy,
Borrower will deliver to Administrative Agent acceptable evidence of insurance,
such as a renewal policy or policies marked “premium paid” or other evidence
satisfactory to Administrative Agent reflecting that all required insurance is
current and in force. Borrower will immediately give Notice to Administrative
Agent of any cancellation of, or change in, any insurance policy. Administrative
Agent shall not, because of accepting, rejecting, approving or obtaining
insurance, incur any liability for (A) the existence, nonexistence, form or
legal sufficiency thereof, (B) the solvency of any insurer, or (C) the payment
of losses. Borrower may satisfy any insurance requirement hereunder by providing
one or more “blanket” insurance policies, subject to Administrative Agent’s
approval in each instance as to limits, coverages, forms, deductibles, inception
and expiration dates, and cancellation provisions.
Notwithstanding anything to the contrary contained in this Section, by funding
the Loan, Lenders acknowledge that, solely for the purposes of satisfying the
conditions precedent to the effectiveness of this Agreement, the existing
policies of insurance for the Property and Borrower are satisfactory to Lenders
in all respects as of the Closing Date.
TEXAS FINANCE CODE §307.052 COLLATERAL PROTECTION INSURANCE NOTICE.  BORROWER IS
REQUIRED TO:  (I) KEEP THE PROPERTY INSURED AGAINST DAMAGE IN THE AMOUNT EQUAL
TO THE FULL REPLACEMENT COST OF THE PROPERTY; (II) PURCHASE THE INSURANCE FROM
AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN
ELIGIBLE SURPLUS LINES INSURER; AND (III) NAME ADMINISTRATIVE AGENT AS THE
PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF LOSS.  BORROWER MUST, IF
REQUIRED BY ADMINISTRATIVE AGENT, DELIVER TO ADMINISTRATIVE AGENT A COPY OF THE

61400346.docx    14

--------------------------------------------------------------------------------




POLICY AND PROOF OF THE PAYMENT OF PREMIUMS.  IF BORROWER FAILS TO MEET ANY
REQUIREMENT LISTED IN THE FIRST TWO SENTENCES OF THIS PARAGRAPH, ADMINISTRATIVE
AGENT MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF BORROWER AT
BORROWER'S EXPENSE.
Section 4.5    Adjustment of Condemnation and Insurance Claims.
Borrower shall give prompt Notice to Administrative Agent of any Casualty or any
Condemnation or threatened Condemnation, and, if Borrower obtains knowledge of
same, of any casualty or any condemnation or threatened condemnation of any of
the Common Elements. Subject to the Condominium Documents with respect to the
Common Elements, Administrative Agent is authorized, at its sole and absolute
option, to commence, appear in and prosecute, in its own or Borrower’s name, any
action or proceeding relating to any Condemnation or Casualty, and to make proof
of loss for and to settle or compromise any Claim in connection therewith. In
such case, Administrative Agent shall have the right to receive all Condemnation
Awards and Insurance Proceeds, and may deduct therefrom any or all of its
Expenses. However, so long as no uncured Event of Default exists and Borrower is
diligently pursuing its rights and remedies with respect to a Claim,
Administrative Agent will obtain Borrower’s written consent (which consent shall
not be unreasonably withheld or delayed) before making proof of loss for or
settling or compromising such Claim. Borrower agrees to diligently assert its
rights and remedies with respect to each Claim and to promptly pursue the
settlement and compromise of each Claim subject to Administrative Agent’s
approval, which approval shall not be unreasonably withheld or delayed. If,
prior to the receipt by Administrative Agent of any Condemnation Award or
Insurance Proceeds, the Property shall have been sold pursuant to the provisions
of the Mortgage, Administrative Agent shall have the right to receive such funds
(a) to the extent of any deficiency found to be due upon such sale with interest
thereon (whether or not a deficiency judgment on the Mortgage shall have been
sought or recovered or denied), and (b) to the extent necessary to reimburse
Administrative Agent for its Expenses. If any Condemnation Awards or Insurance
Proceeds are paid to Borrower, Borrower shall receive the same in trust for
Administrative Agent for use in accordance with the provisions of Section 4.6.
Within ten (10) days after Borrower’s receipt of any Condemnation Awards or
Insurance Proceeds in excess of One Hundred Thousand Dollars ($100,000),
Borrower shall deliver such awards or proceeds to Administrative Agent in the
form in which they were received, together with any endorsements or documents
that may be necessary to effectively negotiate or transfer the same to
Administrative Agent. Borrower agrees to execute and deliver from time to time,
upon the request of Administrative Agent, such further instruments or documents
as may be requested by Administrative Agent to confirm the grant and assignment
to Administrative Agent of any Condemnation Awards or Insurance Proceeds.
Borrower has made proof of loss and is pursuing resolution of the Balcony Glass
Claim. Borrower represents and warrants that all repairs regarding the Balcony
Glass Claim have been completed. Notwithstanding anything to the contrary
contained herein, Administrative Agent acknowledges and agrees that, while no
Default or Event of Default shall exist and be continuing (i) the Balcony Glass
Claim and proceeds therefrom are not collateral securing the Loan, (ii) Borrower
may prosecute the Balcony Glass Claim in its sole discretion, and (iii) all
proceeds received by Borrower from the Balcony Glass Claim may be used and
distributed by Borrower in Borrower’s sole discretion.
Section 4.6    Utilization of Net Proceeds.
(a)    Net Proceeds must be utilized either for payment of the Obligations or
for the restoration of the Property. Net Proceeds may be utilized for the
restoration of the Property only if no Event of Default shall exist and only if
in the reasonable judgment of Administrative Agent (i) the Net Proceeds together
with other funds deposited with Administrative Agent for that purpose, are
sufficient to pay the cost of the restoration pursuant to a budget and plans and
specifications reasonably approved by

61400346.docx    15

--------------------------------------------------------------------------------




Administrative Agent, (ii) the restoration can be completed prior to the final
maturity of the Loan and prior to the date required by any Management Agreement
or any Condominium Document or other Permitted Encumbrance, and (iii) it is
reasonably expected that, following restoration, (A) the outstanding principal
balance of the Loan will not exceed seventy percent (70%) of the fair market
value of the Property, and (B) the Debt Service Coverage Ratio for the Property
will be at least 1.35 to 1.00. Otherwise, unless Administrative Agent elects
otherwise, Net Proceeds shall be utilized for payment of the Obligations.
(b)    If Net Proceeds are in excess of One Hundred Thousand Dollars ($100,000)
and are to be utilized for the restoration of the Property, the Net Proceeds,
together with any other funds deposited with Administrative Agent for that
purpose, must be deposited in a Borrower’s Deposit Account, which shall be an
interest-bearing account, with all accrued interest to become part of Borrower’s
deposit. Borrower agrees that it shall include all interest and earnings on any
such deposit as its income (and, if Borrower is a partnership or other
pass-through entity, the income of its partners, members or beneficiaries, as
the case may be), and shall be the owner of all funds on deposit in the
Borrower’s Deposit Account for federal and applicable state and local tax
purposes. Administrative Agent shall have the exclusive right to manage and
control all funds in the Borrower’s Deposit Account, but Administrative Agent
shall have no fiduciary duty with respect to such funds. Administrative Agent
will advance the deposited funds from time to time to Borrower for the payment
of costs of restoration of the Property upon presentation of evidence reasonably
acceptable to Administrative Agent that such restoration has been completed
satisfactorily and lien-free. If at any time Administrative Agent determines
that there is a deficiency in the funds available in the Borrower’s Deposit
Account to complete the restoration as contemplated, then Borrower will promptly
deposit in the Borrower’s Deposit Account additional funds equal to the amount
of the deficiency. Any account fees and charges may be deducted from the
balance, if any, in the Borrower’s Deposit Account. Borrower grants to
Administrative Agent a security interest in the Borrower’s Deposit Account and
all funds hereafter deposited to such deposit account, and any proceeds thereof,
as security for the Obligations. Such security interest shall be governed by the
Uniform Commercial Code of the State, and Administrative Agent shall have
available to it all of the rights and remedies available to a secured party
thereunder. The Borrower’s Deposit Account may be established and held in such
name or names as Administrative Agent shall deem appropriate, including in the
name of Administrative Agent. Borrower hereby constitutes and appoints
Administrative Agent and any officer or agent of Administrative Agent its true
and lawful attorneys-in-fact with full power of substitution to open the
Borrower’s Deposit Account and to do any and every act that Borrower might do on
its own behalf to fulfill the terms of this Section. To the extent permitted by
Law, Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. It is understood and agreed that this power of
attorney, which shall be deemed to be a power coupled with an interest, cannot
be revoked. If Administrative Agent enters into any agreement or signs any
document under a power of attorney for Borrower or an affiliate of Borrower or
otherwise as attorney-in-fact for Borrower or an affiliate of Borrower,
(a) Administrative Agent shall not create any personal liability for Borrower or
any affiliate of Borrower, (b) any such agreement or document must recite that
the recourse of any other parties to such agreement or document under the
subject agreement or document shall be limited to the Property, and
(c) Administrative Agent shall send to Borrower written notice of the same, with
a copy of the signed agreement or document, within three (3) Banking Days of
signing the same.
(c)    If the Improvements are substantially damaged or destroyed by fire or
other casualty and Administrative Agent determines that the Improvements cannot
be restored in accordance with the terms and provisions of this Agreement and
the Mortgage, Administrative Agent shall have the right to accelerate the
Maturity Date and declare the Loan immediately due and payable by written notice
to Borrower, subject, however, to the terms and provisions of Section 6.7
hereof.

61400346.docx    16

--------------------------------------------------------------------------------




(d)    Notwithstanding anything to the contrary herein, in the event a Casualty
or Condemnation also affects any of the Common Elements that are necessary for
the use and operation of the Property in accordance with applicable Laws, the
Loan Documents, the Management Agreements and the KLRU Agreement, or with
respect to which the non-restoration has or would reasonably likely have a
Material Adverse Effect, the Net Proceeds will not be utilized for the
restoration of the Property, and Administrative Agent shall not be obligated to
make them available for such purpose, until Administrative Agent receives
adequate assurances from the Condominium Association responsible for the
restoration of such Common Elements that such Condominium Association has
proceeds or other funds available for such restoration and will perform such
restoration in a timely manner and otherwise in accordance with the Condominium
Documents. If Administrative Agent does not received such assurances promptly
after the occurrence of the Casualty or Condemnation, or the Condominium
Association fails to perform or ceases to perform the restoration of the Common
Elements (other than temporary delays due to matters outside the control of the
Condominium Association or Borrower (it being acknowledged that a lack of
Borrower funds shall not be considered outside the control of Borrower) such as
items of force majeure and delays in the issuance of permits by applicable
governmental authority(ies)), Administrative Agent shall have the right to
accelerate the Maturity Date and declare the Loan immediately due and payable by
written notice to Borrower. Administrative Agent may coordinate its disbursement
of Net Proceeds with the progress of restoration of the Common Elements.
Section 4.7    Management and Operation.
(a)    Borrower at all times shall provide for the competent and responsible
management and operation of the Property. At all times, Borrower shall cause the
Hotel Unit to be managed by Hotel Manager pursuant to the Hotel Management
Agreement, the Office Unit and the Commercial Units to be managed by
Office/Retail Manager pursuant to the Office/Retail Management Agreement and the
Shared Facilities Unit to be managed by Shared Facilities Manager pursuant to
the Shared Facilities Management Agreement (or, in each case, by another
Approved Manager pursuant to a Management Agreement approved by Administrative
Agent). All Management Agreements must be approved in writing by Administrative
Agent prior to the execution of the same.
(b)    Borrower shall (i) perform in a timely manner all of its obligations
under each Management Agreement and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (ii) promptly notify
Administrative Agent of any material default by any Approved Manager under any
Management Agreement of which Borrower becomes actually aware; (iii) promptly
deliver to Administrative Agent a copy of any notice of default, any demand for
working capital or other funds or any other material notice received under any
Management Agreement; (iv) promptly deliver to Administrative Agent a copy of
any material report, budget, forecast, periodic accounting, operating or other
financial statement received under any Management Agreement; (v) promptly give
notice to Administrative Agent of any notice received which indicates that an
Approved Manager or any other Person is terminating any Management Agreement or
that an Approved Manager is otherwise discontinuing its management with respect
to the Property; and (vi) promptly enforce the performance and observance of all
of the material covenants required to be performed and observed by an Approved
Manager and any other Person under any Management Agreement. Nothing in any
Management Agreement or any other agreement to which Borrower is a party or is
bound, including anything regarding the right of any manager or other Person to
enter into contracts or perform other actions with regards to the Property,
shall be deemed to relieve or excuse Borrower from performing the Obligations.
(c)    Borrower shall not, without the prior consent of Administrative Agent,
(i) reduce or permit the reduction of the term of any Management Agreement;
(ii) to the extent of Borrower’s rights under the applicable Management
Agreement, increase or permit the increase of the amount of any fees,

61400346.docx    17

--------------------------------------------------------------------------------




charges or other sums under such Management Agreement payable by Borrower;
(iii) modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies, or any obligations or liabilities of any other Person
under, any Management Agreement in any material respect (it being acknowledged
that, without limitation, any increase in any fees or other charges payable to
any manager, any decrease in amounts payable to Borrower, any extension or
shortening of the term of any management agreement (including the granting to
any manager of any right to terminate or otherwise extend or shorten the term),
and any modification of lender/mortgagee rights are material); (iv) otherwise
amend or permit the amendment of the terms of any Management Agreement in any
material respect (it being acknowledged that, without limitation, any increase
in any fees or other charges payable to any manager, any decrease in amounts
payable to Borrower, any extension or shortening of the term of any management
agreement (including the granting to any manager of any right to terminate or
otherwise extend or shorten the term), and any modification of lender/mortgagee
rights are material); (v) surrender, terminate or cancel any Management
Agreement or otherwise replace an Approved Manager or other Person party
thereto, or enter into any other management agreement with respect to the
Property or any agreement in substitution of any Management Agreement; or (vi)
change any Hotel Unit rooms from hotel service to time share or change the brand
under which rooms in the Hotel Unit are marketed or remove any Hotel Unit room
from Hotel Unit room inventory. The foregoing notwithstanding, Borrower may
terminate a manager under a Management Agreement (except with respect to the
Hotel Management Agreement) due to a default by such manager thereunder and will
promptly provide Administrative Agent with notice of such termination; provided
that Borrower shall promptly retain a replacement manager which shall (i) be an
Approved Manager and (ii) execute a Subordination, Non-Disturbance and
Attornment Agreement reasonably acceptable to Administrative Agent with respect
to such Management Agreement.
(d)    Borrower shall (i) perform in a timely manner all of its obligations
under each Material Agreement and the Organizational Documents of Stageside LLC
and do all things necessary to preserve and to keep unimpaired its material
rights thereunder, in each case; (ii) promptly notify Administrative Agent of
any material default by any other Person under any Material Agreement or any
Organizational Document of Stageside LLC which Borrower becomes actually aware;
(iii) promptly deliver to Administrative Agent a copy of any notice of default
or any other material notice received under any Material Agreement or any
Organizational Document of Stageside LLC; (iv) promptly deliver to
Administrative Agent a copy of any material report, budget, forecast, periodic
accounting, operating or other financial statement received under the KLRU
Agreement; (v) promptly give notice to Administrative Agent of any notice
received which indicates that any other Person is terminating the KLRU
Agreement, the Condominium Marketing License Agreement or any Organizational
Document of Stageside LLC; and (vi) promptly enforce the performance and
observance of all of the material covenants required to be performed and
observed by any other Person under any Material Agreement and any Organizational
Document of Stageside LLC.
(e)    Borrower shall not, without the prior consent of Administrative Agent,
(i) reduce or permit the reduction of the term of the KLRU Agreement; (ii) to
the extent of Borrower’s rights under the KLRU Agreement, increase or permit the
increase of the amount of any fees, charges or other sums under the KLRU
Agreement or the Condominium Marketing License Agreement payable by Borrower;
(iii) modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies, or any obligations or liabilities of any other Person
under, the KLRU Agreement in any material respect (it being acknowledged that,
without limitation, any election to receive a charitable credit or similar
advantage in lieu of receiving payments thereunder, any increase in any fees or
other charges payable to the other party to the KLRU Agreement, any decrease in
amounts payable to Borrower, any extension or shortening of the term of the KLRU
Agreement (including the granting to such party of any right to terminate or
otherwise extend or shorten the term), and any modification of lender/mortgagee
rights are material); (iv) otherwise amend or permit the amendment of the terms
of the KLRU Agreement or the Condominium

61400346.docx    18

--------------------------------------------------------------------------------




Marketing License Agreement in any material respect (it being acknowledged that,
without limitation, any election to receive a charitable credit or similar
advantage in lieu of receiving payments thereunder, any increase in any fees or
other charges payable to the other party to the KLRU Agreement, any decrease in
amounts payable to Borrower, any extension or shortening of the term of the KLRU
Agreement (including the granting to such party of any right to terminate or
otherwise extend or shorten the term), and any modification of lender/mortgagee
rights are material); (v) surrender, terminate or cancel the KLRU Agreement or
(vi) surrender, terminate or cancel the Condominium Marketing License Agreement
if same would have any adverse effect on the Hotel Management Agreement or any
other agreement to which Borrower is a party or is bound.
Section 4.8    Books and Records; Financial Statements; Tax Returns.
Borrower shall provide or cause to be provided to Administrative Agent all of
the following:
(a)    Annual Financial Statements of each Guarantor for each fiscal year of
such reporting party, as soon as reasonably practicable and in any event within
one hundred twenty (120) days after the close of each fiscal year.
(b)    Quarterly (i) property operating statements which include all income and
expenses in connection with the Property (and unless consolidated with the
Property’s operating statements in a manner acceptable to Administrative Agent,
operating statements for Stageside LLC, Service Company LLC and Show Bureau LLC
and a statement of all distributions made by Stageside LLC to Borrower during
the applicable calendar quarter), and (ii) rent rolls, in each case of the
foregoing clauses (i) and (ii) as soon as reasonably practicable but in any
event within forty-five (45) days after the end of each calendar quarter,
certified in writing as true and correct by a representative of Borrower, and if
separate, Stageside LLC, Service Company LLC and Show Bureau LLC, (without
personal recourse to such representative) satisfactory to Administrative Agent.
Items provided under this paragraph shall be in form and detail satisfactory to
Administrative Agent.
(c)    During any Cash Sweep, (i) a written certification in the form attached
hereto as part of Schedule 5 regarding the Excess Cash Flow deposited into the
Cash Sweep Account, executed by a representative of Borrower (without personal
recourse to such representative) satisfactory to Administrative Agent and (ii) a
statement of cash flow and income statement (including all distributions made by
Stageside LLC to Borrower) certified in writing as true and correct by a
representative of Borrower (without personal recourse to such representative)
satisfactory to Administrative Agent, in each case of the foregoing clauses (i)
and (ii) as soon as reasonably practicable and within thirty (30) days after the
end of each calendar month. Items provided under this paragraph shall be in form
and detail satisfactory to Administrative Agent.
(d)    An annual balance sheet and income statement of Borrower (and unless
consolidated in Borrower’s balance sheet and income statement in a manner
acceptable to Administrative Agent, an annual balance sheet and income statement
of Stageside LLC, Service Company LLC and Show Bureau LLC) within one hundred
twenty (120) days after the end of the calendar year, certified in writing as
true and correct by a representative of Borrower (and if separate, Stageside
LLC, Service Company LLC and Show Bureau LLC) satisfactory to Administrative
Agent. Items provided under this paragraph shall be in form and detail
satisfactory to Administrative Agent.
(e)    (i) Compliance certificates in the form attached hereto as part of
Schedule 5 within forty-five (45) days after the end of each calendar quarter
certifying Borrower’s compliance with the financial covenants set forth on
Schedule 7; and (ii) compliance certificates from Guarantors in the form
attached as Exhibit A to the Guaranty within one hundred twenty (120) days after
the close of each fiscal year.

61400346.docx    19

--------------------------------------------------------------------------------




(f)    Promptly after Borrower’s receipt thereof, all financial statements
delivered by any Approved Manager, either Condominium Association or any manager
or agent on behalf of either Condominium Association and any manager, managing
member or other agent on behalf of Stageside LLC, Service Company LLC and Show
Bureau LLC;
(g)    From time to time promptly after Administrative Agent’s request, such
additional information, reports and statements respecting the Property, the
Improvements, Stageside LLC, Service Company LLC, Show Bureau LLC or the
business operations and financial condition of Borrower, Guarantors, Stageside
LLC, Service Company LLC, Show Bureau LLC, the Condominium Associations and any
other reporting party, as Administrative Agent may reasonably request.
Borrower will keep and maintain, and will cause Service Company LLC, Show Bureau
LLC and Stageside LLC to keep and maintain (provided that at any time that
Borrower does not directly or indirectly control Stageside LLC, Borrower shall
only be obligated to use reasonable efforts to cause Stageside LLC to keep and
maintain) full and accurate books and records administered in accordance with
sound accounting principles, consistently applied, showing in detail the
earnings and expenses of the Property and the operation thereof (and of the
businesses of Stageside LLC, Service Company LLC and Show Bureau LLC), and will
make them available at the Property to Administrative Agent and its
representatives (and, provided arrangements are made through Administrative
Agent, representatives of Lenders) in accordance with Section 4.2. All Financial
Statements for Borrower, Stageside LLC, Service Company LLC and Show Bureau LLC
shall be in form and detail approved by Administrative Agent and shall contain
or be attached to the signed and dated written certification of Borrower in form
specified by Administrative Agent to certify that the Financial Statements are
furnished by Borrower to Administrative Agent in connection with the extension
of credit by Administrative Agent and constitute a true and correct statement of
the financial position of Borrower, Stageside LLC, Service Company LLC and Show
Bureau LLC. All certifications and signatures on behalf of corporations,
partnerships, limited liability companies or other entities shall be by an
authorized representative of such party (without personal recourse to such
authorized representative) satisfactory to Administrative Agent. All Financial
Statements for a reporting party who is an individual shall be on Administrative
Agent’s then-current personal financial statement form or in another form
approved by Administrative Agent. All fiscal year-end Financial Statements of
each Guarantor shall be in a format mutually agreed upon by Administrative Agent
and such Guarantor and shall be audited and certified without any qualification
or exception not acceptable to Administrative Agent, by independent certified
public accountants acceptable to Administrative Agent, and shall contain all
reports and disclosures required by generally accepted accounting principles for
a fair presentation. All quarterly Financial Statements may be prepared by the
applicable reporting party. Borrower shall provide, upon Administrative Agent’s
request, convenient facilities for the audit and verification of any such
statement on reasonable advance written notice and during normal business hours
(or during such other times as Administrative Agent may designate when an
uncured Event of Default exists). Additionally, Borrower will provide
Administrative Agent at Borrower’s expense with all evidence that Administrative
Agent may from time to time reasonably request in writing as to compliance with
all provisions of the Loan Documents. Borrower shall promptly notify
Administrative Agent of any event or condition known to Borrower that could
reasonably be expected to have a material adverse change in the financial
condition of Borrower, Stageside LLC, Service Company LLC, Show Bureau LLC and,
if known by Borrower, either Guarantor and either Condominium Association. The
forms of Financial Statements delivered to Administrative Agent prior to the
Closing Date are in form and detail acceptable to Administrative Agent with
respect to the Person and the time period covered by same.
Section 4.9    Estoppel Certificates.
Within ten (10) days after any request by Administrative Agent, Borrower shall
certify in writing to Administrative Agent or a proposed assignee or purchaser
of the Loan or any interest therein, the then

61400346.docx    20

--------------------------------------------------------------------------------




unpaid balance of the Loan and whether Borrower claims any right of defense or
setoff to the payment or performance of any of the Obligations, and if Borrower
claims any such right of defense or setoff, Borrower shall give a detailed
written description of such claimed right.
Section 4.10    Taxes and Common Charges; Tax Receipts.
Borrower shall pay and discharge all Taxes and Common Charges prior to the date
on which penalties are attached thereto unless and to the extent only that such
Taxes or Common Charges are contested in accordance with the terms of the
Mortgage. If Borrower fails to provide Administrative Agent the tax receipts
required under the Mortgage within ten (10) Banking Days following written
request from Administrative Agent, without limiting any other remedies available
to Administrative Agent, Administrative Agent may, at Borrower’s sole expense,
obtain and enter into a tax services contract with respect to the Property with
a tax reporting agency satisfactory to Administrative Agent.
Section 4.11    Administrative Agent’s Rights to Pay and Perform.
If, after any required notice, Borrower fails to promptly pay or perform any of
the Obligations within any applicable grace or cure periods, Administrative
Agent, without Notice to or demand upon Borrower, and without waiving or
releasing any Obligation or Default or Event of Default, may (but shall be under
no obligation to) at any time thereafter make such payment or perform such act
for the account and at the expense of Borrower. Administrative Agent may enter
upon the Property for that purpose and take all action thereon as Administrative
Agent considers necessary or appropriate.
Section 4.12    Reimbursement; Interest.
Subject to Section 8.9(g) hereof, if Administrative Agent or any Lender, shall
incur any Expenses or pay any Claims by reason of the Loan or the rights and
remedies provided under the Loan Documents (regardless of whether or not any of
the Loan Documents expressly provide for an indemnification by Borrower against
such Claims), Administrative Agent’s and Lenders’ payment of such Expenses and
Claims shall constitute advances to Borrower which shall be paid by Borrower to
Administrative Agent and Lenders (by payment to Administrative Agent) on demand,
together with interest thereon from the date incurred until paid in full at the
rate of interest then applicable to the Loan under the terms of the Note. All
other advances shall be secured by the Mortgage and the other Loan Documents as
fully as if made to Borrower, regardless of the disposition thereof by the party
or parties to whom such advance is made. Notwithstanding the foregoing, however,
in any action or proceeding to foreclose the Mortgage or to recover or collect
the Obligations, the provisions of Law governing the recovery of costs,
disbursements and allowances shall prevail unaffected by this Section.
Section 4.13    Notification of Administrative Agent.
Borrower shall give Notice to Administrative Agent of the occurrence of any
Default or Event of Default hereunder or under any of the other Loan Documents
promptly following Borrower’s discovery thereof. Borrower shall also promptly
give Notice to Administrative Agent of the following promptly following
Borrower’s discovery or receipt thereof: (a) any claim of a default by Borrower,
or any claim by Borrower of a material default by any other party, under any
Management Agreement, the Condominium Marketing License Agreement, any
Condominium Document or other Permitted Encumbrance or any Lease promptly
following Borrower’s discovery thereof, (b) any violation of any Law that could
reasonably be expected to have a Material Adverse Effect; (c) any litigation,
arbitration or governmental investigation or proceeding instituted against
Borrower, Stageside LLC, Service Company LLC, Show Bureau LLC or the Property,
that, if adversely determined, could reasonably be expected to have a Material
Adverse Effect; ; (d) any material labor controversy pending or threatened
against

61400346.docx    21

--------------------------------------------------------------------------------




Borrower, Stageside LLC, Service Company LLC, Show Bureau LLC, any Approved
Manager or any contractor, and any material development in any labor
controversy; (e) any notice with respect to the cancellation, alteration or
non‑renewal of any insurance coverage maintained with respect to the Property;
and (f) any lien filed against the Property or other collateral for the Loan or
any asset of Stageside LLC, Service Company LLC or Show Bureau LLC (other than a
Permitted Encumbrance).
Section 4.14    Indemnification by Borrower.
Borrower agrees to indemnify Administrative Agent and Lenders and to hold
Administrative Agent and Lenders harmless from and against, and to defend
Administrative Agent and Lenders by counsel approved by Administrative Agent
against, any and all Claims directly or indirectly arising out of or resulting
from any transaction, act, omission, event or circumstance in any way connected
with the Property, the Loan, the business of Borrower, Stageside LLC, Service
Company LLC, Show Bureau LLC, the Residential Units, the condominiums under the
Condominium Documents (including as a result of the Borrower’s being a
“declarant”, “sponsor” or similar Person), the Leases, the Management
Agreements, the Material Agreements, the Condominium Documents, the other
Permitted Encumbrances and any other agreement to which Borrower, Stageside LLC,
Service Company LLC or Show Bureau LLC is a party or is bound, including any
Claim arising out of or resulting from (a) any construction of, or construction
activity at, the Property, the Residential Units, the Common Elements or any
other property made subject to the Condominium Documents, including Borrower’s
construction of any other condominium units and other improvements on the Land,
including any defective workmanship or materials; (b) any failure by Borrower,
Stageside LLC, Service Company LLC or Show Bureau LLC to comply with the
requirements of any Laws or to comply with any agreement that applies or
pertains to Borrower, Stageside LLC, Service Company LLC, Show Bureau LLC, the
Property or the Residential Units or any other condominium units and other
improvements constructed by Borrower on the Land, including any agreement with
Jones Lang LaSalle or any other broker or “finder” in connection with the Loan
or other financing of the Property, including any and all compensation sought by
Jones Lang LaSalle or any other broker or “finder” in connection with the Loan
or other financing of the Property; (c) any failure by Borrower, Stageside LLC,
Service Company LLC or Show Bureau LLC to observe and perform any of the
obligations imposed upon the landlord under the Leases, or any of the
obligations under any Management Agreement, any Material Agreement, any
Condominium Document or other Permitted Encumbrance or any other agreement to
which Borrower, Stageside LLC, Service Company LLC or Show Bureau LLC is a party
or is bound; (d) any other Default or Event of Default hereunder or under any of
the other Loan Documents; and (e) any assertion or allegation that
Administrative Agent or any Lender is liable for any act or omission of Borrower
or any other Person in connection with the ownership, financing, leasing,
operation or sale of the Property, any Residential Unit, the Common Elements,
any other condominium units and other improvements constructed by Borrower on
the Land or the business of Borrower, Stageside LLC, Service Company LLC or Show
Bureau LLC; provided, however, that (i) Borrower shall not be obligated to
indemnify Administrative Agent or any Lender with respect to any Claim to the
extent arising from the gross negligence or willful misconduct of Administrative
Agent or such Lender, respectively, and (ii) Borrower shall not be obligated to
indemnify Administrative Agent or any Lender with respect to any Claim by
Administrative Agent, the Lenders or any participant arising out of or resulting
from any participations of the Loan, and (iii) Administrative Agent and Lenders
shall not seek recourse from Borrower pursuant to this Section 4.14 while, and
to the extent, an insurer reasonably acceptable to Administrative Agent is
defending and pays the subject claim. The agreements and indemnifications
contained in this Section 4.14 shall apply to Claims arising both before and
after the repayment of the Loan and shall survive the repayment of the Loan, any
foreclosure or deed, assignment or conveyance in lieu thereof and any other
action by Administrative Agent and Lenders to enforce the rights and remedies of
Administrative Agent and Lenders hereunder or under the other Loan Documents.
Any indemnity in the Loan Documents which runs in favor of Administrative Agent
and Lenders shall not limit their responsibility for events occurring in respect
of the Property while

61400346.docx    22

--------------------------------------------------------------------------------




Administrative Agent has control of the Property. Additionally, if Borrower or
any affiliate of Borrower is, in Administrative Agent’s reasonable opinion,
adequately defending Administrative Agent and Lenders pursuant to an obligation
set forth in the Loan Documents, (i) neither Borrower nor its affiliates shall
be obligated to pay for Administrative Agent’s or Lenders’ separate legal fees,
expenses or costs, and (ii) Administrative Agent and Lenders may not settle any
matter to which the subject indemnity relates without the prior written consent
of Borrower, which consent shall not be unreasonably withheld, conditioned or
delayed.
WITHOUT LIMITATION, THE FOREGOING RELEASES AND INDEMNITIES SHALL APPLY TO EACH
INDEMNIFIED PARTY WITH RESPECT TO MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED
BY OR ARISE OUT OF, OR ARE CLAIMED TO BE CAUSED BY OR ARISE OUT OF, THE
NEGLIGENCE (WHETHER SOLE, COMPARATIVE OR CONTRIBUTORY) OR STRICT LIABILITY OF
SUCH INDEMNIFIED PARTY. HOWEVER, SUCH RELEASES AND INDEMNITIES SHALL NOT APPLY
TO AN INDEMNIFIED PARTY TO THE EXTENT THAT THE SUBJECT OF THE RELEASE OR
INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY.
Section 4.15    Fees and Expenses.
Borrower shall pay all fees, charges, costs and expenses required to satisfy the
conditions of the Loan Documents. Without limitation of the foregoing, Borrower
will pay, when due, and if paid by Administrative Agent or any Lender will
reimburse Administrative Agent or such Lender on written demand of
Administrative Agent for, all fees and expenses of any construction consultant
(provided such fees and expenses relate to work performed by such construction
consultant in connection with any structural improvements or any change in the
scope of the improvements to be paid for in whole or in part from Reserve Funds,
or at any time an uncured Event of Default exists), the title insurer,
environmental engineers, appraisers, surveyors and Administrative Agent’s and
Lenders’ counsels in connection with the closing, administration, modification
or any “workout” of the Loan, or the enforcement of Administrative Agent’s and
Lenders’ rights and remedies under any of the Loan Documents.
Section 4.16    Appraisals.
Administrative Agent may obtain from time to time an appraisal of all or any
part of the Property, prepared in accordance with written instructions from
Administrative Agent, from a third-party appraiser satisfactory to, and engaged
directly by, Administrative Agent. The cost of one such appraisal, including any
costs for internal review thereof, obtained by Administrative Agent in each
calendar year and the cost of each such appraisal obtained by Administrative
Agent following the occurrence of an Event of Default shall be borne by Borrower
and shall be paid by Borrower on demand.


Section 4.17    Leasing and Tenant Matters.
Borrower shall comply with the terms and conditions of Schedule 4 in connection
with the leasing of space within the Office Unit and the Commercial Units.
Borrower shall not enter into, or permit any Person on behalf of Borrower to
enter into, any Lease of all or any portion of any other Unit without the prior
written consent or deemed consent of Administrative Agent (in accordance with
this Agreement). In addition, Borrower shall deposit with Administrative Agent
on the date of Borrower’s receipt thereof any and all termination fees or other
similar funds in connection with any tenant’s election to exercise an early
termination option contained in its respective Lease or otherwise at the
Property (the “Termination Fee Deposit”). Unless there is an uncured Event of
Default, Administrative Agent shall make the Termination Fee Deposit available
to reimburse Borrower for Office Tenant Improvements and

61400346.docx    23

--------------------------------------------------------------------------------




Office Leasing Commissions paid with respect to letting vacant space in the
Office Unit (and/or tenant improvements and leasing commissions paid with
respect to reletting vacant space in the Commercial Unit occupied by such tenant
if applicable) which shall be disbursed in accordance with the terms and
conditions of Schedule 2. If there is an existing uncured Event of Default,
Administrative Agent may, in its discretion, either make the Termination Fee
Deposit available to reimburse Borrower in accordance with the immediately
preceding sentence or apply the Termination Fee Deposit to repay a portion of
the outstanding principal balance of the Loan.
Section 4.18    Existence; Compliance with Requirements.
Borrower shall obtain, preserve and maintain in good standing, as applicable,
all rights, privileges and franchises necessary or desirable for the operation
of the Property and the conduct of Borrower’s, Stageside LLC’s, Service Company
LLC’s and Show Bureau LLC’s business thereon or therefrom (provided that at any
time that Borrower does not directly or indirectly control Stageside LLC,
Borrower shall only be obligated to use reasonable efforts to do so with respect
to Stageside LLC). Borrower shall at all times maintain, preserve and protect,
and cause Service Company LLC, Show Bureau LLC and Stageside LLC to maintain,
preserve and protect (provided that at any time that Borrower does not directly
or indirectly control Stageside LLC, Borrower shall only be obligated to use
reasonable efforts to cause Stageside LLC to maintain, preserve and protect) all
material franchises and trade names owned by Borrower, Stageside LLC, Service
Company LLC and Show Bureau LLC, respectively, used in connection with the
operation of the Property or its business. Borrower shall not vote or consent to
(a) any action by Stageside LLC that would constitute a Default or Event of
Default hereunder, (b) any transfer, assignment or delegation by the other
member(s) of Stageside LLC of any of their interests in or rights with respect
to Stageside LLC (other than to Borrower), (c) the replacement or admission of
any manager or managing member in Stageside LLC (other than Borrower), (d) the
termination or shortening of the term of any Organizational Document of
Stageside LLC, (e) any modification, change, supplement, alteration or
amendment, or waiver or release any of its rights and remedies, or any
obligations or liabilities of any other Person under, any Organizational
Document of Stageside LLC in any material respect or (f) any other amendment of
the terms of any Organizational Document of Stageside LLC in any material
respect.
Section 4.19    Income from Property.
Borrower shall first apply all income derived from the Property, including all
income from Leases and all amounts received from any Approved Manager, Stageside
LLC, Service Company LLC and Show Bureau LLC, to pay costs and expenses then due
associated with the ownership, maintenance, operation and leasing of the
Property, including all amounts then required to be paid under the Loan
Documents, before using or applying such income for any other purpose. No such
income shall be distributed or paid to any member, partner, shareholder or, if
Borrower is a trust, to any beneficiary or trustee, or used for any other
purposes (including any payment under the Condominium Marketing License
Agreement and any other costs or expenses associated with any Residential Unit),
unless and until all such costs and expenses which are then due shall have been
paid in full.
Section 4.20    Representations and Warranties.
Borrower shall (a) take all actions and do all things necessary or desirable to
cause such of Borrower’s representations and warranties in this Agreement as are
within Borrower’s control to be true and correct at all times, and (b) take all
commercially reasonable actions necessary to cause such of Borrower’s
representations and warranties in this Agreement as are outside of Borrower’s
control to be true and correct at all times.

61400346.docx    24

--------------------------------------------------------------------------------




Section 4.21    Deposit Accounts.
Borrower hereby grants to Administrative Agent a security interest in all of
Borrower’s deposit accounts related to the Property and, to the extent within
Borrower’s Control, the businesses of Service Company LLC and Show Bureau LLC,
including the Owner’s Remittance Account and all other operating accounts, any
reserve or escrow accounts (subject to and limited by the rights of Hotel
Manager pursuant to the Hotel Management Agreement and the subordination,
non-disturbance and attornment agreement between Hotel Manager and
Administrative Agent with respect to the “Operating Account”, the “Reserve Fund”
and the “Payroll Account” as defined in the Hotel Management Agreement to the
extent maintained by Hotel Manager), the Cash Sweep Account, any accounts from
which Borrower may from time to time authorize Administrative Agent or Swap
Counterparty to debit payments due on the Loan and any Swap Contracts, and any
lockbox, cash management or other account into which tenants are required from
time to time to pay rent. Upon request from Administrative Agent, Borrower shall
provide to Administrative Agent the account information for each such account.
Section 4.22    Intentionally Deleted.
Section 4.23    Financial Covenants.
Borrower shall comply with the terms and conditions of Schedule 7 with respect
to financial covenants as described therein.
Section 4.24    Additional Costs.
The Borrower will pay each Lender, on written demand of Administrative Agent,
for the costs or losses incurred by such Lender arising from any Change in Law
which are allocated to this Agreement or any credit outstanding under this
Agreement. The allocation will be made as determined by such Lender, using any
reasonable method, provided that such additional amounts charged to Borrower are
then being charged by Bank of America generally to borrowers in Bank of
America’s commercial real estate banking group. The costs include the following:
(a)    any reserve or deposit requirements (excluding any reserve requirement
already reflected in the calculation of the interest rate in this Agreement),
excluding, however, any reserve requirements that would not apply if Bank of
America were the sole holder of all interests in the Loan; and
(b)    any capital requirements relating to any Lender’s assets and commitments
for credit, excluding, however, any capital requirements that would not apply if
Bank of America were the sole holder of all interests in the Loan.
Section 4.25    Separateness.
(a)    The only purpose to be conducted or promoted by Borrower shall be to:
(i) engage in the acquisition, ownership, leasing, operation, management,
maintenance , redevelopment, renovation, refurbishment, rehabilitation,
altering, improvement, marketing and sale of the Property and the Residential
Units; (ii) enter into and perform its obligations under the Loan Documents;
(iii) own ownership interests in Stageside LLC, Service Company LLC and Show
Bureau LLC; (iv) sell, transfer, service, convey, dispose of, pledge, assign,
borrow money against, finance, refinance or otherwise deal with the Property,
the Residential Units and ownership interests in Stageside LLC, Service Company
LLC and Show Bureau LLC to the extent not prohibited under the Loan Documents;
and (v) engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized

61400346.docx    25

--------------------------------------------------------------------------------




under the laws of Delaware that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above mentioned purposes.
(b)    Notwithstanding anything to the contrary in the Loan Documents or in any
other document governing the formation, management or operation of Borrower, and
in addition to the other restrictions on the activities of Borrower set forth in
the Loan Documents, Borrower shall not: (i) guarantee any obligation of any
person or entity, including any affiliate, or become obligated for the debts of
any other Person or hold out its credit as being available to pay the
obligations of any other Person; (ii) engage, directly or indirectly, in any
business other than as required or permitted to be performed under Section
4.25(a); (iii) engage in any dissolution (unless occurring as a matter of
applicable Law), liquidation, consolidation, merger, sale or other transfer of
any of its assets outside the ordinary course of Borrower’s business; (iv) buy
or hold evidence of indebtedness issued by any other person or entity (other
than cash or investment-grade securities); (v) form, acquire or hold any
subsidiary (whether corporate, partnership, limited liability company or other)
or own any equity interest in any other entity (other than Stageside LLC,
Service Company LLC and Show Bureau LLC); or (vi) own any material asset or
property other than the Property and the Residential Units, incidental personal
and intangible property necessary for or incidental to the ownership or
operation of the Property and the Residential Units, and Borrower’s ownership
interests in Stageside LLC, Service Company LLC and Show Bureau LLC.
(c)    In order to maintain its status as a separate entity and to avoid any
confusion or potential consolidation with any affiliate, Borrower shall observe
the following covenants (collectively, the “Separateness Covenants”):
(i) maintain books and records and bank accounts separate from those of any
other Person; (ii) maintain its assets in such a manner that it is not costly or
difficult to segregate, identify or ascertain such assets; (iii) comply with all
organizational formalities necessary to maintain its separate existence;
(iv) hold itself out to creditors and the public as a legal entity separate and
distinct from any other Person; (v) maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
person or entity except that Borrower’s assets may be included in a consolidated
financial statement of its affiliate so long as appropriate notation is made on
such consolidated financial statements to indicate the separateness of Borrower
from such affiliate and to indicate that Borrower’s assets and credit are not
available to satisfy the debts and other obligations of such affiliate or any
other person or entity; (vi) except to the extent that the Borrower is a treated
as a disregarded entity, prepare and file its own tax returns separate from
those of any person or entity to the extent required by applicable law, and pay
any taxes required to be paid by applicable law; (vii) allocate and charge
fairly and reasonably any common employee or overhead shared with affiliates;
(viii) other than capital contributions and distributions permitted under the
terms of its organizational documents, not enter into any transaction with any
affiliate, except on an arm’s- length basis on terms which are intrinsically
fair and no less favorable than would be available for unaffiliated third
parties, and pursuant to written, enforceable agreements; (ix) conduct business
in its own name, and use separate stationery, invoices and checks bearing its
own name; (x) not assume, guarantee or pay the debts or obligations of any other
Person; (xi) not permit any affiliate to guarantee or pay its obligations (other
than limited guarantees and indemnities pursuant to the Loan Documents and in
connection with a sale of the Property); (xii) not make loans or advances to any
other Person; (xiii) pay its liabilities and expenses out of and to the extent
of its own funds, provided, however, nothing shall require the funding of any
additional capital contributions to such entity; (xiv) endeavor to maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and in light of its contemplated business purpose, transactions and
liabilities; provided, however, that the foregoing shall not require any equity
owner or other Person to make additional capital contributions to Borrower and
there shall be no breach of this clause (xiv) solely as a result of insufficient
revenues from the Property; and (xv) endeavor to cause the managers, officers,
employees, agents and

61400346.docx    26

--------------------------------------------------------------------------------




other representatives of Borrower to act at all times with respect to Borrower
consistently and in furtherance of the foregoing and in the best interests of
Borrower.
The failure of Borrower to comply with any of the covenants contained in Section
4.25(a) through (d) or any other covenants contained in this Agreement shall not
affect the status of Borrower as a separate legal entity.
(d)    Borrower covenants and agrees to incorporate the provisions in Section
4.25(a) through (c) into Borrower’s organizational documents and Borrower agrees
not to amend, modify or otherwise change its organizational documents with
respect to the provisions of Section 4.25(a) through (c).
(e)    The only purpose to be conducted or promoted by Stageside LLC shall be
to: (x) engage in the business of audio and video music production and
distribution in connection with the Venue Unit; (y) enter into and perform its
obligations under the Loan Documents; and (z) engage in any lawful act or
activity and to exercise any powers permitted to limited liability companies
organized under the laws of the State that are related or incidental to and
necessary, convenient or advisable for the accomplishment of the above mentioned
purposes. Notwithstanding anything to the contrary in the Loan Documents or in
any other document governing the formation, management or operation of Stageside
LLC, and in addition to the other restrictions on the activities of Borrower set
forth in the Loan Documents, to the extent Borrower exercises control over
Stageside LLC, Borrower shall not permit Stageside LLC to: (i) guarantee any
obligation of any person or entity, including any affiliate, or become obligated
for the debts of any other Person or hold out its credit as being available to
pay the obligations of any other Person (other than Borrower); (ii) engage,
directly or indirectly, in any business other than as required or permitted to
be performed under this clause (e); (iii) engage in any dissolution (unless
occurring as a matter of applicable Law), liquidation, consolidation, merger,
sale or other transfer of any of its assets outside the ordinary course of
Stageside LLC’s business; (iv) buy or hold evidence of indebtedness issued by
any other person or entity (other than cash or investment-grade securities);
(v) form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity; or (vi) own any material asset or property other than those incidental
to Stageside LLC’s business as required or permitted to be performed under this
clause (e).
(f)    The only purpose to be conducted or promoted by Service Company LLC shall
be to: (x) employ employees in connection with the business of operating the
Venue Unit; (y) enter into and perform its obligations under the Loan Documents;
and (z) engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
that are related or incidental to and necessary, convenient or advisable for the
accomplishment of the above mentioned purposes. Notwithstanding anything to the
contrary in the Loan Documents or in any other document governing the formation,
management or operation of Service Company LLC, and in addition to the other
restrictions on the activities of Borrower set forth in the Loan Documents,
Borrower shall not permit Service Company LLC to: (i) guarantee any obligation
of any person or entity, including any affiliate, or become obligated for the
debts of any other Person or hold out its credit as being available to pay the
obligations of any other Person (other than Borrower); (ii) engage, directly or
indirectly, in any business other than as required or permitted to be performed
under this clause (f); (iii) engage in any dissolution (unless occurring as a
matter of applicable Law), liquidation, consolidation, merger, sale or other
transfer of any of its assets outside the ordinary course of Service Company
LLC’s business; (iv) buy or hold evidence of indebtedness issued by any other
person or entity (other than cash or investment-grade securities); (v) form,
acquire or hold any subsidiary (whether corporate, partnership, limited
liability company or other) or own any equity interest in any other entity; or
(vi) own any material asset or property other than those incidental to Service
Company LLC’s business as required or permitted to be performed under this
clause (f). Borrower covenants and agrees to incorporate the provisions
contained in this clause (f) into Service Company LLC’s organizational documents
and Borrower agrees

61400346.docx    27

--------------------------------------------------------------------------------




not to amend, modify or otherwise change Service Company LLC’s organizational
documents with respect to the provisions of this clause (f).
(g)    The only purpose to be conducted or promoted by Show Bureau LLC shall be
to: (xi) engage in the business of event promotion and services; (y) enter into
and perform its obligations under the Loan Documents; and (z) engage in any
lawful act or activity and to exercise any powers permitted to limited liability
companies organized under the laws of the State that are related or incidental
to and necessary, convenient or advisable for the accomplishment of the above
mentioned purposes. Notwithstanding anything to the contrary in the Loan
Documents or in any other document governing the formation, management or
operation of Show Bureau LLC, and in addition to the other restrictions on the
activities of Borrower set forth in the Loan Documents, Borrower shall not
permit Show Bureau LLC to: (i) guarantee any obligation of any person or entity,
including any affiliate, or become obligated for the debts of any other Person
or hold out its credit as being available to pay the obligations of any other
Person (other than Borrower); (ii) engage, directly or indirectly, in any
business other than as required or permitted to be performed under this clause
(g); (iii) engage in any dissolution (unless occurring as a matter of applicable
Law), liquidation, consolidation, merger, sale or other transfer of any of its
assets outside the ordinary course of Show Bureau LLC’s business; (iv) buy or
hold evidence of indebtedness issued by any other person or entity (other than
cash or investment-grade securities); (v) form, acquire or hold any subsidiary
(whether corporate, partnership, limited liability company or other) or own any
equity interest in any other entity; or (vi) own any material asset or property
other than those incidental to Show Bureau LLC’s business as required or
permitted to be performed under this clause (f). Borrower covenants and agrees
to incorporate the provisions contained in this clause (g) into Show Bureau
LLC’s organizational documents and Borrower agrees not to amend, modify or
otherwise change Show Bureau LLC’s organizational documents with respect to the
provisions of this clause (g).
Section 4.26    Condominium.
(a)    Borrower shall (i) perform in a timely manner all of its obligations
under each Condominium Document and do all things necessary to preserve and to
keep unimpaired its rights thereunder; (ii) promptly notify Administrative Agent
of any material default by either Condominium Association (including by the
board or managing agent thereof) under any Condominium Document of which it
obtains Borrower’s Knowledge; (iii) promptly deliver to Administrative Agent a
copy of any notice of default or notice of special assessment or similar payment
obligation or other material notice received by Borrower under any Condominium
Document; and (iv) promptly enforce the performance and observance of all of the
material covenants required to be performed and observed by the Condominium
Associations under each Condominium Document.
(b)    Borrower shall not, and shall not vote to, without the prior consent of
Administrative Agent, (i) reduce or consent to the reduction of the term of any
Condominium Document; (ii) modify, change, supplement, alter or amend, or waive
or release any of its rights and remedies, or any obligations or liabilities of
any other Person under, any Condominium Document; (iii) otherwise amend or
consent to the amendment of the terms of any Condominium Document to the extent
same would impair the rights of Borrower, Administrative Agent or Lenders or the
Lien of the Mortgage; (iv) surrender, terminate or cancel any Condominium
Document, or enter into any agreement in substitution of any Condominium
Document; (v) approve or request any subdivision of any Unit or the combination
of any Unit with another Unit or other condominium unit; (vi) cause either
Condominium Association to fail to maintain or diminish in any material respect
the insurance policies required to be maintained pursuant to the Condominium
Documents; or (vii) to the extent Borrower has such rights under the Condominium
Documents or under Law, to vote or give consent to the expenditure of insurance
proceeds or condemnation awards for the repair or restoration of Common Elements
or the Property in a manner inconsistent with the Condominium Documents or this
Agreement for repairs and restorations of the

61400346.docx    28

--------------------------------------------------------------------------------




Property. If Borrower fails to pay any Common Charge when due, Administrative
Agent shall have the right, but not the obligation, to pay (or cause to be paid)
the same on behalf of Borrower (based solely on a notice or other certification
from the Condominium Associations, boards or managing agents) and such amounts
shall be payable to Administrative Agent upon demand.  
(c)    In the event that either Condominium Association receives any insurance
proceeds or condemnation awards, to the extent that Borrower, in its capacity as
an owner or as the sponsor, or the members on the boards appointed by Borrower
may, by vote or otherwise, select the holder of same, Borrower shall, and shall
cause such board members to, select Administrative Agent provided that such
selection would not be prohibited by the terms of the Condominium Documents. In
the event of any repair or restoration of common elements by the Condominium
Associations, Borrower shall obtain Administrative Agent’s consent to all
construction documents, budgets, lien waivers and other deliveries required to
be made under this Agreement with respect to any disbursement of insurance
proceeds or condemnation awards made hereunder before Borrower or the members on
the condominium boards appointed by Borrower vote for or otherwise approve same.
(d)    Administrative Agent shall have the right, to the fullest extent of
Borrower’s rights under the Condominium Documents, to examine the books of
account of the condominium and to attend meetings of owners of units or the
condominium boards, but the foregoing shall not require Administrative Agent to
examine said books of account or attend any such meetings.
(e)    At any time, during the existence of an Event of Default, Administrative
Agent may give notice to the condominium boards, managing agents or any other
Person stating that circumstances exist which entitle Administrative Agent to
exercise in Borrower’s place any particular right, privilege or power, or to
receive any credit, refund, profit or other sum of money which Borrower has the
right to exercise or receive under the Condominium Documents, it being
understood and agreed to that such notice from Administrative Agent shall be
conclusive evidence that an Event of Default shall have occurred and be
continuing and the condominium boards, managing agents and other Persons may
rely on such notice from Administrative Agent without any further inquiry or
investigation.
(f)    Prior to appointing any member to the board of either Condominium
Association, Borrower shall deliver to Administrative Agent a conditional
resignation signed by such member in form and content acceptable to
Administrative Agent. Upon the occurrence and during the continuance of an Event
of Default, Administrative Agent may, by notice to Borrower, tender any
conditional resignation of any member of either condominium board now or
hereafter delivered to Administrative Agent to the Condominium Board, whereupon
the resignation of any such member shall become effective and successor members
to the condominium boards shall be designated by Administrative Agent.
(g)    Borrowers shall use reasonable efforts to cause the Condominium
Association to deliver to Administrative Agent all financial statements,
material reports and material notices delivered by or on behalf of the
Condominium Associations to Borrower, or if either Condominium Association is
prohibited by law from doing so, shall deliver same to Administrative Agent
promptly after receipt by Borrower or any of its condominium board members.
(h)    Borrower shall not terminate the “Development Period” (as defined in the
Condominium Documents), establish any sub-declaration or reclassify any
Commercial Unit as an additional residential condominium unit, in each case
without the prior consent of Administrative Agent.

61400346.docx    29

--------------------------------------------------------------------------------




Article V
Negative Covenants
Borrower covenants as of the Closing Date and until such time as all Obligations
shall be paid and performed in full, that:
Section 5.1    Conditional Sales.
Borrower shall not incorporate in the Improvements any property acquired under a
conditional sales contract or lease or as to which the vendor retains title or a
security interest, without the prior written consent of Administrative Agent.
Section 5.2    Insurance Policies and Bonds.
Borrower shall not do or permit to be done anything that would adversely affect
the coverage or indemnities provided for pursuant to the provisions of any
insurance policy, performance bond, labor and material payment bond or any other
bond given in connection with any construction at the Property, including any
construction of tenant improvements.
Section 5.3    Commingling.
Borrower shall not commingle the funds and other assets of Borrower with those
of any affiliate or any other Person.
Section 5.4    Additional Debt.
Borrower shall not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation and including any mezzanine debt), other
than (a) the Loan, (b) advances or trade debt or accrued expenses incurred in
the ordinary course of business of operating the Property, in each case not due
more than 60 days past the date billed and (c) equipment leases, which
collectively will not constitute more than three percent (3%) of the Loan
Amount. No debt other than the Obligations may be secured by the Property or any
other collateral for the Loan, whether senior, subordinate or pari passu.
Nothing in this Section 5.4 prohibits Borrower from contesting, in good faith, a
trade debt or accrued expense, subject however, to Borrower’s compliance with
Section 4.3 and without limiting Section 6.13.
Article VI    
Events of Default
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Agreement:
Section 6.1    Payment Default.
Borrower fails to pay any Obligation under this Agreement when due and such
payment continues to not to be paid for a period of ten (10) days after Notice
from Administrative Agent to Borrower that such Obligation is past due, provided
however, that such ten (10) day notice and cure period shall (i) only be
available to Borrower twice during any twelve (12) month period, (ii) during
such notice and cure period interest will accrue at the Default Rate commencing
on the date when such Obligation is due, and (iii) not apply in the case of
amounts due on the Maturity Date or upon acceleration.

61400346.docx    30

--------------------------------------------------------------------------------




Section 6.2    Default Under Other Loan Documents.
An Event of Default (as defined therein) occurs under the Note or the Mortgage
or any other Loan Document. Notwithstanding the foregoing, any such default by
one guarantor, but not the other guarantor, under the Guaranty or Environmental
Agreement shall be deemed cured automatically (such cure being referenced to
herein as a “Guarantor Deemed Cure for Defaulting Guarantor”) if the
non-defaulting Guarantor (a) timely provides Administrative Agent with
reasonable evidence of its solvency, (b) is not in default of any of its
obligations under the Guaranty, the Environmental Agreement or this Agreement,
(c) in the event that Stratus Properties Inc. is the defaulting Guarantor, takes
remedial actions under the limited liability company agreement(s) of Borrower,
Service Company LLC and Show Bureau LLC to replace any affiliate of Stratus
Properties Inc. as the manager of Borrower, Service Company LLC and Show Bureau
LLC or takes such other action as the non-defaulting Guarantor reasonably deems
necessary or appropriate in the circumstances, and (d) promptly remedies any
adverse impact of such default of the defaulting Guarantor with respect to the
Property (the foregoing items (a) through (d) being referred to herein as the
“Guarantor Deemed Cure Conditions”).
Section 6.3    Accuracy of Information; Representations and Warranties.
Any information contained in any financial statement, schedule, report or any
other document delivered by Borrower, Guarantor, Service Company LLC, Stageside
LLC or Show Bureau Company LLC to Administrative Agent or any Lender in
connection with the Loan proves at any time not to be in all respects true and
accurate in all material respects, or Borrower, Guarantor, Service Company LLC,
Stageside LLC or Show Bureau Company LLC shall have failed to state any material
fact or any fact necessary to make such information not misleading in any
material respect, or any representation or warranty contained in this Agreement
or in any other Loan Document or other document, certificate or opinion
delivered to Administrative Agent or any Lender in connection with the Loan,
proves at any time to be incorrect or misleading in any material respect either
on the date when made or on the date when reaffirmed pursuant to the terms of
this Agreement; provided, however, that in the event of a Guarantor default
under this Section 6.3, there will be a Guarantor Deemed Cure for Defaulting
Guarantor if the non-defaulting Guarantor satisfies the Guarantor Deemed Cure
Conditions; and provided, further, that, at any time that Borrower does not
control Stageside LLC, Borrower shall only be obligated to use commercially
reasonable efforts to cause Stageside LLC’s financial statements, schedules,
reports and other documents delivered by Stageside LLC to be true and accurate
in all material respects and not misleading in any material respect and to cause
Stageside LLC to state any material fact or any fact necessary to make such
information not misleading in any material respect.
Section 6.4    Deposits.
Borrower fails to (a) deposit with Administrative Agent any funds which it is
required to deposit pursuant to the provisions of Section 2.3, 4.17 or Schedule
7 when due and such deposit continues to not to be made for a period of ten (10)
days after Notice from Administrative Agent to Borrower that such deposit is
past due, provided however, that such ten (10) day notice and cure, (b) deposit
with Administrative Agent any funds which it is required to deposit pursuant to
the provisions of Section 4.6, within ten (10) days from the effective date of a
Notice from Administrative Agent requesting such deposit and specifying the
amount thereof, or (c) deliver to Administrative Agent any Condemnation Awards
or Insurance Proceeds which it is required to be delivered to Administrative
Agent pursuant to the provisions of Section 4.6, within ten (10) days after
Borrower’s receipt thereof.

61400346.docx    31

--------------------------------------------------------------------------------




Section 6.5    Insurance Obligations.
Borrower fails to promptly perform or comply with any of the covenants contained
in the Loan Documents with respect to maintaining insurance, including the
covenants contained in Section 4.4; provided that Borrower shall have
twenty-four (24) hours to cure any failure to maintain insurance that is caused
by no fault of the Borrower unless Administrative Agent shall have given a
Notice to Borrower that the applicable insurance policy was going to expire or
terminate at least one (1) Business Day prior to the expiration of or
termination of such policy, in which event such twenty-four (24) hour period
shall not apply; provided, however, that (a) if Administrative Agent elects to
and does purchase any policy to replace the expired or terminated policy, the
Event of Default arising pursuant to this Section 6.5 on account of such expired
or terminated policy shall cease upon Borrower’s payment to Administrative Agent
of all costs incurred by Administrative Agent to purchase such policy, together
with interest thereon from the date incurred until paid in full at the rate of
interest then applicable to the Loan under the terms of the Note, provided that
such payment is made within ten (10) days after written demand from
Administrative Agent or (b) if Borrower purchases a policy to replace the
expired or terminated policy, the Event of Default arising pursuant to this
Section 6.5 on account of such expired or terminated policy shall cease upon
Borrower’s delivery to Administrative Agent of a copy of such replacement policy
together with proof of payment of the premium, provided that such delivery is
made within three (3) Business Days after the expiration or termination of the
policy.
Section 6.6    Other Obligations.
Borrower (a) breaches any of its obligations set forth in Section 4.7(a), (c),
(d) or (e) or 4.26(b), (c) or (h) or (b) fails to promptly perform or comply
with any of the other Obligations set forth in this Agreement (other than those
expressly described in other Sections of this Article VI), and such failure
continues uncured for a period of thirty (30) days after Notice from
Administrative Agent to Borrower, unless (i) such failure, by its nature, is not
capable of being cured within such period, and (ii) within such period, Borrower
commences to cure such failure and thereafter diligently prosecutes the cure
thereof, and (iii) Borrower causes such failure to be cured no later than ninety
(90) days after the date of such Notice from Administrative Agent.
Section 6.7    Damage to Improvements.
Administrative Agent accelerates the Maturity Date of the Loan pursuant to the
provisions of Section 4.6(c) and/or (d) and Borrower does not repay the Loan in
full within sixty (60) days after written notice from Administrative Agent
accelerating the Maturity Date (provided that the Loan will accrue interest at
the normal, non-default rate specified in Section 4 of the Note and not at the
Default Rate during such sixty (60) day period).
Section 6.8    Lapse of Permits or Approvals.
Any permit, license, certificate or approval that Borrower, Service Company LLC,
Show Bureau LLC or, subject to the second proviso below, Stageside LLC, is
required to obtain with respect to any construction activities at the Property
or the operation, leasing or maintenance of the Improvements, the Property, the
Common Elements or the business of Stageside LLC, Service Company LLC or Show
Bureau LLC lapses or ceases to be in full force and effect and Borrower fails,
thirty (30) days after the earlier to occur of Borrower obtaining actual
knowledge of such failure or and Borrower’s receipt of written notice from
Administrative Agent of such failure, restores, renew or replaces such permit,
license, certificate or approval, provided, however, if (i) such permit,
license, certificate or approval cannot be restored, renewed or replaced and the
absence thereof will not jeopardize the continued operation or leasing of the
Property or the operation of the business of Stageside LLC, Service Company LLC
or

61400346.docx    32

--------------------------------------------------------------------------------




Show Bureau LLC in any material respect, (ii) within such thirty (30) day period
Borrower commences to cure such failure and thereafter diligently prosecutes the
cure thereof, and (iii) Borrower causes such permit, license, certificate or
approval to be restored, renewed or replaced within sixty (60) days after the
expiration of the initial thirty (30) day period, and provided, further, that,
at any time that Borrower does not control Stageside LLC, Borrower shall only be
obligated to use commercially reasonable efforts to cause Stageside LLC to
obtain the permits, licenses, certificates and approvals required to be obtained
by Stageside LLC pursuant to this Section 6.8.
Section 6.9    Mechanic’s Lien.
A lien for the performance of work or the supply of materials filed against the
Property, or any stop notice served on Borrower, any contractor of Borrower, or
Administrative Agent, remains unsatisfied or unbonded for a period of thirty
(30) days after Borrower’s receipt of notice of (or if earlier, Borrower’s
obtaining Borrower’s Knowledge of) the filing or service.
Section 6.10    Bankruptcy.
Borrower, Service Company LLC, Show Bureau LLC or Guarantor or, at any time that
Borrower controls Stageside LLC, Stageside LLC, files (or Borrower votes for or
consents to the filing by Stageside LLC of) a bankruptcy petition or makes a
general assignment for the benefit of creditors, or a bankruptcy petition is
filed against Borrower, Service Company LLC, Show Bureau LLC or Guarantor or, at
any time that Borrower controls Stageside LLC, and such involuntary bankruptcy
proceeding is not dismissed within sixty (60) days after the filing thereof;
provided, however, that in the event of a Guarantor default under this Section
6.10, there will be a Guarantor Deemed Cure for Defaulting Guarantor if the
non-defaulting Guarantor satisfies the Guarantor Deemed Cure Conditions.
Section 6.11    Appointment of Receiver, Trustee, Liquidator.
Borrower, Service Company LLC, Show Bureau LLC or Guarantor or, at any time that
Borrower controls Stageside LLC, Stageside LLC, or Stageside LLC with Borrower’s
vote or consent, applies for or consents in writing to the appointment of a
receiver, trustee or liquidator of Borrower, Stageside LLC, Service Company LLC,
Show Bureau LLC, Guarantor, all or any portion of the Property or Borrower’s
interests in Stageside LLC, Service Company LLC or Show Bureau LLC, any
Residential Unit or all or substantially all of the other assets of Borrower,
Stageside LLC, Service Company LLC, Show Bureau LLC or Guarantor; or an order,
judgment or decree is entered by any court of competent jurisdiction on the
application of a creditor appointing a receiver, trustee or liquidator of
Borrower, Stageside LLC, Service Company LLC, Show Bureau LLC or Guarantor, all
or any portion of the Property or Borrower’s interests in Stageside LLC, Service
Company LLC or Show Bureau LLC, any Residential Unit or all or substantially all
of the other assets of Borrower, Stageside LLC, Service Company LLC, Show Bureau
LLC or Guarantor which is not permanently dismissed or discharged on or before
the thirtieth (30th) day following the date of its filing; provided, however,
that in the event of a Guarantor default under this Section 6.11, there will be
a Guarantor Deemed Cure for Defaulting Guarantor if the non-defaulting Guarantor
satisfies the Guarantor Deemed Cure Conditions.
Section 6.12    Inability to Pay Debts.
Borrower, Stageside LLC, Service Company LLC, Show Bureau LLC or Guarantor
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due; provided, however, that in the event of a Guarantor
default under this Section 6.12, there will be a Guarantor Deemed Cure for
Defaulting Guarantor if the non-defaulting Guarantor satisfies the Guarantor
Deemed Cure Conditions.

61400346.docx    33

--------------------------------------------------------------------------------




Section 6.13    Judgment.
A final nonappealable judgment for the payment of money involving more than
$250,000 is entered against Borrower, Service Company LLC, Show Bureau LLC or
Guarantor or, at any time that Borrower controls Stageside LLC, Stageside LLC,
and Borrower, Stageside LLC, Service Company LLC, Show Bureau LLC or Guarantor
fails to discharge or satisfy the same, or fails to cause it to be bonded off to
Administrative Agent’s satisfaction, within thirty (30) days from the date of
the entry of such judgment; provided, however, that in the event of a Guarantor
default under this Section 6.13, there will be a Guarantor Deemed Cure for
Defaulting Guarantor if the non-defaulting Guarantor satisfies the Guarantor
Deemed Cure Conditions.
Section 6.14    Dissolution; Change in Business Status.
Unless the written consent of Administrative Agent is previously obtained, all
or substantially all of the business assets of Borrower, Service Company LLC,
Show Bureau LLC or Guarantor or, at any time that Borrower controls Stageside
LLC or otherwise with Borrower’s vote or consent, Stageside LLC are sold (with
the understanding that, so long as CJUF II indirectly owns a majority of the
equity of Borrower and Borrower owns the Property and the ownership interests in
Stageside LLC, Service Company LLC and Show Bureau LLC that Borrower owns as of
the Closing Date, CJUF II shall be deemed not to have sold substantially all of
its assets), Borrower, Stageside LLC, Service Company LLC, Show Bureau LLC or
Guarantor is dissolved, or there occurs any change in the form of business
entity through which Borrower, Stageside LLC, Service Company LLC, Show Bureau
LLC or Guarantor presently conducts its business or any merger or consolidation
involving Borrower, Stageside LLC, Service Company LLC, Show Bureau LLC or
Guarantor; provided, however, that in the event of a Guarantor default under
this Section 6.14, there will be a Guarantor Deemed Cure for Defaulting
Guarantor if the non-defaulting Guarantor satisfies the Guarantor Deemed Cure
Conditions.
Section 6.15    Change in Controlling Interest.
Without the prior written consent of Administrative Agent (which consent may be
conditioned, among other matters, on the issuance of a satisfactory endorsement
to the title insurance policy insuring Administrative Agent’s interest under the
Mortgage), the controlling interest in Borrower ceases to be owned by CJUF II or
the controlling interest in Service Company LLC or Show Bureau LLC ceases to be
owned by Borrower or Borrower votes for or consents to any change in the
controlling interest in Stageside LLC other than to Borrower.
Article VII    
Remedies on Default
Section 7.1    Remedies on Default.
Following and during the continuance of any Event of Default, Administrative
Agent shall have the right, in addition to any other rights or remedies
available to Administrative Agent under the Mortgage or any of the other Loan
Documents or under applicable Law, to exercise any one or more of the following
rights and remedies:
(h)    Administrative Agent may accelerate all of Borrower’s Obligations under
the Loan Documents whereupon such Obligations shall become immediately due and
payable, without notice of default, without notice of acceleration or intention
to accelerate where Administrative Agent is precluded by Law from giving such
notice, and without notice of presentment, demand for payment, protest or

61400346.docx    34

--------------------------------------------------------------------------------




notice of nonpayment or dishonor, or notices or demands of any kind or character
(all of which are hereby waived by Borrower).
(i)    Administrative Agent may apply to any court of competent jurisdiction
for, and obtain appointment of, a receiver for the Property.
(j)    Administrative Agent may set off the amounts due Administrative Agent
under the Loan Documents against any and all accounts, credits, money,
securities or other property of Borrower now or hereafter on deposit with, held
by or in the possession of Administrative Agent to the credit or for the account
of Borrower, or pledged to Administrative Agent (including the Reserve Accounts,
the Owner’s Remittance Account and the Cash Sweep Account) without notice to or
the consent of Borrower.
(k)    Administrative Agent may enter into possession of the Property and
perform any and all work and labor necessary to complete any construction at the
Property, including any construction of tenant improvements, and to employ
watchmen to protect the Property and the Improvements. All sums expended by
Administrative Agent for such purposes shall be deemed to have been advanced to
Borrower under the Note and shall be secured by the Mortgage and the other Loan
Documents. For this purpose, Borrower hereby constitutes and appoints
Administrative Agent its true and lawful attorney-in-fact with full power of
substitution, which power is coupled with an interest, to complete the work in
the name of Borrower, and hereby empowers said attorney or attorneys, in the
name of Borrower or Administrative Agent:
(i)    To use any funds of Borrower including any balance which may be held by
or pledged to Administrative Agent for the purpose of completing any
construction, including any construction of tenant improvements, whether or not
in the manner called for in the applicable plans and specifications, and
operating the Property;
(ii)    To make such additions and changes and corrections to any plans and
specifications as shall be necessary or desirable in the judgment of
Administrative Agent to complete any construction, including any construction of
tenant improvements;
(iii)    To employ such contractors, subcontractors, agents, architects and
inspectors as shall be necessary or desirable for said purpose;
(iv)    To pay, settle or compromise all existing bills and claims which are or
may be liens against the Property, or may be necessary or desirable for the
completion of the work or the clearance of title to the Property or the
operation of the Property;
(v)    To execute all applications and certificates which may be required in the
name of Borrower;
(vi)    To enter into, enforce, modify, cancel and perform Borrower’s
obligations under Leases, Management Agreements, Condominium Documents,
Permitted Encumbrances and other agreements to which Borrower is a party or is
bound or the Property is bound and to fix or modify Rents on such terms as
Administrative Agent may consider proper;
(vii)    To file for record, at Borrower’s cost and expense and in Borrower’s
name, any notices of completion, notices of cessation of labor, or any other
notices that Administrative Agent in its sole and absolute discretion may
consider necessary or desirable to protect its security; and

61400346.docx    35

--------------------------------------------------------------------------------




(viii)    To do any and every act with respect to any such construction and
operation of the Property which Borrower may do in its own behalf.


It is understood and agreed that this power of attorney shall be deemed to be a
power coupled with an interest which cannot be revoked. Said attorney-in-fact
shall also have the power to prosecute and defend all actions or proceedings in
connection with any construction at the Property, including any construction of
tenant improvements, and to take such actions and to require such performance as
Administrative Agent may deem necessary.
Section 7.2    No Release or Waiver; Remedies Cumulative and Concurrent.
Borrower shall not be relieved of any Obligation by reason of the failure of
Administrative Agent to comply with any request of Borrower or of any other
Person to take action to foreclose on the Property under the Mortgage or the
collateral granted under any Pledge Agreement or otherwise to enforce any
provision of the Loan Documents, or by reason of the release, regardless of
consideration, of all or any part of the Property. No delay or omission of
Administrative Agent to exercise any right, power or remedy accruing upon the
happening of an Event of Default shall impair any such right, power or remedy or
shall be construed to be a waiver of any such Event of Default or any
acquiescence therein. No delay or omission on the part of Administrative Agent
to exercise any option for acceleration of the maturity of the Obligations, or
for foreclosure of the Mortgage or any Pledge Agreement following any Event of
Default as aforesaid, or any other option granted to Administrative Agent
hereunder in any one or more instances, or the acceptance by Administrative
Agent of any partial payment on account of the Obligations shall constitute a
waiver of any such Event of Default and each such option shall remain
continuously in full force and effect. No remedy herein conferred upon or
reserved to Administrative Agent is intended to be exclusive of any other
remedies provided for in the Loan Documents, and each and every such remedy
shall be cumulative, and shall be in addition to every other remedy given
hereunder, or under the Loan Documents, or now or hereafter existing at Law or
in equity or by statute. Every right, power and remedy given by the Loan
Documents to Administrative Agent shall be concurrent and may be pursued
separately, successively or together against Borrower or the Property or any
part thereof, and every right, power and remedy given by the Loan Documents may
be exercised from time to time as often as may be deemed expedient by
Administrative Agent.
Article VIII    
Miscellaneous
Section 8.1    Further Assurances; Authorization to File Documents.
At any time, and from time to time, upon request by Administrative Agent,
Borrower will, at Borrower’s expense, make, execute, deliver and record, or
cause to be made, executed, delivered and recorded, any and all further
instruments, certificates and other documents as may be necessary or reasonably
desirable in order to complete, perfect or continue and preserve the liens of
the Mortgage and the other Loan Documents. Upon any failure by Borrower to do
so, Administrative Agent may make, execute and record any and all such
instruments, certificates and other documents for and in the name of Borrower,
all at the sole expense of Borrower, and Borrower hereby appoints Administrative
Agent the agent and attorney-in-fact of Borrower to do so, this appointment
being coupled with an interest and being irrevocable. Without limitation of the
foregoing, Borrower irrevocably authorizes Administrative Agent at any time and
from time to time to file any initial financing statements, amendments thereto
and continuation statements deemed necessary or desirable by Administrative
Agent to establish or maintain the validity, perfection and priority of the
security interests granted in the Mortgage and the Pledge Agreements, and
Borrower ratifies any such filings made by Administrative Agent prior to the
Closing Date. In addition, at any time, and from time to time, upon request by
Administrative Agent, Borrower

61400346.docx    36

--------------------------------------------------------------------------------




will, at Borrower’s expense, provide any and all further instruments,
certificates and other documents as may, in the opinion of Administrative Agent,
be necessary or desirable in order to verify Borrower’s identity and background
in a manner satisfactory to Administrative Agent.
Section 8.2    No Warranty by Administrative Agent.
By accepting or approving anything required to be observed, performed or
fulfilled by Borrower or to be given to Administrative Agent or Lenders pursuant
to this Agreement, including any certificate, survey, receipt, appraisal or
insurance policy, Administrative Agent and Lenders shall not be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof and any such
acceptance or approval thereof shall not be or constitute any warranty or
representation with respect thereto by Administrative Agent or Lenders.
Section 8.3    Standard of Conduct of Administrative Agent.
Except as expressly provided to the contrary in the Loan Documents, nothing
contained in this Agreement or any other Loan Document shall limit the right of
Administrative Agent or any Lender to exercise its business judgment or to act,
in the context of the granting or withholding of any advance or consent under
this Agreement or any other Loan Document, in a subjective manner, whether or
not objectively reasonable under the circumstances, so long as Administrative
Agent’s and such Lender’s exercise of its business judgment or action is made or
undertaken in good faith. Borrower, Administrative Agent and Lenders intend by
the foregoing and the other express provisions of the Loan Documents, to set
forth and affirm their entire understanding with respect to the standard
pursuant to which Administrative Agent’s and each Lender’s duties and
obligations are to be judged and the parameters within which Administrative
Agent’s and each Lender’s discretion may be exercised hereunder and under the
other Loan Documents. As used herein, “good faith” means honesty in fact in the
conduct and transaction concerned.
Section 8.4    No Partnership.
The relationship between Lenders (including Administrative Agent) and Borrower
is solely that of lender and borrower. Neither Administrative Agent nor any
Lender has any fiduciary or other special relationship with or duty to Borrower
and none is created by the Loan Documents. Nothing contained in the Loan
Documents, and no action taken or omitted pursuant to the Loan Documents, is
intended or shall be construed to create any partnership, joint venture,
association, or special relationship between Borrower and Administrative Agent
or any Lender or in any way make Administrative Agent or any Lender a
co-principal with Borrower with reference to the Property or otherwise. In no
event shall Administrative Agent’s or Lenders’ rights and interests under the
Loan Documents be construed to give Administrative Agent or any Lender the right
to control, or be deemed to indicate that Administrative Agent or any Lender is
in control of, the business, properties, management or operations of Borrower.
Section 8.5    Severability.
In the event any one or more of the provisions of this Agreement or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of any of the Loan Documents operates or would
prospectively operate to invalidate this Agreement or any of the other Loan
Documents, then and in either of those events, at the option of Administrative
Agent, such provision or provisions only shall be deemed null and void and shall
not affect the validity of the remaining Obligations, and the remaining
provisions of the Loan Documents shall remain operative and in full force and
effect and shall in no way be affected, prejudiced or disturbed thereby.

61400346.docx    37

--------------------------------------------------------------------------------




Section 8.6    Notices.
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address set forth below (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile. Any Notice shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile, upon receipt; provided that
service of a Notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Agreement or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.
Pursuant to that certain Subordination, Non-Disturbance and Attornment Agreement
dated as of the date hereof by and among Administrative Agent, Hotel Manager and
Borrower, Administrative Agent has agreed to send copies of notices of “events
of default” to Hotel Manager. In no event shall the delivery of such copy to
Hotel Manager be a condition precedent to the exercise of any right or remedy of
Administrative Agent or Lenders or to the performance of any of the Obligations,
and neither the failure to deliver such copy, or any delay in delivering such
copy, to Hotel Manager shall not affect any of the rights and remedies of
Administrative Agent and Lenders or any of the Obligations.
The address and fax number of Borrower are:

CJUF II Stratus Block 21 LLC
c/o Canyon Capital Realty Advisors LLC
2000 Avenue of the Stars, 11th Floor
Los Angeles, CA 90067
Attention: Daniel Millman
Telephone: (310) 272-1500
Facsimile: (310) 272-1501
Email: dmillman@canyonpartners.com
and

CJUF II Stratus Block 21 LLC
c/o Stratus Properties Inc.
212 Lavaca Street, Suite 300
Austin, TX 78701
Attention: William H. Armstrong, III
Telephone: (512) 478-5788
Facsimile: (512) 435-2360
Email: barmstrong@stratusproperties.com

61400346.docx    38

--------------------------------------------------------------------------------




with copies to:

CJUF II Stratus Block 21 LLC
c/o Canyon Capital Realty Advisors LLC
2000 Avenue of the Stars, 11th Floor
Los Angeles, CA 90067
Attention: Bari Sherman
Telephone: (310) 272-1500
Facsimile: (310) 272-1501
Email: bsherman@canyonpartners.com
and:

Armbrust & Brown, PLLC
100 Congress Avenue, Suite 1300
Austin, Texas 78701-2744
Attn: Kenneth Jones, Esq.
Telephone: (512) 435-2312
Facsimile: (512) 435-2360
Email: kjones@abaustin.com
The address and fax number of Administrative Agent are:

Bank of America, N.A.
901 Main Street, 20th Floor
Dallas, Texas, 75202
Attention: Sandra D. Zastrow, Real Estate Loan Administration
Telephone: (214) 209-9325
Facsimile: (214) 209-1571
Email: sandra.d.zastrow@baml.com
With a copy to:

Kaye Scholer LLP
425 Park Avenue
New York, NY 10022
Attention: Warren J. Bernstein, Esq.
Telephone: (212) 836-8073
Facsimile: (212) 836-6673
Email: warren.bernstein@kayescholer.com
The address and fax number of each Lender as of the Closing Date are set forth
on the Schedule of Lenders attached hereto as Schedule 9.
Section 8.7    Permitted Successors and Assigns; Disclosure of Information.
(a)    Each and every one of the covenants, terms, provisions and conditions of
this Agreement and the Loan Documents shall apply to, bind and inure to the
benefit of Borrower, its successors and those assigns of Borrower consented to
in writing by Administrative Agent and all Lenders, and shall apply to, bind and
inure to the benefit of Administrative Agent and each Lender and the endorsees,

61400346.docx    39

--------------------------------------------------------------------------------




transferees, successors and assigns of Administrative Agent and each Lender, and
all Persons claiming under or through any of them.
(b)    Borrower agrees not to transfer, assign, pledge or hypothecate any right
or interest in any payment or advance due pursuant to this Agreement, or any of
the other benefits of this Agreement, without the prior written consent of
Administrative Agent and all Lenders, which consent may be withheld by them in
their sole and absolute discretion. Any such transfer, assignment, pledge or
hypothecation made or attempted by Borrower without the prior written consent of
Administrative Agent and Lenders shall be void and of no effect. No consent by
Administrative Agent or Lenders to an assignment shall be deemed to be a waiver
of the requirement of prior written consent by Administrative Agent and Lenders
with respect to each and every further assignment and as a condition precedent
to the effectiveness of such assignment.
(c)    Each Lender may sell or offer to sell the Loan or interests therein to
one or more assignees or participants (each a “Lender Transferee”). Any such
transaction shall be at such Lender’s sole cost and expense, including, without
limitation, the cost of any reports, certifications or opinions required of
Borrower or any Guarantor in connection with any such transaction. Without
limitation of the foregoing, in no event shall Borrower have liability (by way
of certification, indemnity or otherwise) for information or statements
contained in third party reports used in connection with the secondary marketing
transaction. Borrower shall execute, acknowledge and deliver any and all
instruments reasonably requested by Administrative Agent or any Lender in
connection therewith, including substitute promissory notes, provided that
Borrower’s obligations under the Loan Documents are not increased in any
material respect and its right thereunder are not diminished in any material
respect (it being agreed that a material increase in Borrower’s obligations or a
material decrease in its rights will not result from the fact that there will be
a different lender or more than one lender after such sale). To the extent, if
any, specified in any such assignment or participation, any such Lender
Transferee shall have the same rights and benefits with respect to the Loan
Documents as such Person(s) would have if such Person(s) were a Lender
hereunder. Each Lender and Administrative Agent may disseminate any information
it now has or hereafter obtains pertaining to the Loan, including any security
for the Loan, any credit or other information on the Property (including
environmental reports and assessments) and other collateral for the Loan,
Borrower, any of Borrower’s principals, Stageside LLC, Service Company LLC, Show
Bureau LLC or Guarantor, to any actual or prospective assignee or participant,
to each Lender’s and Administrative Agent’s Affiliates, including Merrill Lynch,
Pierce, Fenner & Smith Incorporated, to any regulatory body having jurisdiction
over any Lender or Administrative Agent, to any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and the Loan, or to any other party as necessary or appropriate in any
Lender’s or Administrative Agent’s reasonable judgment.
(d)    Administrative Agent, acting solely for this purpose as an agent of
Borrower (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of each Lender loan assignment delivered to
it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
the principal amount (and stated interest) of each Lender’s Pro Rata Share of
the Loan owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Borrower, Administrative Agent and Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior written notice.
(e)    At any time when Administrative Agent is no longer a Lender, then, and
only then, Administrative Agent may assign its interests as Administrative Agent
herein and may also resign as

61400346.docx    40

--------------------------------------------------------------------------------




administrative agent for the Lenders. In the event of the occurrence of any
material gross negligence or willful misconduct of Administrative Agent, if all
of the Lenders agree, Administrative Agent may be removed as the administrative
agent for the Lenders and replaced with a successor or replacement agent
selected by Required Lenders. Upon the acceptance by the successor
administrative agent of its appointment as successor administrative agent
hereunder, the retiring Administrative Agent’s resignation or removal, as
applicable, shall be effective, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent, and the retiring Administrative Agent’s appointment,
powers and duties as Administrative Agent shall be terminated. After the
effective date any retiring Administrative Agent’s resignation or removal as
Administrative Agent, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    If there is more than one Lender hereunder, or where any Lender has sold
an interest in the Loan to one or more participants, Borrower and Guarantor
shall be entitled to deal with and rely upon only Bank of America as the
Administrative Agent for all owners of interests in the Loan in connection with
all matters relating to the Loan, subject, however, to replacement or successor
administrative agents pursuant to Section 8.7(e) hereof, and, notwithstanding
anything to the contrary herein or in the other Loan Documents, shall not incur
any costs greater than those if Bank of America were the only lender (including
enforcement costs).
Section 8.8    Modification; Waiver.
None of the terms or provisions of this Agreement may be changed, waived,
modified, discharged or terminated except by instrument in writing executed by
the party or parties against whom enforcement of the change, waiver,
modification, discharge or termination is asserted. None of the terms or
provisions of this Agreement shall be deemed to have been abrogated or waived by
reason of any failure or failures to enforce the same.
Section 8.9    Third Parties; Benefit.
All conditions to the obligation of Administrative Agent to make disbursements
from the Reserve Accounts are imposed solely and exclusively for the benefit of
each Lender and its assigns and no other Persons shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that such Lender or Administrative Agent will refuse to make advances or
disbursements in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be the beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Administrative Agent at any time in the sole and absolute exercise of its
discretion. The terms and provisions of this Agreement are for the benefit of
the parties hereto and, except as herein specifically provided, no other Person
shall have any right or cause of action on account thereof.

61400346.docx    41

--------------------------------------------------------------------------------




Section 8.10    Rules of Construction.
The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Agreement in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The captions and headings contained in this Agreement are included
herein for convenience of reference only and shall not be considered a part
hereof and are not in any way intended to define, limit or enlarge the terms
hereof. All references (a) made in the neuter, masculine or feminine gender
shall be deemed to have been made in all such genders, (b) made in the singular
or plural number shall be deemed to have been made, respectively, in the plural
or singular number as well, (c) to the Loan Documents are to the same as
extended, amended, restated, supplemented or otherwise modified from time to
time unless expressly indicated otherwise, (d) to the Land, the Improvements,
the Units or the Property shall mean all or any portion of each of the
foregoing, respectively, and (e) to Articles, Sections and Schedules are to the
respective Articles, Sections and Schedules contained in this Agreement unless
expressly indicated otherwise.
Section 8.11    Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall together constitute one and the same instrument.
Section 8.12    Signs; Publicity.
Borrower expressly authorizes Administrative Agent to prepare and to furnish to
the news media for publication from time to time news releases with respect to
the Property, specifically to include releases detailing Administrative Agent’s
and/or Lenders’ involvement with the financing of the Property.
Section 8.13    Governing Law.
This Agreement shall be governed by and construed, interpreted and enforced in
accordance with the Laws of the State.
Section 8.14    Time of Essence.
Time shall be of the essence for each and every provision of this Agreement of
which time is an element.
Section 8.15    Electronic Transmission of Data.
Administrative Agent, Lenders and Borrower agree that certain data related to
the Loan (including confidential information, documents, applications and
reports) may be transmitted electronically, including transmission over the
Internet. This data may be transmitted to, received from or circulated among
agents and representatives of Borrower, Lenders and/or Administrative Agent and
their affiliates and other Persons involved with the subject matter of this
Agreement. Borrower acknowledges and agrees that (a) there are risks associated
with the use of electronic transmission and that Administrative Agent and
Lenders do not control the method of transmittal or service providers,
(b) Administrative Agent and Lenders have no obligation or responsibility
whatsoever and assume no duty or obligation for the security, receipt or third
party interception of any such transmission, and (c) Borrower will release, hold
harmless and indemnify Administrative Agent and Lenders from any claim, damage
or loss, including that arising in whole or part from Administrative Agent’s or
any

61400346.docx    42

--------------------------------------------------------------------------------




Lender’s strict liability or sole, comparative or contributory negligence, which
is related to the electronic transmission of data.
Section 8.16    WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
OR ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE NOTE, THE MORTGAGE, OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO HEREBY: (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (b) ACKNOWLEDGES THAT THIS
WAIVER AND THE PROVISIONS OF THIS SECTION WERE A MATERIAL INDUCEMENT FOR THE
PARTIES ENTERING INTO THE LOAN DOCUMENTS; (c) CERTIFIES THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE; (d) AGREES AND UNDERSTANDS THAT THIS
WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES
TO SUCH PROCEEDING OR ACTION, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT
PARTIES TO THIS OR ANY OTHER AGREEMENT, AND FURTHER AGREES THAT SUCH PARTY SHALL
NOT SEEK TO CONSOLIDATE ANY SUCH PROCEEDING OR ACTION WITH ANY OTHER PROCEEDING
OR ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; (e) AGREES
THAT BORROWER, ADMINISTRATIVE AGENT AND LENDERS ARE EACH HEREBY AUTHORIZED TO
FILE A COPY OF THIS SECTION IN ANY PROCEEDING OR ACTION AS CONCLUSIVE EVIDENCE
OF THIS WAIVER OF JURY TRIAL; AND (f) REPRESENTS AND WARRANTS THAT SUCH PARTY
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
Section 8.17    Forum.
Borrower hereby irrevocably submits generally and unconditionally for itself and
in respect of its property to the jurisdiction of any state court or any United
States federal court sitting in the State specified in the governing law section
of this Agreement and to the jurisdiction of any state court or any United
States federal court sitting in the state in which any of the Property is
located, over any suit, action or proceeding arising out of or relating to this
Agreement, the other Loan Documents or the Obligations. Borrower hereby
irrevocably waives, to the fullest extent permitted by Law, any objection that
Borrower may now or hereafter have to the laying of venue in any such court and
any claim that any such court is an inconvenient forum. Borrower hereby agrees
and consents that, in addition to any methods of service of process provided for
under applicable Law, all service of process in any such suit, action or
proceeding in any state court or any United States federal court sitting in the
state specified in the governing law section of this Agreement may be made by
certified or registered mail, return receipt requested, directed to Borrower at
its address for notice set forth in this Agreement, or at a subsequent address
of which Administrative Agent received actual notice from Borrower in accordance
with the notice section of this Agreement, and service so made shall be complete
five (5) days after the same shall have been so mailed. Nothing herein shall
affect the right of Administrative Agent to serve process in any manner
permitted by

61400346.docx    43

--------------------------------------------------------------------------------




Law or limit the right of Administrative Agent to bring proceedings against
Borrower in any other court or jurisdiction.
Section 8.18    USA Patriot Act Notice.
Administrative Agent notifies Borrower that pursuant to the requirements of the
Patriot Act, Administrative Agent and Lenders are required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Administrative
Agent and Lenders to identify Borrower in accordance with the Patriot Act.
Borrower shall, promptly following a request by Administrative Agent, provide
all documentation and other information that Administrative Agent requests in
order to comply with its and Lenders’ ongoing obligations under “know your
customer” and anti-money laundering rules and regulations, including the Act.
Section 8.19    Entire Agreement.
The Loan Documents constitute the entire understanding and agreement between
Borrower, on one hand, and Administrative Agent and Lenders, on the other hand,
with respect to the transactions arising in connection with the Loan, and
supersede all prior written or oral understandings and agreements between
Borrower and Administrative Agent and Lenders with respect to the matters
addressed in the Loan Documents. In particular, and without limitation, the
terms of any commitment by Lenders to make the Loan are merged into the Loan
Documents. Except as incorporated in writing into the Loan Documents, there are
no representations, understandings, stipulations, agreements or promises, oral
or written, with respect to the matters addressed in the Loan Documents. If
there is any conflict between the terms, conditions and provisions of this
Agreement and those of any other instrument or agreement, including any other
Loan Document, the terms, conditions and provisions of this Agreement shall
prevail.
Section 8.20    Exculpation.
No present or future direct or indirect constituent in Borrower, nor any
officer, director, shareholder, member, trustee, beneficiary, employee, partner,
member, advisor, affiliate, representative or agent of Borrower or of any such
constituent shall have any personal liability, directly or indirectly, under or
in connection with the facility documents. For purpose of the Loan Documents,
neither the negative capital account of any partner or member in Borrower or of
any direct or indirect constituent member in any partner or member in Borrower
nor the obligation of any partner or member in Borrower or of any constituent
member in any partner or member in Borrower to restore a negative capital
account or to contribute or advance money to Borrower, any partner or member in
Borrower or any constituent member in any partner or member in Borrower shall be
deemed at any time to be an asset or the property of Borrower, any partner or
member in Borrower or any constituent member in any partner or member in
Borrower.
Section 8.21    Partial Release of Collateral.
Administrative Agent shall release the liens of the Mortgage and other
applicable Loan Documents with respect to the Venue Unit, the Office Unit and
the Commercial Units (as applicable, the “Release Unit”), and deliver to
Borrower duly executed partial releases thereof in form reasonably acceptable to
Administrative Agent as may be reasonably required to release such Release Unit
from the lien and/or security interest of the Loan Documents, in each case at
Borrower’s sole cost and expense, upon satisfaction of the following conditions
(any one or more of which may be waived by Administrative Agent):

61400346.docx    44

--------------------------------------------------------------------------------




(a)    Not less than ten (10) Banking Days prior to the date of the release,
Borrower shall have delivered to Administrative Agent a Notice setting forth
(i) the date of the release and (ii) the Release Unit;
(b)    On the date of the release, no Default or Event of Default shall have
occurred and be continuing;
(c)    On the date of the release, Borrower shall have conveyed the Release Unit
to a third party unaffiliated with Borrower and shall have delivered to
Administrative Agent a copy of the deed to such party and other evidence of the
closing of such conveyance reasonably acceptable to Administrative Agent;
(d)    Borrower shall have delivered to Administrative Agent an endorsement to
the title insurance policy insuring Administrative Agent’s interest under the
Mortgage in form and content satisfactory to Administrative Agent confirming no
change in the priority of the Mortgage on the balance of the Property;
(e)    Upon giving effect to the partial release, the Debt Service Coverage
Ratio as of the Determination Date immediately preceding the date of release,
based on the remaining portions of the Property and the outstanding principal
balance of the Loan as of the release date giving effect to the prepayment
pursuant to Section 8.21(g), shall not be less than 1.65 to 1.00;
(f)    Borrower shall confirm to Administrative Agent in writing that any right
of any Person that owns, leases or has any other right to use or occupy the
Release Unit (or to whom Borrower is otherwise obligated) to use or occupy any
other portion of the Property for any purpose, and any right of any Person that
owns, leases or has any other right to use or occupy any other portion of the
Property (or to whom Borrower is otherwise obligated) to use or occupy any
portion of the Release Unit, is fully documented pursuant to a Lease, the
Condominium Documents, another Permitted Encumbrance, or another written
agreement that does not violate any provision of the Loan Documents and that has
been delivered to Administrative Agent, and that the use or occupancy rights of
such Person shall not be a default by Borrower under such document, or if not,
Borrower and such Person shall enter into such agreement, subject to the consent
of Administrative Agent if such agreement is not permitted to be entered into by
Borrower pursuant to the Loan Documents, and deliver a copy thereof to
Administrative Agent;
(g)    Borrower shall have made on the date of the release a prepayment of the
Loan in an amount equal to one hundred and twenty-five percent (125%) of the
Loan Amount allocated to such Release Unit on Schedule 8, and shall have
satisfied all conditions to prepayment;
(h)    Borrower shall have paid to Administrative Agent or the title company the
cost of the endorsement referred to in Section 8.21(c) and paid to
Administrative Agent all reasonable costs and expenses incurred by
Administrative Agent on account of such release; and
(i)    Borrower shall have provided Administrative Agent a written certification
that the conditions set forth in this Section 8.21 are satisfied and such
release is permitted hereunder, subject to receipt of the payments set forth in
Sections 8.21(g) and (h).
For the avoidance of doubt, upon the release of any Release Unit from the liens
of the Loan Documents pursuant to this Sections 8.21, the Release Unit shall not
be subject to any obligations of the Loan Documents (except those that expressly
survive the termination any Loan Document and/or the repayment of the Loan,
including the Environmental Agreement) and the definition of “Property” or any

61400346.docx    45

--------------------------------------------------------------------------------




words or terms of similar import hereunder shall be automatically deemed
modified to remove the Release Unit from the definitions thereof (other than for
provisions that survive the termination any Loan Document and/or the repayment
of the Loan, including the Environmental Agreement). Such releases shall not
impair or otherwise affect any of the obligation or liabilities of Borrower,
Guarantor, Stageside LLC, Service Company LLC or Show Bureau under any Loan
Document, or any of the Liens on the other collateral for the Loan, including
the balance of the Property.
Section 8.22    Residential Units.
Although this Agreement and the other Loan Documents may refer to, and contain
covenants and representations and warranties pertaining to, the Residential
Units, the Residential Units are not part of the collateral for the Loan.
Section 8.23    Authorized Signers.
Administrative Agent and Lenders are authorized to rely upon the continuing
authority of the Authorized Signers to bind Borrower with respect to all matters
pertaining to the Loan and the Loan Documents, including the submission of draw
requests and the selection of interest rates. Such authorization may be changed
only upon written notice addressed to Administrative Agent accompanied by
evidence, reasonably satisfactory to Administrative Agent, of the authority of
the Person giving such notice. Such notice shall be effective not sooner than
five (5) Banking Days following receipt thereof by Administrative Agent.
Section 8.24    Lender Taxes.
(a)    Any and all payments by or on account of any obligation of Borrower under
any Loan Document shall be made without deduction or withholding for any Lender
Taxes, except as required by applicable Laws. Subject to Section 8.24(b), if
Borrower shall be required to withhold or deduct any Lender Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 8.24) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(b)    If Borrower shall be required to withhold or deduct any Lender Taxes,
including both United States Federal backup withholding and withholding taxes,
from any payment, then to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 8.24) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made;
provided, however, that in the event that (i) any Lender that becomes a Lender
after the Closing Date (or, if such Lender is a disregarded entity for United
States federal income tax purposes, the Person treated, for United States
federal income tax purposes, as the owner of the assets of such Lender) is not
organized under the laws of the United States or a state thereof and (ii) such
Lender fails to establish to the reasonable satisfaction of Borrower that
payments under the Loan Documents are exempt from United Stated withholding
taxes, Borrower shall not be required to increase sums payable Borrower pursuant
to this Section 8.24(b).

61400346.docx    46

--------------------------------------------------------------------------------




(c)    Any amounts withheld pursuant to this Section 8.24 shall be remitted by
Borrower to the applicable taxing authority and treated, for purposes of this
Agreement and all other Loan Documents, as if they were paid to such Lender.
Section 8.25    Co-Lender and Agency Provisions.
Schedule 15 hereof sets forth certain terms and provisions applicable to
Administrative Agent and Lenders only. Said terms and provisions shall not inure
to the benefit of, or be binding upon, Borrower. Administrative Agent and
Lenders shall be entitled to amend (whether pursuant to a separate intercreditor
agreement or otherwise) any of the terms, conditions or agreements set forth in
Schedule 15 or as to any other matter in the Loan Documents respecting payments
to Administrative Agent or Lenders or the required number of Lenders to approve
or disapprove any matter or to take or refrain from taking any action, without
the consent of Borrower or any other Person or the execution by Borrower or any
other Person of any such amendment or intercreditor agreement.


THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signatures on following page]





61400346.docx    47

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed and delivered under seal as of
the date first above written.
BORROWER:

CJUF II STRATUS BLOCK 21 LLC,
a Delaware limited liability company
By:
Stratus Block 21 Investments, L.P.,
a Texas limited partnership, Manager

By:
Stratus Block 21 Investments, GP, L.L.C.,
a Texas limited liability company, General Partner

By: /s/ Erin D. Pickens [SEAL]
Name: Erin D. Pickens
Title: Sr. Vice President
By:
CJUF II Block 21 Member, LLC,
a Delaware limited liability company, Member

By:
Canyon-Johnson Urban Fund II, L.P.,
a Delaware limited partnership, Member

By:
Canyon-Johnson Realty Advisors II LLC,
a Delaware limited liability company, General Partner

By: /s/ Daniel Millman [SEAL]
Name:    Daniel Millman
Title:    Authorized Signatory





S-1

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND LENDERS:
BANK OF AMERICA, N.A.,
a national banking association, as Administrative Agent, and as the sole Lender
By: /s/ Joan K. Obeius [SEAL]
Name:    Joan K. Obeius
Title:    Senior Vice President

S-2

--------------------------------------------------------------------------------




Schedule 1

Definitions
Unless the context otherwise specifies or requires, the following terms shall
have the meanings herein specified, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:
“Actual Operating Revenue” shall have the meaning ascribed to such term in
Schedule 7.
“Additional Space Use Agreement” shall mean that certain Additional Space Use
Agreement between Borrower and the Capital of Texas Public Telecommunications
Council for the use of a portion of the Office Unit for temporary storage
purposes.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may from time to time
notify Borrower and Lenders.
“Administrative Agent’s Time” means the time of day observed in the city where
Administrative Agent’s Office is located.
“Aggregate Commitments” means the Commitments of all Lenders.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement, and includes all of the exhibits attached hereto.
“Approved FF&E Expenditures” means all FF&E Expenditures approved by
Administrative Agent and the costs of Capital Improvements that are approved by
Administrative Agent which approval will not be unreasonably withheld,
conditioned or delayed.
“Approved Manager” means (a) with respect to the Hotel Unit, Hotel Manager, (b)
with respect to the Office Unit and the Commercial Units, Office/Retail Manager,
(c) with respect to the Shared Facilities Unit, Shared Facilities Manager and
(d) any other reputable and creditworthy property manager, subject to the prior
approval of Administrative Agent, with a portfolio of properties comparable to
the applicable Unit under active management.
“Assumed Interest Rate” shall have the meaning ascribed to such term in Schedule
7.
“Authorized Signer” means any signer of this Agreement, acting alone, or any
other representative of Borrower duly designated and authorized by Borrower to
sign draw requests in a writing addressed to Administrative Agent, which writing
may include a draw request in the form attached hereto as Schedule 3.




--------------------------------------------------------------------------------




“Balcony Glass Claim” means claims by Borrower for repair costs and operational
losses against insurance companies, contractor, design professionals and other
consultants arising out of balcony railing failures which occurred in June,
2011.
“Bank of America” means Bank of America, N.A. and its successors.
“Banking Day” means any day that is not a Saturday, Sunday or banking holiday in
the State.
“Borrower’s Deposit Account” means an account established with Administrative
Agent pursuant to the terms of Section 4.6.
“Borrower’s Knowledge” shall mean the actual knowledge of (i) William Boukalik,
Vice President of Asset Management for Canyon Johnson Urban Funds, (ii) Mark
Williams, Managing Director of Asset Management for Canyon Johnson Urban Funds,
(iii) William H. Armstrong III, Chief Executive Officer, President and Chairman
of the Board for Stratus, (iv) Erin Pickens, Senior Vice President and Chief
Financial Officer for Stratus, (v) Matthew Green, Vice President for Stratus and
(vi) any other individuals who succeed to the responsibilities of the foregoing
individuals with respect to the Property or their respective companies, whom
Borrower represents and warrants to Administrative Agent and Lenders are the
representatives of Borrower most knowledgeable about the factual matters set
forth herein, without any personal liability to such Persons.
“Calculation Period” shall have the meaning ascribed to such term in Schedule 7.
“Capital Improvements” means the capital improvements which Borrower has
informed Administrative Agent it intends to make to the Hotel Unit.
“Cash Sweep Account” means the account described in Schedule 7.
“Casualty” means any act or occurrence of any kind or nature that results in
damage, loss or destruction to the Property.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline, or directive (whether or not having the force
of Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (y) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, or issued.
“CJUF II” means Canyon-Johnson Urban Fund II, L.P., a Delaware limited liability
company, and its successors and assigns.
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Mortgage.




--------------------------------------------------------------------------------




“Closing Date” means the date of this Agreement.


“Code” means the Internal Revenue Code of 1986, as amended.
“Commercial Unit” means each “Commercial Master Unit” as defined in the Master
Condominium Declaration (there being six (6) Commercial Master Units),
consisting of 18,500 square feet of retail space in the aggregate.
“Commitment” means, as to each Lender, its obligation to advance its Pro Rata
Share of the Loan in an aggregate principal amount not exceeding the amount set
forth opposite such Lender’s name on the Schedule of Lenders at any one time
outstanding, as such amount may be reduced or adjusted from time to time in
accordance with this Agreement.
“Common Charges” means all common charges, assessments, fees and other charges
now or hereafter levied or assessed or imposed against the Property, the
Residential Units or any part thereof under the Condominium Documents or
otherwise by either Condominium Association.
“Common Elements” means the common elements created by the Condominium Documents
appurtenant to or otherwise for the use or benefit of any Unit or any
Residential Unit.
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
“Condominium Association” shall mean each of the Residential Condominium
Association and the Master Condominium Association.


“Condominium Documents” means all declarations, certificates of formation,
by-laws, house rules, management agreements and other documents for the
creation, governance and operation of the Condominium Associations, as such
documents are hereafter amended or supplemented from time to time in accordance
with this Agreement.
“Condominium Marketing License Agreement” means that certain Condominium
Marketing License Agreement between Borrower (as assignee of Stratus Block 21
Investments, L.P.) and Hotel Manager (as assignee of Starwood Hotels & Resorts
Worldwide, Inc.) dated as of October 26, 2006, as amended by First Amendment to
Condominium Marketing License Agreement dated as of April 8, 2008 and Second
Amendment to Operating Agreement dated as of January 7, 2011.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise,
“Controlling” or “Controlled” have meaning correlative thereto.
“Debt Service” shall have the meaning ascribed to such term in Schedule 7.




--------------------------------------------------------------------------------




“Debt Service Coverage Ratio” shall have the meaning ascribed to such term in
Schedule 7.
“Default” means an event or circumstance that, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Agreement.
“Default Rate” shall have the meaning set forth in the Note.
“Determination Date” shall have the meaning ascribed to such term in Schedule 7.
“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with Bank of America or any other federal or state chartered
depository institution or trust company which complies with the definition of
Eligible Institution or (b) a segregated trust account or accounts maintained
with the corporate trust department of a federal or state chartered depository
institution or trust company acting in its fiduciary capacity which, in the case
of a federally chartered depository institution or trust company acting in its
fiduciary capacity is subject to the regulations regarding adversary funds on
deposit therein under 12 C.F.R. §9.10(b), and in the case of a state chartered
depository institution or trust company, is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital surplus
of at least $50,000,000 and subject to supervision or examination by federal and
state authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution” means a depository institution or trust company insured
by the Federal Deposit Insurance Corporation, the short term unsecured debt
obligations or commercial paper of which are rated at least “A 1+” by S&P, “P 1”
by Moody’s and “F 1+” by Fitch in the case of accounts in which funds are held
for thirty (30) days or less (or, in the case of accounts in which funds are
held for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least “A+” by Fitch and S&P and “Aa3” by Moody’s), or such
other depository institution or trust company reasonably approved by
Administrative Agent from time to time. Notwithstanding the foregoing, Bank of
America shall be an Eligible Institution.
“Environmental Agreement” means the Environmental Indemnification and Release
Agreement of even date herewith by and between Borrower and Administrative Agent
pertaining to the Property, as the same may from time to time be extended,
amended, restated or otherwise modified.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Event of Default” means any event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.
“Excluded Accounts” means (i) the “Payroll Account” (as defined in the Hotel
Management Agreement); (ii) Comerica Bank account #xxx1318 and any direct
replacements of such bank account; and (iii) City National Bank account
#xxxx5117 and any direct replacements of such bank account.
“Excluded Insurance” means the Business Interruption Insurance (as defined in
the Hotel Management Agreement) for the Hotel (as defined in the Hotel
Management Agreement) for so long as the Hotel Management Agreement is in effect
and prohibits Borrower from granting a mortgage or security interest on the
Business Interruption Insurance.
“Excluded Taxes” means any of the following Lender Taxes imposed on or with
respect to any Recipient or required to be withheld or deducted from a payment
to a Recipient, (a) Lender Taxes




--------------------------------------------------------------------------------




imposed on or measured by net income (however denominated), franchise Lender
Taxes, and branch profits Lender Taxes, in each case, (i) imposed as a result of
such Recipient being organized under the Laws of, or having its principal office
or, in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Lender Tax (or any political subdivision thereof) or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan advance or Commitment pursuant to a
Law in effect on the date on which (i) such Lender acquires such interest in the
Loan advance or Commitment or (ii) such Lender changes its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
8.24(b) and (d) any U.S. federal withholding Lender Taxes imposed pursuant to
FATCA.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Lender in making, funding, administering or modifying the Loan, in
negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in the Mortgage or any of the
other Loan Documents, including attorneys’ fees, court costs, receiver’s fees,
management fees and costs incurred in the repair, maintenance and operation of,
or taking possession of, or selling, the Property.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Financial Statements” means (i) for each reporting party other than an
individual, a balance sheet, income statement, projected realizations, a
statement of retained earnings and changes in financial position (including
statements of cash flows and associated footnotes), and unless Administrative
Agent otherwise consents, consolidated and consolidating statements if the
reporting party is a holding company or a parent of a subsidiary entity; and
(ii) for each reporting party who is an individual, a balance sheet, statements
of cash flow and amounts and sources of contingent liabilities, sources and uses
of cash and liquidity verification, projected realization, real estate schedules
providing details on each individual real property in the reporting party’s
portfolio, including, but not limited to raw land and land under development,
and unless Administrative Agent otherwise consents, Financial Statements for
each entity owned or jointly owned by the reporting party. For purposes of this
definition and any covenant requiring the delivery of Financial Statements, each
party for whom Financial Statements are required is a “reporting party” and a
specified period to which the required Financial Statements relate is a
“reporting period.”
“FF&E Expenditures” means expenditures for all maintenance, repairs,
alterations, replacements, renewals and additions to the Hotel Unit (including
replacements and renewals of furniture, fixtures, equipment, personal property
and operating supplies for the Hotel Unit) that are capitalized as an asset for
accounting purposes under generally acceptable accounting principles and are not
depreciated as real property (excluding “Building Capital Improvements” and “ROI
Capital Improvements” as defined in the Hotel Management Agreement).
“FF&E Reserve Account” means account no. xxx0432 at Administrative Agent into
which the deposits required pursuant to Section 2.3(c) are to be made.
“FF&E Reserve Amount” means, for any calendar month, an amount equal to the
greater of (a) four percent (4.0%) of Actual Operating Revenue of the Hotel Unit
for such calendar month or (b) the amount of the “Reserve Fund Contribution” (as
defined in the Hotel Management Agreement) required to




--------------------------------------------------------------------------------




be deposited by Borrower into the Hotel Manager FF&E Reserve pursuant to the
Hotel Management Agreement for such month.
“FF&E Reserve Funds” means all funds from time to time on deposit in the FF&E
Reserve Account.
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Franchise Tax Statute” shall have the meaning ascribed to such term in Section
3.3.
“Funding Direction Notice” means the Funding Direction Notice of even date
herewith given by Borrower to Administrative Agent.
“Governmental Authority” or “Governmental Authorities” means any governmental or
quasi-governmental entity, including any court, department, commission, board,
bureau, agency, administration, service, district or other instrumentality of
any governmental entity.
“Guarantor” means, individually or collectively, CJUF II and Stratus, and its or
their respective heirs, personal representatives, successors and assigns.
“Guaranty” means the Guaranty Agreement of even date herewith executed by a
Guarantor for the benefit of Administrative Agent and Lenders, as the same may
from time to time be extended, amended, restated, supplemented or otherwise
modified.
“Hotel Unit” means the “Hotel Master Unit” as defined in the Master Condominium
Declaration, consisting of a 251-room hotel.
“Hotel Management Agreement” means that certain Operating Agreement between
Borrower (as assignee of Stratus Block 21 Investments, L.P.) and Hotel Manager
(as assignee of Starwood Hotels & Resorts Worldwide, Inc.) dated as of October
26, 2006, as amended by First Amendment to Operating Agreement dated as of
January 30, 2008, Second Amendment to Operating Agreement dated as of May 6,
2008, Third Amendment to Operating Agreement dated as of June 25, 2010, letter
agreement dated September 8, 2010 and Fourth Amendment to Operating Agreement
dated as of January 7, 2011.
“Hotel Manager” means W Hotel Management, Inc., and any successor or assign
permitted without the consent of Borrower under the Hotel Management Agreement.
“Hotel Manager FF&E Reserve” has the meaning set forth in Section 2.3(c).
“Improvements” shall have the meaning ascribed to such term in the Mortgage.
“Indebtedness” means any and all obligations, indebtedness and liabilities of
Borrower that constitute Obligations.
“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 4.14.




--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Lender Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of
Borrower or Guarantor under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.
“Indemnitees” shall have the meaning ascribed to such term in Section 4.14.
“Insurance Premiums” means those premiums due in connection with any insurance
policies required to be maintained by Borrower pursuant to any Loan Document.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
“KLRU Agreement” means that certain Block 21 Master Agreement between Borrower
and the Capital of Texas Public Telecommunications Council dated July 1, 2010,
as amended by that certain First Amendment to Block 21 Master Agreement dated
November 20, 2012.
“Land” shall have the meaning ascribed to such term in the Mortgage.
“Law(s)” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.
“Lease Termination Fee Deposit” shall have the meaning ascribed to such term in
Section 4.17.
“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
“Lender” or “Lenders” means, singly or collectively, each lender from time to
time party to this Agreement.
“Lender Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Loan” means the loan by Lenders to Borrower, the repayment obligations in
connection with which are evidenced by the Note.
“Loan Amount” means One Hundred Million and No/100 Dollars ($100,000,000.00).
“Loan Documents” means this Agreement, the Note, the Mortgage, the Environmental
Agreement, the Guaranty, each Pledge Agreement, any application or reimbursement
agreement executed by Borrower or Guarantor in connection with any letter of
credit issued by any Lender in connection with the Loan, and any and all other
documents which Borrower or Guarantor have executed and delivered, or may
hereafter execute and deliver, to evidence, secure or guarantee the Obligations,
or any part thereof, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.




--------------------------------------------------------------------------------




“Management Agreement” means any agreement between Borrower (or an Affiliate)
and an Approved Manager, pursuant to which such Approved Manager would manage a
portion of the Property, in each case, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with their respective terms and, if applicable, the terms of this Agreement.
“Master Agreement” shall mean a Master Agreement in the form published by the
International Swaps and Derivatives Association, Inc. and related schedule.
“Master Condominium Association” shall mean the condominium association formed
under the Master Condominium Documents.


“Master Condominium Documents” shall mean the Condominium Documents identified
on Schedule 12 as the “Master Condominium Documents”.


“Material Agreement” means the KLRU Agreement, the Condominium Marketing License
Agreement and any other contract, agreement or other document related to the
construction or operation of the Improvements or otherwise to which Borrower is
a party or is otherwise bound, or to which Stageside LLC, Service Company LLC or
Show Bureau LLC is a party or is otherwise bound, which requires payments during
any calendar year in excess of $100,000 and/or has a non-cancellable term in
excess of one (1) year, excluding any Management Agreement, any Lease and any
Condominium Document or other Permitted Encumbrance.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the Property, or the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Borrower, Guarantor, Stageside LLC, Service Company LLC or Show
Bureau LLC; (b) a material impairment of the ability of any party to the Loan
Documents to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any party to the Loan Documents of any Loan
Document to which it is a party.


“Maturity Date” has the meaning set forth in the Note.
“Mortgage” means the Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing of even date herewith given by Borrower to PRLAP,
Inc., a Texas corporation, as trustee for the benefit of Administrative Agent,
to secure the Obligations, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.
“Net Proceeds,” when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys’ fees, incurred in the
collection of such gross proceeds.
“Net Operating Income” shall have the meaning ascribed to such term in
Schedule7.
“Note” means, collectively (a) the Promissory Note, of even date herewith,
executed by Borrower and payable to the order of Administrative Agent in the
amount of the Loan Amount substantially in the form of Schedule 10 and (b) and
all replacements and substitutes thereof, including any substitute notes
delivered to one or more Lenders after the date hereof, in each case for the
preceding clauses (a) and (b), as amended, modified, replaced, restated,
extended or renewed from time to time.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 8.6 of this Agreement.




--------------------------------------------------------------------------------




“Obligations” means all present and future debts, obligations and liabilities of
Borrower to Administrative Agent and Lenders arising pursuant to, or on account
of, the provisions of this Agreement, the Note or any of the other Loan
Documents to which Borrower is a party, including the obligations: (a) to pay
all principal, interest, late charges, prepayment premiums (if any) and other
amounts due at any time under the Note; (b) to pay all Expenses, indemnification
payments, fees and other amounts due at any time under the Mortgage or any of
the other Loan Documents to which Borrower is a party, together with interest
thereon as provided in the Mortgage or such Loan Document; (c) to pay and
perform all obligations of Borrower (or its Affiliate) under any Swap Contract
with a Swap Counterparty; and (d) to perform, observe and comply with all of the
terms, covenants and conditions, expressed or implied, which Borrower is
required to perform, observe or comply with pursuant to the terms of this
Agreement, the Mortgage or any of the other Loan Documents to which Borrower is
a party.
“OFAC” shall have the meaning ascribed to such term in Section 3.22.
“Office Leasing Commissions” means reasonable and customary commissions paid in
connection with a Qualified Office Lease to a real estate broker licensed in the
State, under commission agreements containing such terms and provisions as are
then prevailing between third party, unaffiliated owners and brokers for
comparable leases of space at properties similar to the Office Unit in the
market area in which the Office Unit is located.
“Office Leasing Costs” means tenant improvement allowances, tenant relocation
costs, turnkey work, demolition, tenant work, space planning and all hard and
soft costs associated with preparing the applicable space for tenant occupancy
which are (a) not costs of Office Tenant Improvements or Leasing Commissions and
(b) are payable to tenants pursuant to Qualified Office Leases.
“Office Leasing Reserve Account” means account no. xxx0335 at Administrative
Agent, into which the deposits required pursuant to Section 2.3(a) of this
Agreement are to be made.
“Office Leasing Reserve Funds” means all funds from time to time on deposit in
the Office Leasing Reserve Account.
“Office Tenant Improvements” means space planning and all hard and soft costs
associated with preparing the applicable space for tenant occupancy, space
preparation work, interior finish out work or improvements, demolition and other
construction and related work to be undertaken by Borrower pursuant to any
Qualified Office Lease as tenant improvements.
“Office Unit” means the “Office Master Unit” as defined in the Master
Condominium Declaration, consisting of 40,000 square feet of office space.
“Office/Retail Manager” means Peloton Real Estate Management Austin, LLC, and
any successor or assign permitted without the consent of Borrower under the
Office/Retail Management Agreement and any successor property manager requested
by Borrower and approved by Administrative Agent, which approval will not be
unreasonably withheld, conditioned or delayed.
“Office/Retail Management Agreement” means that certain Property Management
Agreement between Borrower and Office/Retail Manager dated as of July 1, 2013.
“Operating Expenses” shall have the meaning ascribed to such term in Schedule 7.
“Organizational Documents” shall have the meaning ascribed to such term in
Section 3.15.




--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Recipient, Lender Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Lender Tax (other than connections arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Lender Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Owner’s Remittance Account” means account no. xxxx7306 at Administrative Agent.
“Parking Unit” means “Parking Master Unit” as defined in the Master Condominium
Declaration, consisting of a 194-space underground parking garage.
“Patriot Act” shall have the meaning ascribed to such term in Section 3.22.
“Permitted Encumbrance” shall have the meaning ascribed to such term in the
Mortgage.
“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
“Pledge Agreement” means each of the Pledge Agreements of even date herewith
given by Borrower to Administrative Agent, to secure the Obligations, as the
same may from time to time be extended, amended, restated, supplemented or
otherwise modified.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
expressed as a percentage, the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the total outstanding
amount of all Indebtedness held by such Lender at such time and the denominator
of which is the total outstanding amount of all Indebtedness at such time. The
initial Pro Rata Share of each Lender named on the signature pages hereto is set
forth opposite the name of that Lender on the Schedule of Lenders.
“Property” means the real and personal property conveyed and encumbered by the
Mortgage, including the Units.
“Qualified Office Lease” shall have the meaning ascribed to such term in Section
3 of Schedule 2.
“Real Property Taxes” mean taxes, assessments and other charges or levies
imposed upon or against or with respect to the Property or the ownership, use,
occupancy or enjoyment of any portion thereof, or any utility service thereto,
as the same become due and payable, including all taxes assessed against the
Property or any part thereof.
“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower or Guarantor
under the Loan Documents.




--------------------------------------------------------------------------------




“Register” shall have the meaning ascribed to such term in Section 8.7(d).
“Release Unit” shall have the meaning ascribed to such term in Section 8.22.
“Rents” shall have the meaning ascribed to such term in the Mortgage.
“Required Lenders” means as of any date of determination at least two (2)
Lenders having more than sixty-six and two-thirds of one percent (66 2/3%) of
the Aggregate Commitments or, if the Aggregate Commitments have been terminated,
at least two Lenders holding in the aggregate more than sixty-six and two-thirds
of one percent (66 2/3%) of the total outstanding amount of all Indebtedness;
provided that the Commitment of, and the portion of the total outstanding amount
of all Indebtedness held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders. At any time that
there is only one (1) Lender, then “Required Lenders” shall mean such Lender. At
any time that there are only two (2) Lenders, then, subject to the following
sentence, “Required Lenders” shall mean each such Lender. At any time that all
but one (1) of the Lender are Defaulting Lenders, then “Required Lenders” shall
mean the non-Defaulting Lender.
“Reserve Accounts” means, collectively, the Office Leasing Reserve Account, the
Tax and Insurance Reserve Account and the FF&E Reserve Account, as applicable.
“Reserve Funds” means, collectively, Office Leasing Reserve Funds, Tax and
Insurance Reserve Funds and FF&E Reserve Funds.
“Residential Condominium Association” shall mean the condominium association
formed under the Residential Condominium Documents.
“Residential Condominium Documents” shall mean the Condominium Documents
identified on Schedule 12 as the “Residential Condominium Documents”.
“Residential Unit” means each of the following units under the Residential
Condominium Documents so long as they are owned by Borrower: Nos. 1807, 2011,
2310, 2505, 2610, 2710, 3111, 3305, 3405, 3406, 3501 and 3604. As Borrower sells
a Residential Unit to an unaffiliated third party, such sold Residential Unit
will no longer be a “Residential Unit” under this Agreement.
“Schedule of Lenders” means the schedule of Lenders party to this Agreement as
set forth on Schedule 9, as it may be modified from time to time in accordance
with this Agreement and otherwise to reflect the then-existing Lenders.
“Separateness Covenants” shall have the meaning ascribed to such term in
Section 4.25(c).
“Service Company LLC” means Block 21 Service Company LLC, a Texas limited
liability company.
“Shared Facilities Unit” means the “Shared Facilities Master Unit” as defined in
the Master Condominium Declaration.
“Shared Facilities Manager” means W Hotel Management, Inc., and any successor or
assign permitted without the consent of Borrower under the Shared Facilities
Management Agreement.
“Shared Facilities Management Agreement” means that certain Shared Facilities
Master Unit Management Agreement between Borrower and Shared Facilities Manager
dated as of January 7, 2011.




--------------------------------------------------------------------------------




“Show Bureau Company LLC” means Show Bureau LLC, a Texas limited liability
company.
“Stageside LLC” means Stageside Productions LLC, a Texas limited liability
company.
“State” means the State of Texas.
“Survey” means a map or plat of survey of the Land which conforms with
Administrative Agent’s survey requirements set forth in the Closing Checklist.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into prior to the Closing Date or on or any time after the Closing Date, between
a Swap Counterparty and Borrower (or its Affiliate), together with any related
schedule and confirmation, as amended, supplemented, superseded or replaced from
time to time.
“Swap Counterparty” means any counterparty under any Swap Contract.
“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the Closing Date or on
or any time after the Closing Date between a Swap Counterparty and Borrower (or
its Affiliate).
“Tax and Insurance Reserve Account” means account no. xxx3598 at Administrative
Agent, into which the deposits required pursuant to Section 2.3(b) are to be
made.
“Tax and Insurance Reserve Funds” means all funds from time to time on deposit
in the Tax and Insurance Reserve Account.
“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any communities
facilities or other private district on Borrower or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.
“Termination Fee Deposit” shall have the meaning ascribed to such term in
Section 4.17.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
8.25(e)(ii)(B)(III).
“Units” means, collectively, the Hotel Unit, the Office Unit, the Commercial
Units, the Venue Unit, the Parking Unit and the Shared Facilities Unit.
“Venue Unit” means the “Venue Master Unit” as defined in the Master Condominium
Declaration, consisting of the 2,750-seat ACL Live Theater.




--------------------------------------------------------------------------------




Schedule 2

Reserve Funds


1.    Compliance with Laws; Plans and Specifications for Office Tenant
Improvements.
The Office Tenant Improvements shall, to the extent not already completed prior
to the date of this Agreement, be constructed in a good and workmanlike manner
and in all material respects in accordance with all applicable (whether present
or future) Laws, the Qualified Office Leases to which they apply, the
construction or other agreements for the performance of such work, and the Loan
Documents. The Office Tenant Improvements, upon substantial completion thereof,
shall fully comply in all material respects with applicable Laws, including
those Laws relating to access and facilities for disabled persons, the Qualified
Office Leases to which they apply and the Loan Documents. Borrower shall deliver
to Administrative Agent true, correct and complete copies of all plans and
specifications for all Office Tenant Improvements. Promptly following any demand
by Administrative Agent, Borrower shall correct or cause the correction of any
such work that fails to comply with the requirements of this Section 1 of
Schedule 2 and any material departures or deviations from the tenant improvement
plans and specifications.
2.    Building Permits; Other Permits for Office Tenant Improvements.
Borrower shall obtain, or require the applicable tenant to obtain, as and when
required by applicable Law and in any case by a date sufficient to ensure
completion of the Office Tenant Improvements in accordance with the applicable
Qualified Office Lease, all building, construction and other permits necessary
or required in connection with the construction of the Office Tenant
Improvements. Borrower shall pay all required fees and post all required bonds
and/or other security in connection with all permits that are issued. Following
the issuance thereof, all permits will remain in full force and effect as
appropriate (for example, the building permit will no longer be in full force
and effect when a certificate of occupancy is issued for the space).
3.    Draw Requests from the Office Leasing Reserve Account.
(a)Subject to the terms of this Schedule 2, so long as no uncured Event of
Default exists, Administrative Agent shall make disbursements from the Office
Leasing Reserve Account for Office Tenant Improvements, Office Leasing
Commissions and Office Leasing Costs, as the same are incurred, and become
actually due and payable, by Borrower pursuant to Leases of the Office Unit
entered into in accordance with the provisions of Schedule 4 (each a “Qualified
Office Lease”), to the extent funds are available in the Office Leasing Reserve
Account. Disbursements shall be made not more frequently than monthly based on
draw requests signed by an Authorized Signer in the form of Schedule 3 or in
another form approved by Administrative Agent. Each draw request shall
(i) specify the Office Tenant Improvements, Office Leasing Commissions and
Office Leasing Costs for which such disbursement is requested, including the
Qualified Office Lease pursuant to which the foregoing were incurred, (ii) with
respect to Office Tenant Improvements, include a certification from Borrower
that the applicable work that is the subject of such request has been performed
substantially in accordance with applicable Laws, the terms of the Qualified
Office Leases to which they apply, the construction or other agreements for the
performance of such work, the Loan Documents and the tenant improvement plans
and specifications for same, if any, (iii) with respect to Office Leasing Costs,
include a certification from Borrower that such Office Leasing Costs are due and
payable to the applicable tenants pursuant to the Qualified Office Leases to
which such Office Leasing Costs apply, (iv) include a certification from
Borrower that no Event of Default has occurred and is continuing (or if

    

--------------------------------------------------------------------------------




so, specifying the nature thereof) and (v) include a certification from Borrower
that the costs and expenses that are the subject of such request have been
incurred in accordance with the terms of the applicable Qualified Office Leases,
construction, brokerage and other applicable agreements, and the Loan Documents,
are due and payable to the applicable payees and have not been the subject of a
previous request for disbursement. Each draw request for Office Tenant
Improvements shall also be set forth on AIA Forms G702 and G703 or another form
reasonably approved by Administrative Agent, and shall be accompanied by (i)
evidence reasonably satisfactory to Administrative Agent that the Office Tenant
Improvements for which Office Leasing Reserve Funds are being requested have
been or are being completed in a good and workmanlike manner (including, if
required by Administrative Agent, site access to Administrative Agent and a
construction consultant specified by Administrative Agent for the purpose of
making a property inspection in accordance with Section 4.2), (ii) invoices,
receipts or other evidence satisfactory to Administrative Agent verifying the
costs for which Office Leasing Reserve Funds are being requested, (iii) upon
completion and to the extent required by applicable Governmental Authorities for
the use and occupancy of the Office Tenant Improvements, certificates of
occupancy and other applicable permits issued with respect to the Office Tenant
Improvements, (iv) upon completion, a recorded copy of a valid notice of
completion and (v) if required by Administrative Agent, affidavits, conditional
and unconditional lien waivers, and/or releases from all parties who furnished
materials and/or services in connection with the requested payment, upon
completion, a tenant estoppel from the applicable tenant acknowledging
acceptance of such Office Tenant Improvements and a set of as-built plans and
specifications for the Office Tenant Improvements.
(b)Each draw request and each receipt of the funds requested thereby shall
constitute an affirmation that (i) the work completed to the date of the draw
request is of quality and in all other respects consistent with the tenant
improvement plans and specifications for same, if any, in all material respects,
and (ii) if applicable, construction of the Office Tenant Improvements is
proceeding in accordance with the timeframes set forth in the applicable
Qualified Office Lease.
(c)Each draw request for Office Leasing Costs shall be accompanied by (i) all
tenant certifications (if any) required to be delivered under the applicable
Qualified Office Lease or otherwise actually delivered by tenant to Borrower,
(ii) if required by the applicable Qualified Office Lease to be delivered by the
tenant, invoices, receipts or other evidence satisfactory to Administrative
Agent verifying the costs for which Office Leasing Reserve Funds are being
requested and (iii) if required by Administrative Agent and by the applicable
Qualified Office Lease to be delivered by the tenant, affidavits, lien waivers
and/or releases from all parties who furnished materials and/or services in
connection with the requested payment.
(d)Each draw request for Leasing Commissions exceeding Fifty Thousand Dollars
($50,000) shall be accompanied by evidence satisfactory to Administrative Agent
that such Leasing Commissions are then due and payable or have been properly
paid, including, if required by Administrative Agent, receipts, lien waivers
and/or releases from the party or parties entitled to all or any portion of such
Leasing Commissions.
(e)Administrative Agent will make disbursements from the Office Leasing Reserve
Account within ten (10) Banking Days of the date Administrative Agent receives
an application therefor that meets the requirement of this Schedule 2.
Administrative Agent will use commercially reasonable efforts to timely advise
Borrower of optional requirements that Administrative Agent may impose in
accordance with the terms of this Schedule 2 in order for Borrower to achieve an
efficient turnaround of disbursements from the Office Leasing Reserve Account.

    

--------------------------------------------------------------------------------




4.Limits on Disbursements for Office Tenant Improvements.
Disbursements for Office Tenant Improvements shall not exceed (i) $25.00 per
square foot of net rentable area for the premises at the Office Unit leased
under new Qualified Office Leases and (ii) $10.00 per square foot of net
rentable area for the premises at the Office Unit leased under renewals of
Qualified Office Leases.
If requested by Borrower, Administrative Agent may make periodic advances for
Office Tenant Improvements as construction progresses, subject to such retainage
requirements as Administrative Agent in its reasonable judgment may impose but
not to exceed ten percent (10%) retainage in accordance with the Texas Property
Code. Administrative Agent may require an inspection of the Property under
Section 4.2 in order to verify percentage of completion of Office Tenant
Improvements, and that the work has been completed in a good and workmanlike
manner, prior to making an advance. Borrower shall promptly reimburse
Administrative Agent for any reasonable expenses associated with such
inspection.
5.Limits on Disbursements for Office Leasing Commissions.
Disbursements for Office Leasing Commissions for new Qualified Office Leases and
renewals of Qualified Office Leases shall not exceed amounts customarily payable
for such type of lease and space and quality of tenant in the Austin, Texas.
6.Limits on Disbursements for Office Leasing Costs.
Disbursements for Office Leasing Costs shall not exceed (i) $25.00 per square
foot of net rentable area for the premises at the Office Unit leased under new
Qualified Office Leases and (ii) $10.00 per square foot of net rentable area for
the premises at the Office Unit leased under renewals of Qualified Office
Leases.
7.Draw Requests from the Tax and Insurance Reserve Account.
Subject to the terms of this Schedule 2, so long as no uncured Event of Default
exists, Administrative Agent shall make disbursements from the Tax and Insurance
Reserve Account for Real Property Taxes and Insurance Premiums that are actually
due and payable, to the extent funds are available in the Tax and Insurance
Reserve Account. Disbursements shall be made not more frequently than monthly
based on draw requests signed by an Authorized Signer in the form of Schedule 3
or in another form approved by Administrative Agent. Each draw request shall
(i) specify the Real Property Taxes and Insurance Premiums for which such
disbursement is requested, (ii) include a certification from Borrower that no
Event of Default has occurred and is continuing (or if so, specifying the nature
thereof) and (ii) include a certification from Borrower that the costs and
expenses that are the subject of such request are due and payable have not been
the subject of a previous request for disbursement. Each draw request shall be
accompanied by copies of the Real Property Tax and Insurance Premium bills and
invoices evidencing the Real Property Taxes and Insurance Premiums to be paid.
Administrative Agent will fund a draw request from the Tax and Insurance Reserve
Account that meets the requirements of this Section 8 within fifteen (15) days
of receipt of the draw request from Borrower.
8.Draw Requests from the FF&E Reserve Account.
    Subject to the terms of this Schedule 2 and Section 2.3(c), so long as no
uncured Event of Default exists, Administrative Agent shall make disbursements
from the FF&E Reserve Account for Approved FF&E Expenses that are actually due
and payable, to the extent funds are available in the

    

--------------------------------------------------------------------------------




FF&E Reserve Account. Disbursements shall be made not more frequently than
monthly based on draw requests signed by an Authorized Signer in the form of
Schedule 3 or in another form approved by Administrative Agent. Each draw
request shall (i) specify the Approved FF&E Expenses for which such disbursement
is requested, (ii) include a certification from Borrower that no Event of
Default has occurred and is continuing (or if so, specifying the nature
thereof), (ii) include a certification from Borrower that the repair or other
work, if any, that is the subject of such request has been performed
substantially in accordance with the terms of the agreements for the performance
of such repair or other work, if any, and the Loan Documents, (iii) include a
certification from Borrower that such Approved FF&E Expenses are due and payable
to the applicable payees and (iv) include a certification from Borrower that the
costs and expenses that are the subject of such request have been incurred in
accordance with the terms of the Loan Documents, are due and payable to the
payees thereof and have not been the subject of a previous request for
disbursement. Each draw request for Approved FF&E Expenses shall be accompanied
by (y) invoices, receipts or other evidence reasonably satisfactory to
Administrative Agent verifying the costs for which FF&E Reserve Funds are being
requested and (z) if required by Administrative Agent, affidavits, lien waivers
and/or releases from all parties who furnished materials and/or services in
connection with the requested payment. Administrative Agent will make
disbursements from the FF&E Reserve Account within ten (10) days of the date
Administrative Agent receives an application therefor that meets the
requirements of this Schedule 2.
9.Reliance; Direct Disbursements.
In making any disbursement from the Reserve Accounts, Administrative Agent shall
be entitled to rely on any bill, statement or estimate procured from the
appropriate public office, tax lien service, contractor, supplier, broker or
insurance company or agent without any inquiry into the accuracy thereof and
without any inquiry to the accuracy, validity, enforceability or contestability
of any cost, expense, commission, assessment, lien or title or claim thereof.
Administrative Agent reserves the right to make any disbursement from the
Reserve Accounts directly to the party furnishing materials and/or services or
other applicable payee, including tenants. The execution of this Agreement by
Borrower shall, and hereby does, constitute an irrevocable authorization so to
disburse Reserve Funds. No further direction or authorization from Borrower
shall be necessary to warrant such direct disbursements.
10.Account for Disbursements.
Subject to Administrative Agent’s right to disburse Reserve Funds as provided in
this Agreement and the provisions of Section 10 regarding direct disbursements,
Administrative Agent will make disbursements of Reserve Funds into Owner’s
Remittance Account. Borrower hereby irrevocably authorizes Administrative Agent
to deposit any disbursement to the credit of Borrower in that account, by wire
transfer or other deposit. Borrower further irrevocably authorizes
Administrative Agent to pay and reimburse itself for any expenses incurred by
Administrative Agent by debit to such account. Administrative Agent will issue
monthly statements for the Reserve Accounts to Borrower reflecting the
outstanding balances and monthly activity of each.
12.    Use of Funds.
    Without limiting Sections 16 or 20 below, Borrower hereby grants to
Administrative Agent an irrevocable power-of-attorney, coupled with an interest,
to pay and perform upon the occurrence and during the continuance of an Event of
Default, any Office Tenant Improvements, Office Leasing Commissions, Office
Leasing Costs, Real Estate Taxes, Insurance Premiums and FF&E Expenses, and to
apply the amounts on deposit in the Reserve Accounts to the costs associated
therewith, all as Administrative Agent may determine in its sole discretion but
without obligation to do so.

    

--------------------------------------------------------------------------------






13.    No Assurances.
    Administrative Agent’s disbursement of any Reserve Funds shall not be deemed
a certification or warranty by Administrative Agent to Borrower or any other
Person that any work or other matter that is the subject of the disbursement has
been completed in accordance with applicable Laws or any agreement to which
Borrower is a party or the Property is bound.
14.    Insufficiency of Reserve Funds.
    The insufficiency of any balance in any of the Reserve Accounts shall not
relieve Borrower from its obligation to perform fully all covenants contained in
each of the Loan Documents.
15.    Interest.
        (a)    Subject to Section 15(b) below, any interest and other income on
any Reserve Funds shall be credited to and accrue to the benefit of Borrower,
shall be added to and become a part of the Reserve Account for such Reserve
Funds and shall be disbursed in the same manner as other monies deposited in
such Reserve Account. Administrative Agent shall maintain such Reserve Accounts
or any funds deposited therein in interest-bearing accounts to the extent
available; provided, however, that upon the occurrence and during the
continuance of any Event of Default, Administrative Agent may elect not to hold
any or all of the Reserve Accounts in interest-bearing accounts.
        (b)    In no event shall Administrative Agent be required to select any
particular account or credit funds therein at the highest business savings or
comparable rate of interest, or use any account deposits in which would be
insured by the Federal Depositary Insurance Corporation or other Governmental
Authority. Administrative Agent may, at its election, retain any such interest
and other income for its own account upon the occurrence and during the
continuance of an Event of Default. Borrower agrees that it shall include all
interest and other income to which it is entitled under the terms hereof on
Reserve Funds as the income of Borrower (and, if Borrower is a partnership or
other pass-through entity, the partners, members or beneficiaries of Borrower,
as the case may be), and that it shall be the owner of the Reserve Funds for all
purposes, including for federal and applicable state and local tax purposes,
except to the extent that Administrative Agent retains any interest or other
income on the Reserve Funds for its own account upon the occurrence and during
the continuance of an Event of Default as provided herein.
16.    Grant of Security Interest.
    Borrower hereby grants to Administrative Agent a first-priority perfected
security interest in, and assigns and pledges to Administrative Agent, each of
the Reserve Accounts and any and all Reserve Funds now or hereafter maintained
in the Reserve Accounts and any and all “Investment Property” (as defined in the
Uniform Commercial Code of each applicable jurisdiction) contained therein as
collateral security for payment of the Obligations. The provisions of this
Section 16 and other provisions of this Agreement and the other Loan Documents
are intended to give Administrative Agent or any subsequent holder of the Loan
“control” of the Reserve Accounts within the meaning of the Uniform Commercial
Code of each applicable jurisdiction.
17.    Financing Statements.
    Borrower authorizes Administrative Agent to file any financing statement or
statements required by Administrative Agent to establish or maintain the
validity, perfection and priority of the

    

--------------------------------------------------------------------------------




security interest granted herein in connection with the Reserve Funds,
Investment Property and Reserve Accounts. Borrower agrees that at any time and
from time to time, at the expense of Borrower, Borrower will promptly and duly
execute and deliver all further instruments and documents, and take all further
action that Administrative Agent may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or the
priority thereof, to obtain or preserve the full benefits of this Agreement and
the rights and powers herein granted, or to enable Administrative Agent to
exercise and enforce its rights and remedies hereunder.
18.    Control of Accounts.
    The Reserve Accounts and any and all Reserve Funds and other Investment
Property now or hereafter maintained in the Reserve Accounts shall be subject to
the exclusive dominion and control of Administrative Agent, which shall hold the
Reserve Accounts and any or all Reserve Funds now or hereafter deposited in the
Reserve Accounts subject to the terms and conditions of this Agreement. Neither
Borrower nor any other Person claiming on behalf of or through Borrower shall
have any right of withdrawal from the Reserve Accounts or any other right or
power with respect to the Reserve Accounts or any or all of the Reserve Funds
and Investment Property now or hereafter deposited or contained in the Reserve
Accounts, except as expressly provided in this Agreement.
19.    Disbursements.
    Borrower shall use any Reserve Funds released to it solely for the
applicable purposes of such Reserve Funds set forth herein. Borrower shall
deliver to Administrative Agent a single draw request for all disbursement from
each Reserve Account requested to be made in any month, and for each of the
Reserve Account not more than one draw request per month for that Reserve
Account; provided, further that there shall be not more than one disbursement to
pay for Taxes and Insurance Premiums from the Tax and Insurance Reserve Account
shall only be requested when the applicable Tax and/or Insurance Premium is due
and payable.
    20.    Events of Default.
        Notwithstanding anything to the contrary set forth herein, Borrower
shall have no right to receive disbursements from any Reserve Account upon the
occurrence and during the continuance of any Event of Default. Upon the
occurrence and during the continuance of an Event of Default, Administrative
Agent may exercise any or all of its rights and remedies as a secured party,
pledgee and lienholder with respect to the Reserve Accounts. Without limitation
of the foregoing, upon and during the continuance of an Event of Default,
Administrative Agent or the Required Lenders may use in its or their sole
discretion, as applicable, and disburse the Reserve Funds (or any portion
thereof), including for any of the following purposes: (a) repayment of the
Obligations, including principal prepayments and prepayment premiums, if any,
applicable to such full or partial prepayment; (b) reimbursement of
Administrative Agent and Lenders for all losses, fees, costs and expenses
(including reasonable legal fees) suffered or incurred by Administrative Agent
or Lenders as a result of such Default; (c) payment of any amount expended in
exercising any or all rights and remedies available to Administrative Agent and
Lenders at law or in equity or under this Agreement or under any of the other
Loan Documents; or (d) payment of any item required or permitted under this
Agreement; provided, however, that any application of funds shall not cure or be
deemed to cure any Event of Default. Without limiting any other provisions
hereof, each of the remedial actions described in the immediately preceding
sentence shall be deemed to be a commercially reasonable exercise of
Administrative Agent’s and Lenders’ rights and remedies as a secured party, as
applicable, with respect to the Reserve Funds, any Investment Property and the
Reserve Accounts and shall not in any event be deemed to constitute a setoff or
a foreclosure of a statutory banker’s lien. Nothing in this Agreement shall
obligate Administrative Agent or Lenders to apply all or any portion of

    

--------------------------------------------------------------------------------




the Reserve Funds or any Investment Property to effect a cure of any Event of
Default, or to pay the Obligations, or in any specific order of priority. The
exercise of any or all of Administrative Agent’s or Lenders’ rights and remedies
under this Agreement or under any of the other Loan Documents shall not in any
way prejudice or affect Administrative Agent’s or Lenders’ rights to initiate
and complete a foreclosure under the Mortgage.
21.    Administration.
    The Reserve Funds shall not constitute escrow or trust funds but may not be
commingled with other monies held by Administrative Agent. Notwithstanding
anything else herein to the contrary, Administrative Agent will maintain the
Reserve Funds in one or more Eligible Accounts that are not commingled with
other funds held or controlled by Administrative Agent. With respect to the
Reserve Accounts, Administrative Agent shall have no responsibility beyond the
allowance of due credit for the sums actually received by Administrative Agent,
appropriate interest accrual and the reimbursement or payment of the costs and
expenses for which such Reserve Accounts were established in accordance with the
terms of this Schedule 2. The requirements of this Agreement concerning the
Reserve Accounts in no way supersede, limit or waive any other rights or
obligations of the parties under any of the Loan Documents or under applicable
Law.
    22.    No Pledges.
        Borrower shall not further pledge, assign or grant any security interest
in the Reserve Accounts or the Reserve Funds deposited therein or any Investment
Property or permit any Lien to attach thereto, except for the security interest
granted in Section 16 above, or any levy to be made thereon, or any UCC
financing statements, except those naming Administrative Agent as the secured
party, to be filed with respect thereto. Borrower shall maintain the security
interest created by Section 16 above as a first priority perfected security
interest and will defend the right, title and interest of Administrative Agent
in and to the Reserve Accounts and the Reserve Funds and Investment Property
against the claims and demands of all Persons whomsoever (other than Lenders).
23.    Reliance.
    Administrative Agent shall be protected in acting upon any notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
paper, document or signature believed by Administrative Agent to be genuine, and
it may be assumed conclusively that any Person purporting to give any of the
foregoing in connection with the Reserve Accounts has been duly authorized to do
so. Administrative Agent may consult with counsel, and the opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered by them hereunder and in good faith in accordance
therewith. Administrative Agent shall not be liable to Borrower for any act or
omission done or omitted to be done by Administrative Agent in reliance upon any
instruction, direction or certification received by Administrative Agent and
without gross negligence or willful misconduct.
24.    No Duties.
    Beyond the exercise of reasonable care in the custody thereof,
Administrative Agent shall not have any duty as to any Reserve Funds or
Investment Property in its possession or control as agent therefor or bailee
thereof or any income thereon or the preservation of rights against any Person
or otherwise with respect thereto. In no event shall Administrative Agent or any
Lender or any of their respective Affiliates, agents, employees or bailees, be
liable or responsible for any loss or damage to any of the Reserve Funds or
Investment Property, or for any diminution in value thereof, by reason of the
act or omission of Administrative Agent, such Lender or any such Affiliate,
agents, employees or bailees,

    

--------------------------------------------------------------------------------




except to the extent that such loss or damage is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
such Person’s gross negligence or willful misconduct.
25.    Third Parties.
    Administrative Agent shall in no event be responsible or liable to any
Person other than Borrower and, subject to the other terms and provisions in
this Agreement, Lenders, for the disbursement of or failure to disburse Reserve
Funds and no Person other than Borrower and, subject to the other terms and
provisions in this Agreement, Lenders, shall have any right or claim against
Administrative Agent under this Agreement or the other Loan Documents.







    

--------------------------------------------------------------------------------






Schedule 3
Form of Draw Request
[BORROWER’S LETTERHEAD]
DRAW REQUEST NO.    
TO: BANK OF AMERICA, N.A. (“Administrative Agent”)
LOAN NO.         
PROJECT        
LOCATION        
BORROWER         
        
        


FOR PERIOD ENDING     
In accordance with the Term Loan Agreement in the amount of $100,000,000 dated
as of [_________], 2013, by and among Borrower, lenders and Administrative
Agent, Borrower requests that [$______________________be disbursed from the
Office Leasing Reserve Account] [$______________________be disbursed from the
Tax and Insurance Reserve Account] [$______________________be disbursed from the
FF&E Reserve Account.] The proceeds should be credited to the [Owner’s
Remittance Account] (Account No. ___________________, at
_______________________________________, ABA No. ______________________,
Attention: ____________________).
TOTAL DRAW REQUEST    $                    
A.    If funds are requested herein to be disbursed from the Office Leasing
Reserve Account:1 
____________________
1 
For draw requests to pay for Office Tenant Improvements, include with this
request (1) AIA Forms G702 and G703 or another form reasonably approved by
Administrative Agent, (2) evidence that the Office Tenant Improvements for which
Office Leasing Reserve Funds are being requested have been completed in a good
and workmanlike manner to the percentage specified in the Draw Request, (3)
invoices, receipts or other evidence verifying the costs for which Office
Leasing Reserve Funds are being requested, (4) upon completion, to the extent
required by applicable Governmental Authorities for the use and occupancy of the
Office Tenant Improvements, certificates of occupancy and other applicable
permits issued with respect to the Office Tenant Improvements, (5) upon
completion, a recorded copy of a valid notice of completion and (6) if required
by Administrative Agent, affidavits, conditional and unconditional lien waivers
and/or releases from all parties who furnished materials and/or services in
connection with the requested payment, upon completion, a tenant estoppel from
the applicable tenant acknowledging acceptance of such Office Tenant
Improvements and, upon completion, a set of as-built plans and specifications
for the Office Tenant Improvements.

(continued....)

    

--------------------------------------------------------------------------------




1.    Borrower certifies that such funds are for the following matters in
connection with the following Qualified Office Leases:
(a)    Office Tenant Improvements and Qualified Office Lease for this request:
(b)    Office Leasing Commissions and Qualified Office Lease for this request:
(c)    Office Leasing Costs and Qualified Office Lease for this request:
2.     Borrower certifies that the costs and expenses that are the subject of
this request have been incurred in accordance with the terms of the Qualified
Office Leases set forth above, construction, brokerage and other applicable
agreements, and the Loan Documents and are due and payable to the applicable
payees.
3.    If funds are requested herein to pay for Office Tenant Improvements,
Borrower certifies that the applicable work that is the subject of this request
has been or is being performed substantially in accordance with applicable Laws,
the terms of the Qualified Office Leases to which they apply, the construction
or other agreements for the performance of such work, the Loan Documents and the
tenant improvement plans and specifications for same, if any.
4.     If funds are requested herein to pay Office Leasing Costs, Borrower
hereby certifies that the Office Leasing Costs covered by this request are due
and payable to the applicable tenants pursuant to the Qualified Office Leases
set forth above.
B.    If funds are requested herein to be disbursed from the Tax and Insurance
Reserve Account:2 
1.    Borrower certifies that such funds are for the following Real Property
Taxes and/or Insurance Premiums:
______________________
For draw requests to pay Office Leasing Costs, include with this request (1) all
tenant certifications (if any) required to be delivered under the applicable
Qualified Office Lease or otherwise actually delivered by tenants to Borrower,
(2) if required by the applicable Qualified Office Leases to be delivered by the
tenants, invoices, receipts or other evidence verifying the costs for which
Office Leasing Reserve Funds are being requested, and (3) if required by
Administrative Agent and by the applicable Qualified Office Leases to be
delivered by the tenants, affidavits, lien waivers and/or releases from all
parties who furnished materials and/or services in connection with the requested
payment.
For draw requests to pay Leasing Commissions exceeding Fifty Thousand Dollars
($50,000), include with this request evidence that such Leasing Commissions are
then due and payable or have been properly paid, including, if required by
Administrative Agent, receipts, lien waivers and/or releases from the party or
parties entitled to all or any portion of such Leasing Commissions.
2 
For draw requests to pay Real Property Tax and Insurance Premium, include bills
and invoices evidencing the Real Property Taxes and Insurance Premiums to be
paid.


    

--------------------------------------------------------------------------------




(a)    Real Property Taxes for this request:
(b)    Insurance Premiums for this request:
C.    If funds are requested herein to be disbursed from the FF&E Reserve
Account:
1.    Borrower certifies that such funds are for the following FF&E Expenses
and/or Capital Improvements and expenses thereof:3
(a)    FF&E Expenses for this request:
(b)    Capital Improvements and expenses for same for this request:
2.    Borrower certifies that the repair or other work, if any, that is the
subject of this request has been performed substantially in accordance with the
terms of the agreements for the performance of such repair or other work, if
any, and the Loan Documents.
D.    With regards to all disbursement requests:
1.    Borrower certifies that no Event of Default has occurred and is
continuing.
2.    Borrower certifies that the costs and expenses that are the subject of
such request have not been the subject of a previous request for disbursement.
3.    Borrower certifies that the costs and expenses on account of which this
draw request is made have been incurred in accordance with the terms of the Loan
Documents and are due and payable to the applicable payees.


_________________________is hereby designated and authorized to sign future draw
requests on behalf of Borrower in connection with the Loan. Administrative Agent
shall be entitled to rely on draw requests given by such Person(s) until this
authorization is revoked by Borrower in writing.


AUTHORIZED SIGNER:
Dated:     


____________________


3 
For draw requests to pay Approved FF&E Expenditures, include invoices, receipts
or other evidence verifying the costs for which FF&E Reserve Funds are being
requested and, if required by Administrative Agent, affidavits, lien waivers
and/or releases from all parties who furnished materials and/or services in
connection with the requested payment.


    

--------------------------------------------------------------------------------




Schedule 4
Leasing and Tenant Matters
1.Representations and Warranties of Borrower Regarding Leases.
Borrower represents and warrants that Borrower has delivered to Administrative
Agent Borrower’s standard forms of tenant lease and a true and correct copy of
all Leases and any guaranty(ies) thereof, affecting any part of the
Improvements, together with an accurate and complete rent roll for the Property,
and no such Lease or guaranty contains any option or right of first refusal to
purchase all or any portion of the Property or any present or future interest
therein.
2.    Covenants of Borrower Regarding Leases and Rents.
Borrower covenants that Borrower (a) will observe and perform in all material
respects all of the obligations imposed upon the landlord in the Leases and will
not do or permit to be done anything to impair the security thereof; (b) will
use commercially reasonable efforts to enforce or secure, or cause to be
enforced or secured, the performance of each and every obligation and
undertaking of the respective tenants under the Leases and will appear in and
defend, at Borrower’s sole cost and expense, any action or proceeding arising
under, or in any manner connected with, the Leases; (c) will not collect any of
the Rents more than thirty (30) days in advance of the time when the same become
due under the terms of the Leases; (d) without the prior written consent of
Administrative Agent, will not discount any future accruing Rents; (e) without
the prior written consent of Administrative Agent, will not execute any
assignment of the Leases or the Rents; (f) will not modify the rent, the term,
the demised premises or the common area maintenance charges under any of the
Leases, or add or modify any option or right of first refusal to purchase all or
any portion of the Property or any present or future interest therein, or
surrender, cancel or terminate any Lease, without the prior written consent of
Administrative Agent which consent will not be unreasonably withheld,
conditioned or delayed, provided, however Borrower may, without the prior
written consent of Administrative Agent (i) terminate a Lease due to a material
default by tenant thereunder, (ii) amend a Lease to extend the term due to
tenant’s exercise of a renewal option set forth in the Lease, or (iii) amend a
Lease for the expansion or contraction of the premises due to tenant’s exercise
of an expansion or contraction option set forth in the Lease; and (g) will
execute and deliver, at the request of Administrative Agent, all such
assignments of the Leases and Rents in favor of Administrative Agent as
Administrative Agent may from time to time reasonably require.
3.    Leasing Guidelines.
Borrower shall not enter into any Lease of space in the Improvements unless
approved or deemed approved by Administrative Agent. Borrower’s standard forms
of tenant lease previously provided to Administrative Agent have been approved.
Any material revisions Borrower’s standard forms of tenant lease must be
approved by Administrative Agent with the understanding that Administrative
Agent will review such revised form(s) at Borrower’s cost and if reasonably
acceptable to Administrative Agent such revised form(s) shall be deemed to be
standard form(s) for all applicable purposes hereunder. Administrative Agent
shall be “deemed” to have approved any Lease that: (a) is on the standard form
lease approved by Administrative Agent with no material deviations except as
approved by Administrative Agent or on market terms that would be acceptable to
a commercial landlord in a similar building in Austin, Texas utilizing sound
business judgment, provided that the form requires the Lessee to contribute to
real estate taxes, insurance and other shared operating expenses on a
commercially reasonable basis and that no subordination, attornment or other
mortgage/deed of trust-related provisions of the standard form Lease shall be
modified in any material respect unless actually approved by Administrative
Agent; (b) is entered into in the ordinary course of business with a bona fide
unrelated

    

--------------------------------------------------------------------------------




third party tenant, and Borrower, acting in good faith and exercising due
diligence, has determined that the tenant is financially capable of performing
its obligations under the Lease; (c) is received by Administrative Agent,
together with any guaranty(ies) and financial information received by Borrower
regarding the tenant and any guarantor(s), within fifteen (15) days after
execution; (d) reflects an arm’s length transaction; (e) contains no option or
right of first refusal to purchase all or any portion of the Property or any
present or future interest therein; (f) does not require Borrower to provide
funds for tenant improvements in excess of $45.00 per square foot; (g) requires
the tenant to execute and deliver to Administrative Agent an estoppel
certificate in form and substance reasonably acceptable to Administrative Agent
within ten (10) days after notice from Administrative Agent; (h) with respect to
any Lease of space in any Commercial Unit(s) does not cover in excess of
twenty-five percent (25%) of the aggregate net rentable area of the Commercial
Units, and with respect to any Lease of space in the Office Unit does not cover
in excess of twenty-five percent (25%) of the net rentable area of the Office
Unit; and (i) (x) with respect to the Office Unit, does not have a rental rate
that is less than $31.00 per rentable square foot of premises leased for under
the applicable Lease, and (y) with respect to the Commercial Units, does not
have a rental rate that is less than $33.00 per rentable square foot of premises
leased under the applicable Lease. Borrower shall provide to Administrative
Agent a correct and complete copy of each Lease, including any exhibits, and any
guaranty(ies) thereof, prior to execution unless the Lease meets the foregoing
requirements for “deemed” approval by Administrative Agent. Borrower shall pay
all reasonable costs incurred by Administrative Agent in reviewing and approving
Leases and any guaranties thereof, and also in negotiating subordination
agreements and subordination, nondisturbance and attornment agreements with
tenants, including reasonable attorneys’ fees and costs. Administrative Agent
agrees that it will review any proposed Lease submitted to it for review
promptly and will, within ten (10) Banking Days of the day the proposed Lease is
submitted to Administrative Agent for review, either (i) approve the Lease, or
(ii) provide Borrower with a statement containing reasonable detail as to the
deficiencies of such proposed Lease in order for Borrower to address the issues
and re-submit the Lease for approval by Administrative Agent. If Administrative
Agent does not respond in writing within such ten (10) Banking Day period, then
Borrower will provide to Administrative Agent an additional notice of such Lease
request. If Administrative Agent does not respond in writing within a five (5)
Banking Day period following receipt of such notice, then Administrative Agent
shall be deemed to have approved the proposed Lease.
4.    Delivery of Leasing Information and Documents.
From time to time upon Administrative Agent’s request, Borrower shall promptly
deliver to Administrative Agent (a) complete copies of each executed Lease,
including any exhibits thereto and any guaranty(ies) thereof, (b) a complete
rent roll of the Property in such detail as Administrative Agent may reasonably
require, together with such operating statements and leasing schedules and
reports as Administrative Agent may reasonably require, (c) any and all
financial statements of the tenants, subtenants and any lease guarantors to the
extent available to Borrower, (d) such other information regarding tenants and
prospective tenants and other leasing information as Administrative Agent may
reasonably request in writing, and (e) to the extent provided by tenants, such
estoppel certificates, subordination agreements and/or subordination,
nondisturbance and attornment agreements executed by such tenants, subtenants
and guarantors, if any, in such forms as Administrative Agent may reasonably
require.

    

--------------------------------------------------------------------------------






Schedule 5
Forms of Quarterly Compliance Certificate and Monthly Cash Sweep Certificate
Compliance Certificate


________________, 201_
Bank of America, N.A.
901 Main Street, 20th Floor
Dallas, Texas, 75202
Attention: Sandra D. Zastrow, Real Estate Loan Administration
Re:
Term Loan Agreement dated as of September 30, 2013 (the “Loan Agreement”), by
and among CJUF II Stratus Block 21 LLC, a Delaware limited liability company
(“Borrower”), each lender from time to time a party hereto (individually, a
“Lender” and collectively, the “Lenders”), Bank Of America, N.A., a national
banking association as administrative agent for the Lenders (“Administrative
Agent”)

Dear Loan Administration:
Reference is made to the Loan Agreement, with respect to a Loan made by the
Lenders for the account of Borrower more particularly described in the Loan
Agreement. Capitalized terms used in the Compliance Certificate without
definition have the meanings specified in the Loan Agreement.
Borrower hereby submits this Compliance Certificate in accordance with Schedule
7 of the Loan Agreement. Borrower hereby certifies that:
(1)Representations and Warranties. To the best of Borrower’s Knowledge, all
representations and warranties of Borrower contained in the Loan Agreement are
true and correct as of the date hereof in all material respects; provided,
however, that the representations and warranties of the Loan Agreement set forth
in the Loan Agreement regarding financial statements shall be deemed to be made
with respect to the financial statements most recently delivered to
Administrative Agent pursuant to the Loan Agreement;
(2)    No Event of Default. No Event of Default exists as of the date hereof or
would result after notice or passage of time;
(3)    Debt Service Coverage Ratio. The Project’s Debt Service Coverage Ratio
for the Determination Date occurring on _________________ is: _________________.
(4)    Compliance. Borrower is in compliance with all of the covenants made in
the Loan Agreement. Borrower will provide Administrative Agent with all
supporting and other information reasonably requested by Administrative Agent
with respect to such covenants.
[Signature on following page]

    

--------------------------------------------------------------------------------






BORROWER:

CJUF II STRATUS BLOCK 21 LLC,
a Delaware limited liability company
By:
Stratus Block 21 Investments, L.P.,
a Texas limited partnership, Manager

By:
Stratus Block 21 Investments, GP, L.L.C.,
a Texas limited liability company, General Partner

By:        
Name:        
Title:        
By:
CJUF II Block 21 Member, LLC,
a Delaware limited liability company, Member

By:
Canyon-Johnson Urban Fund II, L.P.,
a Delaware limited partnership, Member

By:
Canyon-Johnson Realty Advisors II LLC,
a Delaware limited liability company, General Partner

By:        
Name:        
Title:        



    

--------------------------------------------------------------------------------






Cash Sweep Certificate
________________, 201_
Bank of America, N.A.
901 Main Street, 20th Floor
Dallas, Texas, 75202
Attention: Sandra D. Zastrow, Real Estate Loan Administration
Re:
Term Loan Agreement dated as of September 30, 2013 (the “Loan Agreement”), by
and among CJUF II Stratus Block 21 LLC, a Delaware limited liability company
(“Borrower”), each lender from time to time a party hereto (individually, a
“Lender” and collectively, the “Lenders”), Bank Of America, N.A., a national
banking association as administrative agent for the Lenders (“Administrative
Agent”)

Dear Loan Administration:
Reference is made to the Loan Agreement, with respect to a Loan made by the
Lenders for the account of Borrower more particularly described in the Loan
Agreement. Capitalized terms used in the Cash Sweep Certificate without
definition have the meanings specified in the Loan Agreement.
Borrower hereby submits this Cash Sweep Certificate in accordance with Section
4.8(d) of the Loan Agreement. Borrower hereby certifies that on the date hereof,
Borrower has deposited into the Cash Sweep Account Excess Cash Flow in the
amount of $___________________ with respect to the month of ___________________,
determined as follows:
A.    Amount of distributions made by Hotel Manager to Borrower for said month:
B.    Net Operating Income from all other Units for said month, determined as
set forth below:
1.    Actual Operating Revenue for said month:
2.    Actual Operating Expenses for said month:
C:    TOTAL DEPOSIT (A + B):
Borrower further certifies that attached hereto is all information and
documentation required by Section 4.8(d)(ii) of the Loan Agreement. Borrower
will provide Administrative Agent with all supporting and other information
reasonably requested by Administrative Agent with respect to such covenants.
[Signature on following page]

    

--------------------------------------------------------------------------------






BORROWER:

CJUF II STRATUS BLOCK 21 LLC,
a Delaware limited liability company
By:
Stratus Block 21 Investments, L.P.,
a Texas limited partnership, Manager

By:
Stratus Block 21 Investments, GP, L.L.C.,
a Texas limited liability company, General Partner

By:        
Name:        
Title:        
By:
CJUF II Block 21 Member, LLC,
a Delaware limited liability company, Member

By:
Canyon-Johnson Urban Fund II, L.P.,
a Delaware limited partnership, Member

By:
Canyon-Johnson Realty Advisors II LLC,
a Delaware limited liability company, General Partner

By:                        
Name:                        
Title:                        

    

--------------------------------------------------------------------------------




Schedule 6

[INTENTIONALLY OMITTED]





    

--------------------------------------------------------------------------------




Schedule 7

Financial Covenants
Debt Service Coverage Ratio
1.    Borrower shall maintain a Debt Service Coverage Ratio as of any
Determination Date of at least 1.35 to 1.00. This ratio will be tested on each
Determination Date.
2.    If the Debt Service Coverage Ratio is less than 1.35 to 1.00, then
Administrative Agent shall implement a Cash Sweep. As used herein, the “Cash
Sweep” means Borrower’s delivery of one hundred percent (100%) of all Excess
Cash Flow into an account maintained with Administrative Agent in Borrower’s
name but under Administrative Agent’s sole dominion and control (the “Cash Sweep
Account”). Commencing on the first Determination Date upon which Borrower
provides to Administrative Agent financial statements showing a Debt Service
Coverage Ratio of less than 1.35 to 1.00, Borrower shall deposit into the Cash
Sweep Account all Excess Cash Flow received in any calendar month on or before
the fifth (5th) day of the second month thereafter (except with respect to the
Excess Cash Flow for the initial 3-month period preceding the Determination
Date, which shall be deposited concurrently with the provision of the quarterly
financial statements described above). Borrower shall continue to make such
deposits until Borrower’s receipt of notice from Administrative Agent that the
conditions set forth in Section 5 of this Schedule 7 have been satisfied.
Administrative Agent shall promptly deliver such notice once such conditions
have been satisfied.
3.    If the Debt Service Coverage Ratio is less than 1.35 to 1.00 following two
(2) consecutive Determination Dates, Borrower shall, within thirty (30) days
after such second (2nd) Determination Date, prepay such principal amount as is
required to achieve a Debt Service Coverage Ratio of 1.45 to 1.00 (redetermined
as of such second (2nd) Determination Date and giving effect to said prepayment)
and shall satisfy any conditions to prepayment. Borrower shall be allowed to use
any available funds contained in the Cash Sweep Account at such time to assist
with the required prepayment.
4.    As security for payment of the Loan and the performance by Borrower of all
other terms, conditions and provisions of the Loan Documents, Borrower hereby
pledges and assigns to Administrative Agent, and grants to Administrative Agent
a security interest in, all Borrower’s right, title and interest in and to all
funds in the Cash Sweep Account. Borrower shall not, without obtaining the prior
written consent of Administrative Agent, further pledge, assign or grant any
security interest in any of the funds in the Cash Sweep Account, or permit any
lien to attach thereto, or any levy to be made thereon, or any UCC Financing
Statements to be filed thereon, except those naming Administrative Agent as the
secured party, to be filed with respect thereto. This Agreement is, among other
things, intended by the parties to be a security agreement for purposes of the
UCC. Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may apply all or any part of the funds in the Cash Sweep
Account against the amounts outstanding under the Loan in any order and in any
manner as Administrative Agent shall elect in Administrative Agent’s sole
discretion without seeking the appointment of a receiver and without adversely
affecting the rights of Administrative Agent to foreclose the liens and security
interests securing the Loan or exercise its other rights under the Loan
Documents. The funds in the Cash Sweep Account shall not constitute trust funds
but will be held in a separate account and will not be commingled with other
monies held by Administrative Agent. All interest which accrues on the funds in
the Cash Sweep Account shall be at a rate established by Administrative Agent,
which may or may not be the highest rate then available, shall accrue for the
benefit of Borrower and shall be taxable to Borrower and shall be added to and
disbursed in the same manner and under the same conditions as the principal sum
on which said interest accrued.






--------------------------------------------------------------------------------




5.    At such time as Borrower achieves a Debt Service Coverage Ratio of at
least 1.45 to 1.00 for two (2) consecutive Determination Dates, the Cash Sweep
will terminate and, provided no Event of Default exists, any funds held in the
Cash Sweep Account will be released to Borrower.
“Actual Operating Revenue” means, with respect to any period of time, the sum of
the following without duplication:
(a)    all income computed in accordance with generally accepted accounting
principles, collected (including by Hotel Manager on behalf of Borrower) from
the ownership and operation of the Hotel Unit from whatever source (other than,
solely for purposes of determining the Debt Service Coverage Ratio, any source
affiliated with Borrower or Guarantor), including Rents, utility charges,
escalations, service fees or charges, license fees, parking fees, and other
required pass-throughs, but excluding solely for purposes of determining the
Debt Service Coverage Ratio, (i) sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any Governmental Authority,
(ii) refunds from tenants or guests, (iii) uncollectible accounts, (iv) sales of
furniture, fixtures and equipment, (v) interest income, (vi) Condemnation
Awards, (vii) Insurance Proceeds (other than business interruption or other loss
of income insurance), (viii) unforfeited security deposits, utility and other
similar deposits, (ix) income from tenants not paying rent, (x) income from
tenants in bankruptcy unless such tenant shall have affirmed its lease, (xi)
tips, service charges, gratuities or similar amounts received by employees, and
(xii) non-recurring or extraordinary income, including lease termination
payments.  Actual Operating Revenue for the Hotel Unit shall be net of rent
concessions and credits and shall be subject to appropriate seasonal and other
adjustments in Administrative Agent’s reasonable discretion;
(b)    all income (with respect to the Office Unit and Commercial Units,
computed on an annualized basis in accordance with generally accepted accounting
principles for purposes of determining the Debt Service Coverage Ratio),
collected from the ownership and operation of the Venue Unit, the Office Unit
and the Commercial Units from whatever source (other than, solely for purposes
of determining the Debt Service Coverage Ratio, any source affiliated with
Borrower or any Guarantor provided, however, that all amounts paid by Stratus
Properties Inc. under its lease in the Office Unit, all amounts paid by the
Venue Unit for its use of office space to the Office Unit and all cash
distributions from Stageside LLC attributable to Borrower will be included in
the calculation of Debt Service Coverage Ratio), including Rents, utility
charges, escalations, service fees or charges, license fees, parking fees, and
other required pass-throughs, but excluding solely for purposes of determining
the Debt Service Coverage Ratio, (i) sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any Governmental Authority,
(ii) refunds from tenants, (iii) uncollectible accounts, (iv) sales of
furniture, fixtures and equipment, (v) interest income, (vi) Condemnation
Awards, (vii) Insurance Proceeds (other than business interruption or other loss
of income insurance), (viii) unforfeited security deposits, utility and other
similar deposits, (ix) income from tenants not paying rent, (x) income from
tenants in bankruptcy unless such tenant shall have affirmed its lease, (xi)
tips, service charges, gratuities or similar amounts received by employees, and
(xii) non-recurring or extraordinary income, including lease termination
payments.  Actual Operating Revenue shall be net of rent concessions and
credits. Operating revenue derived from Office Unit and Commercial Unit tenants
paying rent shall be calculated on a then-current basis at the Determination
Date, and annualized for inclusion in the Actual Operating Revenue calculation.
Actual Operating Revenue for the Office Units and the Commercial Units shall
also be net of rent concessions and credits and shall be subject to appropriate
seasonal and other adjustments in Administrative Agent’s reasonable discretion;
and
(c)    distributions received by Borrower from Stageside LLC collected by
Stageside from its business at the Venue Unit from whatever source (other than,
solely for purposes of determining the Debt Service Coverage Ratio, any source
affiliated with Borrower or any Guarantor).




--------------------------------------------------------------------------------




“Assumed Interest Rate” means the greatest of: (i) the Borrower’s actual
borrowing rate, (ii) the annual yield payable on the last day of the applicable
Calculation Period on ten (10) year United States Treasury obligations in
amounts approximating the outstanding principal balance of the Loan at the
inception of the Calculation Period plus two hundred fifty (250) basis points
per annum, and (iii) six and one-quarter percent (6.25%) per annum.
“Calculation Period” means the twelve (12) month period ending on any
Determination Date.
“Debt Service” means the higher of (a) the actual principal (if any) and
interest payable under the Loan during the applicable Calculation Period, or
(b) the payments of principal and interest that would have been payable under a
hypothetical loan during the Calculation Period, assuming (i) an initial balance
equal to the outstanding principal balance of the Loan at the Determination
Date, (ii) an interest rate equal to the Assumed Interest Rate, and
(iii) amortization of the aggregate principal indebtedness over a thirty (30)
year amortization period.
“Debt Service Coverage Ratio” means, as of any Determination Date, for the
applicable Calculation Period the ratio, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), of Net
Operating Income to Debt Service.
“Determination Date” means each of March 31, June 30, September 30 and December
31 of each calendar year.
“Excess Cash Flow” means, with respect to any period of determination, the sum
of (a) with respect to the Hotel Unit, for so long as the Hotel Management
Agreement is in effect, all distributions made by Hotel Manager to Borrower
pursuant to the Hotel Management Agreement (and if the Hotel Management
Agreement is not in effect, all Net Operating Income from the Hotel Unit), plus
(b) with respect to the Units other than the Hotel Unit, all Net Operating
Income; excluding, however, Condemnation Awards and Insurance Proceeds, which
shall be governed by Section 4.6 and certain event ticket presales reported on
the Borrower’s Financial Statements as a liability reserved as working capital
for the Venue Unit; and provided that Excess Cash Flow deposited into the Cash
Sweep Account shall be net of any deposit actually made during the period of
determination into the Owner’s Remittance Account up to an aggregate amount
equal to the debt service then due and owing on the Loan and the payments then
due and owing to any Swap Counterparty pursuant to any Swap Contract and net of
any deposit actually made during the period of determination into any Reserve
Account up to an aggregate amount equal to the deposits required to be made
therein pursuant to this Agreement.
“Net Operating Income” means, for the applicable Calculation Period ending on
the applicable Determination Date, the amount obtained by subtracting actual
Operating Expenses (determined on a cash basis for purposes of Excess Cash Flow)
from Actual Operating Revenue (determined on a cash basis for purposes of Excess
Cash Flow) as such amount may be adjusted by Administrative Agent in its
reasonable discretion based on Administrative Agent’s underwriting standards,
including adjustments for vacancy allowance and other concessions. As used
herein, “vacancy allowance” means an allowance for reductions in potential
income attributable to vacancies, tenant turnover, and nonpayment of rent.
“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed on an annual basis in accordance
with generally accepted accounting principles for purposes of determining the
Debt Service Coverage Ratio, of whatever kind relating to the ownership,
operation, maintenance or management of the Property, including utilities,
ordinary repairs and maintenance, insurance premiums, ground rents, if any,
license fees, Taxes, Common Charges, advertising expenses, payroll and related
taxes, management fees (solely for purposes of determining the Debt Service
Coverage Ratio, equal to the greater of (i) actual management fees payable and
(ii) three




--------------------------------------------------------------------------------




percent (3%) of gross income excluding revenue from the Venue Unit), operational
equipment or other lease payments as approved by Administrative Agent, capital
reserve payments or deposits and such other payments to fund working capital and
other reserves for the operation of Borrower as may be appropriate in the
ordinary course of business, but specifically excluding (a) depreciation and
amortization, (b) income taxes, (c) debt service on the Loan, (d) any item of
expense that would otherwise be covered by the provisions hereof but which is
paid by any tenant under such tenant’s Lease or other agreement provided such
reimbursement by tenant is not included in the calculation of Actual Operating
Revenue and (e) any item of expense paid from any reserve, including any Reserve
Account, to the extent that the deposit into such reserve was included as an
Operating Expense. Without limiting the foregoing, no payment made by Borrower
pursuant to the Condominium Marketing License Agreement, or any other expenses
with respect to the Residential Units, shall be Operating Expenses.  Solely for
purposes of determining the Debt Service Coverage Ratio, Operating Expenses
shall also include a charge (applies to the Office Unit and Commercial Units
only) which shall be the greater of (i) actual vacancy and collection loss or
(ii) seven percent (7%) of gross rental income from the Office Unit and
Commercial Units, a replacement reserve of $0.15 / square foot (applies to
Office Unit and Commercial Units only), a tenant improvement / leasing
commission reserve of $1.50 / square foot (applies to the Office Unit only) and
a furniture, fixture and equipment reserve (applies to the Hotel Unit only) of
not less than the FF&E Reserve Amount.  Solely for purposes of determining the
Debt Service Coverage Ratio, Operating Expenses shall be subject to appropriate
seasonal and other adjustments in Administrative Agent’s reasonable discretion
(including for annual tax and insurance accruals and any non-recurring items).
For purposes of determining Excess Cash Flow, Operating Expenses shall be all
expenses actually paid determined on a cash basis without annualization and
without adjustments to management fees and vacancy loss.




--------------------------------------------------------------------------------






Schedule 8
Allocated Loan Amounts
Unit
Allocated Loan Amount
125% Release Price
Theatre
17,827,000
22,284,000
Office
8,240,000
10,300,000
Retail
4,611,000
5,763,000











--------------------------------------------------------------------------------






Schedule 9
Schedule of Lenders
BANK OF AMERICA, N.A., as Administrative Agent:


Administrative Agent’s Office:


Bank of America, N.A.
901 Main Street, 20th Floor
Dallas, Texas, 75202


Payment Account Instructions:


Bank of America, N.A.
Real Estate Administration Services #1503
ABA # 0260-0959-3
To Credit GL Account # 1366211723001
Attn: Debra Perrin
Re: CJUF II Stratus Block 21 LLC




BANK OF AMERICA, N.A., as Lender:


Commitment Amount: $100,000,000
Pro Rata Share: 100%
Notices: Same as notices to Administrative Agent
Payment Instructions: Same as above.












--------------------------------------------------------------------------------




Schedule 10


Form of Promissory Note


See attached.




--------------------------------------------------------------------------------




Schedule 11


Organizational Chart
See attached.










--------------------------------------------------------------------------------






Schedule 12
Condominium Documents
Master Condominium Documents:
Declaration of Condominium Regime for Block 21 Master Condominiums recorded in
the Official Public Records of Travis County, Texas as Document No. 2010182735
Scrivener’s Affidavit recorded as Instrument No. 2011009045, Official Public
Records of Travis County, Texas
Management Certificate of Block 21 Master Condominium Community, Inc. recorded
as Instrument No. 2011011872, Official Public Records of Travis County, Texas
Block 21 Dedicatory Instruments recorded as Instrument No. 2011013048, Official
Public Records of Travis County, Texas


Master Condominium Association Management Agreement dated as of January 7, 2011
between Block 21 Master Condominium Community, Inc. and W Hotel Management, Inc.


Residential Condominium Documents:
Declaration of Condominium Regime for Block 21 Condominiums recorded in the
Official Public Records of Travis County, Texas as Document No. 2010182736, as
amended by the First Amendment to Declaration of Condominium Regime for Block 21
Condominiums recorded in the Official Public Records of Travis County, Texas as
Document No. 2011020755


Scrivener’s Affidavit recorded as Instrument No. 2011009046, Official Public
Records of Travis County, Texas
Management Certificate of Block 21 Condominium Community, Inc. recorded as
Instrument No. 2011011873, Official Public Records of Travis County, Texas
Community Manual Block 21 Condominiums recorded as Instrument No. 2011011897,
Official Public Records of Travis County, Texas
Block 21 Dedicatory Instruments recorded as Instrument No. 2011013049, Official
Public Records of Travis County, Texas
Block 21 Condominiums Amended & Restated Rules and Regulations and Amendment to
Community Manual recorded as Instrument No. 2012168021, Official Public Records
of Travis County, Texas
Subordinate Condominium Association Management Agreement dated as of January 7,
2011 between Block 21 Condominium Community, Inc. and W Hotel Management, Inc.


Condominium board members:
1)
William H. Armstrong, III

2)
Erin D. Pickens

3)
Matt Green




    

--------------------------------------------------------------------------------






Schedule 13
Accounts
See attached.





    

--------------------------------------------------------------------------------






Schedule 14
Co-Lender and Agency Provisions
1.    Appointment and Authorization of Administrative Agent.
(a)    Each Lender hereby irrevocably (subject to Section 9 of this Schedule 14)
appoints, designates and authorizes Administrative Agent to take such action on
its behalf under the provisions of this Agreement and each other Loan Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. The term “agent” herein and in
the other Loan Documents with reference to Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
(b)    Notwithstanding any provision to the contrary contained elsewhere herein
or in any other Loan Document, Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, and its duties and
responsibilities shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing, and
no implied covenants, functions, responsibilities, obligations or liabilities
shall be read into this Agreement or any other Loan Document or otherwise exist
against Administrative Agent or its Related Parties (as defined below);
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law (as
defined below) or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender (as defined below) in violation of any Debtor
Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to Borrower, Guarantor or
any of their Related Parties that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Related Parties in any capacity.
(c)    No individual Lender or group of Lenders shall have any right to amend or
waive, or consent to the departure of any party from any provision of any Loan
Document, or secure or enforce the obligations of Borrower or any other party
pursuant to the Loan Documents, or otherwise. All such rights, on behalf of
Administrative Agent or any Lender or Lenders, shall be held and exercised
solely by and at the option of Administrative Agent for the pro rata benefit of
the Lenders. Such rights, however, are subject to the rights of a Lender or
Lenders, as expressly set forth in this Agreement, to approve



    

--------------------------------------------------------------------------------




matters or direct Administrative Agent to take or refrain from taking action as
set forth in this Agreement. Except as expressly otherwise provided in this
Agreement or the other Loan Documents, Administrative Agent shall have and may
use its sole discretion with respect to exercising or refraining from exercising
any discretionary rights, or taking or refraining from taking any actions which
Administrative Agent is expressly entitled to exercise or take under this
Agreement and the other Loan Documents, including (i) the determination if and
to what extent matters or items subject to Administrative Agent’s satisfaction
are acceptable or otherwise within its discretion, (ii) the making of
Administrative Agent Advances, and (iii) the exercise of remedies pursuant to,
but subject to, Article VI or pursuant to any other Loan Document and any action
so taken or not taken shall be deemed consented to by Lenders.
(d)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower, Guarantor or any other Person liable
for any part of the Indebtedness, no individual Lender or group of Lenders shall
have the right, and Administrative Agent (irrespective of whether the principal
of the Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower or any other Person) shall be exclusively entitled and
empowered on behalf of itself and the Lenders, by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under
Section 11 of this Schedule 14 allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 11 of this Schedule 14.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of Lenders except as approved by the Required Lenders or to
authorize Administrative Agent to vote in respect of the claims of Lenders
except as approved by the Required Lenders in any such proceeding.
2.    Delegation of Duties; Advice.
(a)    Administrative Agent may execute any of its duties under this Agreement
or any other Loan Document by or through one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Schedule 14 shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Loan as well



    

--------------------------------------------------------------------------------




as activities as Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.
(b)    Administrative Agent shall be entitled to advice of counsel and other
consultant experts concerning all matters pertaining to such duties.
Administrative Agent shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel or other consultant experts.
3.    Liability of Administrative Agent. Neither Administrative Agent nor any
Related Party of Administrative Agent shall (a) be liable for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other Loan Document or the transactions contemplated hereby or thereby
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary), or as Administrative
Agent shall believe in good faith shall be necessary or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment, or (b) be
responsible in any manner to any Lender for any recital, statement,
representation or warranty made by Borrower, Guarantor, any subsidiary or
Affiliate of Borrower or Guarantor, or any other Person, or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. Neither Administrative Agent nor any Related Party of
Administrative Agent shall be under any obligation to any Lender or participant
or any other Person to inspect the properties, books or records of Borrower,
Guarantor, any of their Related Parties or any other Person, or to ascertain or
inquire into (u) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (v) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (w) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (x) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Loan Documents, (y) the value or the
sufficiency of any collateral, or (z) the satisfaction of any condition set
forth herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
4.    Reliance by Administrative Agent; Authorized Signers. Administrative Agent
is authorized to rely upon the continuing authority of the Authorized Signers to
bind Borrower with respect to all matters pertaining to the Loan and the Loan
Documents. Such authorization may be changed only upon written notice addressed
to Administrative Agent accompanied by evidence, reasonably satisfactory to
Administrative Agent, of the authority of the Person giving such notice. Such
notice shall be effective not sooner than five (5) Banking Days following
receipt thereof by Administrative Agent. Without limitation of the foregoing,
Administrative Agent shall be entitled to rely, and shall be fully protected,
and shall be indemnified by Lenders pursuant to Section 7 of this Schedule 14,
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex, telephone message, email or other
electronic (including any Internet or intranet website posting or other
distribution) communication, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any party to the Loan Documents), independent accountants
and other experts selected by Administrative Agent. In determining compliance
with any condition hereunder to the making of the Loan that by its terms must be
fulfilled to the satisfaction of a Lender, Administrative



    

--------------------------------------------------------------------------------




Agent may presume that such condition is satisfactory to such Lender unless
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of the Loan. For purposes of determining compliance with the
conditions specified in the Closing Checklist, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections. Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders or all Lenders if required hereunder as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected, and shall be
indemnified by Lenders pursuant to Section 7 of this Schedule 14, in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or such greater
number of Lenders as may be expressly required hereby in any instance, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Lenders. In the absence of written instructions from the Required
Lenders or such greater number of Lenders, as expressly required hereunder,
Administrative Agent may take or not take any action, at its discretion, unless
this Agreement specifically requires the consent of the Required Lenders or such
greater number of Lenders. Notwithstanding anything to the contrary herein, in
no event shall Administrative Agent be required to take any action that it
determines may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law, and Administrative
Agent shall be indemnified by Lenders pursuant to Section 7 of this Schedule 14
with respect to such determination.
5.    Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement and describing such Default or Event of
Default, and Administrative Agent determines that such Default (if it were to
become an Event of Default) or Event of Default will have a Material Adverse
Effect. Administrative Agent will notify Lenders of its receipt of any such
notice. Administrative Agent shall take such action with respect to any such
Event of Default as may be requested by the Required Lenders in accordance with
Article VII; provided, however, that unless and until Administrative Agent has
received any such request, Administrative Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Event of Default as it shall deem advisable or in the best interest of Lenders.
6.    Credit Decision; Disclosure of Information by Administrative Agent.
(a)    Each Lender acknowledges that neither Administrative Agent nor any
Related Party of Administrative Agent has made any representation or warranty to
it, and that no act by Administrative Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of Borrower
and Guarantor, shall be deemed to constitute any representation or warranty by
Administrative Agent or any Related Party of Administrative Agent to any Lenders
as to any matter, including whether Administrative Agent or any Related Party of
Administrative Agent have disclosed material information in their possession.
Each Lender represents to Administrative Agent that it has, independently and
without reliance upon Administrative Agent or any Related Party of
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of an investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantor, and all applicable bank or other
regulatory



    

--------------------------------------------------------------------------------




Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrower and Guarantor
hereunder. Each Lender also represents that it will, independently and without
reliance upon Administrative Agent or any Related Party of Administrative Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantor.
(b)    Administrative Agent promptly after its receipt shall provide each Lender
such notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide each Lender and/or make
available for such Lender’s inspection during reasonable business hours and at
such Lender’s expense, promptly after such Lender’s written request therefor:
(i) copies of the Loan Documents; (ii) such information as is then in
Administrative Agent’s possession in respect of the current status of principal
and interest payments and accruals in respect of the Loan; (iii) copies of all
current financial statements in respect of Borrower, Guarantor or other Person
liable for payment or performance by Borrower of any obligations under the Loan
Documents, then in Administrative Agent’s possession with respect to the Loan;
and (iv) other current factual information then in Administrative Agent’s
possession with respect to the Loan and bearing on the continuing
creditworthiness of Borrower or Guarantor, or any of their respective
Affiliates; provided that nothing contained in this Section shall impose any
liability upon Administrative Agent for its failure to provide a Lender any of
such Loan Documents, information, or financial statements, unless such failure
constitutes willful misconduct or gross negligence on Administrative Agent’s
part; and provided, further, that Administrative Agent shall not be obligated to
provide any Lender with any information in violation of Law or any contractual
restrictions on the disclosure thereof (provided such contractual restrictions
shall not apply to distributing to a Lender factual and financial information
expressly required to be provided herein). Except as set forth above,
Administrative Agent shall not have any duty or responsibility to provide any
Lenders with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or Guarantor or any of their respective Affiliates which may come into
the possession of Administrative Agent or any Related Party of Administrative
Agent.
7.    Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, Lenders hereby indemnify Administrative
Agent and each Related Party of Administrative Agent (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), pro rata, and hold harmless Administrative Agent and each
Related Party of Administrative Agent from and against any and all Indemnified
Liabilities incurred by it, including before, during and after any foreclosure
of the Mortgage, other exercise of rights and remedies or sale of the Property;
provided, however, that no Lender shall be liable for the payment to
Administrative Agent or any Related Party of Administrative Agent of any portion
of such Indemnified Liabilities to the extent determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Person’s own gross negligence or willful misconduct; provided,
further, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 7. All payments on account of the foregoing shall be
due and payable ten (10) days after demand by Administrative Agent therefor.
Without limitation of the foregoing, to the extent that Administrative Agent is
not reimbursed by or on behalf of Borrower, each Lender shall reimburse
Administrative Agent within ten (10) days after demand for its ratable share of
any costs or out-of-pocket expenses (including attorneys’ fees) incurred by
Administrative Agent as described in Section 12 of Schedule 14. The undertaking
in this Section 7 shall survive the resignation or replacement of Administrative
Agent, any assignment of rights by, or the



    

--------------------------------------------------------------------------------




replacement of, a Lender, the termination of the Commitments, the termination of
this Agreement and the repayment, satisfaction or discharge of all Obligations.
8.    Administrative Agent in Individual Capacity. Administrative Agent, in its
individual capacity, and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any party to the Loan Documents and their
respective subsidiaries and other Affiliates as though Administrative Agent was
not Administrative Agent hereunder, without notice to or consent of Lenders and
without any duty to account therefor to Lenders. Lenders acknowledge that
Borrower and Bank of America or its Affiliate have entered or may enter into
Swap Transactions. Lenders shall have no right to share in any portion of any
payments made by Borrower under the terms of such Swap Transactions (except and
to the extent Lenders shall have participated with Bank of America or such
Affiliate in such Swap Transactions). Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any party to the Loan Documents, or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of such
parties or such parties’ Affiliates) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Pro Rata Share of the Loan, Bank of America shall have the same rights
and powers under this Agreement as any other Lenders and may exercise such
rights and powers as though it were not Administrative Agent or party to Swap
Transactions, and the terms “Lender” and “Lenders” include Bank of America in
its individual capacity.
9.    Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to Lenders. Additionally, if
the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to Borrower and such Person,
remove such Person as Administrative Agent. If Administrative Agent resigns or
is so removed by the Required Lenders under this Agreement, the Required Lenders
shall appoint from among Lenders a successor administrative agent for Lenders,
which successor administrative agent shall be consented to by Borrower at all
times other than during the existence of an Event of Default (which consent of
Borrower shall not be unreasonably withheld or delayed). Upon the acceptance by
the successor administrative agent of its appointment as successor
administrative agent hereunder, the retiring Administrative Agent’s resignation
or removal, as applicable, shall be effective, such successor administrative
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor administrative agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated. If
no successor administrative agent has accepted appointment as Administrative
Agent by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, or on or before the removal day specified by
Required Lenders in their removal notice to Administrative Agent and Borrower,
whichever applies, then the retiring Administrative Agent may appoint, after
consulting with Lenders and Borrower, a successor administrative agent from
among Lenders; provided, however, that the retiring Administrative Agent’s
resignation or removal, as applicable, shall nevertheless become effective upon
such thirtieth (30th) day, or upon the removal day set forth in Required
Lenders’ removal notice, whichever applies, and on such day Lenders shall
perform all of the duties of Administrative Agent hereunder until such time, if
any, as Required Lenders appoint a successor agent as provided for above. After
the effective date any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Schedule 14 and other
applicable Sections of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.
10.    Releases; Acquisition and Transfers of Collateral.



    

--------------------------------------------------------------------------------




(a)    Lenders hereby irrevocably authorize Administrative Agent to transfer or
release any lien on, or after foreclosure or other acquisition of title by
Administrative Agent on behalf of Lenders to transfer or sell, any collateral
(i) upon the termination of the Commitments, the termination of all obligations
of each Swap Counterparty to advance any funds under any Swap Contract, and
payment and satisfaction in full of all Indebtedness; (ii) constituting a
release, transfer or sale of a lien or collateral if Borrower will certify to
Administrative Agent that the release, transfer or sale is permitted under this
Agreement or the other Loan Documents (and Administrative Agent may rely
conclusively on any such certificate, without further inquiry); or (iii) after
foreclosure or other acquisition of title (1) in the discretion of
Administrative Agent if a purchase price of at least ninety percent (90%) of the
value indicated in the most recent appraisal of the collateral obtained by
Administrative Agent and made in accordance with regulations governing
Administrative Agent, less any reduction indicated in the appraised value
estimated by any experts in the applicable areas engaged by Administrative
Agent; or (2) if approved by the Required Lenders.
(b)    If all or any portion of the collateral is acquired by foreclosure or by
deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Pro Rata Shares on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure (the “Acquisition Date”).
Administrative Agent and all Lenders hereby expressly waive and relinquish any
right of partition with respect to any collateral so acquired. After any
collateral is acquired, Administrative Agent shall appoint and retain one or
more Persons (individually and collectively, the “OREO Property Manager”)
experienced in the management, leasing, sale and/or disposition of similar
properties.
(c)    After consulting with the OREO Property Manager, Administrative Agent
shall prepare a written plan for operation, management, improvement,
maintenance, repair, sale and disposition of the collateral and a budget for the
aforesaid, which may include a reasonable management fee payable to
Administrative Agent (the “Business Plan”). Administrative Agent will deliver
the Business Plan not later than the sixtieth (60th) day after the Acquisition
Date to each Lender with a written request for approval of the Business Plan. If
the Business Plan is approved by the Required Lenders, Administrative Agent and
the OREO Property Manager shall adhere to the Business Plan until a different
Business Plan is approved by the Required Lenders. Administrative Agent may
propose an amendment to the Business Plan as it deems appropriate, which shall
also be subject to Required Lender approval. If the Business Plan (as may be
amended) proposed by Administrative Agent is not approved by the Required
Lenders, or if sixty (60) days have elapsed following the Acquisition Date
without a Business Plan being proposed by Administrative Agent, any Lender may
propose an alternative Business Plan, which Administrative Agent shall submit to
all Lenders for their approval. If an alternative Business Plan is approved by
the Required Lenders, Administrative Agent may appoint one of the approving
Lenders to implement the alternative Business Plan. Notwithstanding any other
provision of this Agreement, unless in violation of an approved Business Plan or
otherwise in an emergency situation, Administrative Agent shall, subject to
Section 8.10(a), have the right but not the obligation to take any action in
connection with the collateral (including those with respect to all Real
Property Taxes, Insurance Premiums, operation, management, improvement,
maintenance, repair, sale and disposition), or any portion thereof.
(d)    Upon written request by Administrative Agent or Borrower at any time,
Lenders will confirm in writing Administrative Agent’s authority to sell,
transfer or release any such liens of particular types or items of collateral
pursuant to this Section 10; provided, however, that (i) Administrative Agent
shall not be required to execute any document necessary to evidence such
release, transfer or sale on terms that, in Administrative Agent’s opinion,
would expose Administrative Agent to liability or create any obligation or
entail any consequence other than the transfer, release or sale without
recourse, representation or warranty, and (ii) such transfer, release or sale
shall not in any manner discharge, affect or impair the obligations of Borrower
other than those expressly being released.



    

--------------------------------------------------------------------------------




(e)    If only two (2) Lenders exist at the time Administrative Agent receives a
purchase offer for collateral, the consent of the Required Lenders is required
pursuant to Section 10(a), and one of the Lenders does not consent within ten
(10) Banking Days after notification from Administrative Agent, the consenting
Lender may, in writing to the other Lender, offer (“Purchase Offer”) to purchase
all of the non-consenting Lender’s right, title and interest in such collateral
for a purchase price equal to the non-consenting Lender’s Pro Rata Share of the
net proceeds anticipated from such sale of such collateral (as reasonably
determined by Administrative Agent, including the undiscounted face principal
amount of any purchase money obligation not payable at closing) (“Lender Net
Sale Proceeds”). Within ten (10) Banking Days thereafter the non-consenting
Lender shall be deemed to have accepted such Purchase Offer unless the
non-consenting Lender notifies Administrative Agent that it elects to purchase
all of the consenting Lender’s right, title and interest in such collateral for
a purchase price payable by the non-consenting Lender in an amount equal to the
consenting Lender’s Pro Rata Share of the Lender Net Sale Proceeds. Any amount
payable hereunder by a Lender shall be due on the earlier to occur of the
closing of the sale of such collateral or ninety (90) days after receipt by the
non-consenting Lender of the Purchase Offer, regardless of whether such
collateral is sold.
11.    Application of Payments. Except as otherwise provided below with respect
to Defaulting Lenders, aggregate principal and interest payments, payments for
Indemnified Liabilities and/or foreclosure or sale of the collateral, and net
operating income from the collateral during any period it is owned by
Administrative Agent on behalf of Lenders (“Payments”) shall be apportioned pro
rata among Lenders and payments of any fees (other than fees designated for
Administrative Agent’s separate account) shall, as applicable, be apportioned
pro rata among Lenders. All pro rata Payments shall be remitted to
Administrative Agent and, all such payments not constituting payment of specific
fees, and all proceeds of the collateral received by Administrative Agent, shall
be applied first, to pay any fees, indemnities, costs, expenses (including those
in Section 7 of this Schedule 14) and reimbursements then due to Administrative
Agent from Borrower (including any of the foregoing constituting Administrative
Agent Advances, together with interest thereon); second, to pay any fees, costs,
expenses and reimbursements then due to Lenders from Borrower (including any of
the foregoing constituting Administrative Agent Advances, together with interest
thereon, reimbursed by Lenders); third, to pay (on a pari passu basis) pro rata
interest and late charges due in respect of the Indebtedness; fourth, to pay (on
a pari passu basis) or prepay pro rata principal of the Indebtedness; and last,
to Borrower, if required by Law, or Lenders in Pro Rata Share percentages equal
to their percentages at the termination of the Aggregate Commitments.
12.    Administrative Agent Advances.
(a)    Administrative Agent is authorized, from time to time, in Administrative
Agent’s sole discretion to make, authorize or determine Additional Advances and
other advances, or otherwise expend funds, on behalf of Lenders (“Administrative
Agent Advances”), (i) to pay any costs, fees and expenses as described in
Section 4.14 and 4.15, and (ii) when Administrative Agent deems necessary or
desirable to preserve or protect the collateral or any portion thereof
(including those with respect to Real Property Taxes, Insurance Premiums,
operation, management, improvements, maintenance, repair, sale and disposition)
(A) subject to Section 5 of this Schedule 14, after the occurrence of an Event
of Default, and (B) subject to Section 10 of this Schedule 14, after acquisition
of all or a portion of the collateral by foreclosure or otherwise.
(b)    Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable on demand and secured by the
collateral, and if unpaid by Lenders as set forth below shall bear interest at
the rate applicable to such amount under the Loan or if no longer applicable, at
the interest rate of the Loan. Administrative Agent shall notify each Lender in
writing of each Administrative Agent Advance. Upon receipt of notice from
Administrative Agent of its making of



    

--------------------------------------------------------------------------------




an Administrative Agent Advance, each Lender shall make the amount of such
Lender’s Pro Rata Share of the outstanding principal amount of the
Administrative Agent Advance available to Administrative Agent, in same day
funds, to such account of Administrative Agent as Administrative Agent may
designate, (i) on or before 3:00 p.m. (Administrative Agent’s Time) on the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides such notice on or
before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
(Administrative Agent’s Time) on the Banking Day immediately following the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides notice after 12:00
p.m. (Administrative Agent’s Time).
13.    Defaulting Lender.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:
(b)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of “Required Lenders.”
(c)    Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by Administrative
Agent from a Defaulting Lender pursuant to Section 7 of this Schedule 14 shall
be applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; second, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any advance in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Administrative Agent; third, if so
determined by Administrative Agent and Borrower, to be held in a deposit account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to advances under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any advances in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such advances were made at a time when the conditions for same, if any, were
satisfied or waived, such payment shall be applied solely to pay the advances of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any advances of such Defaulting Lender until such time as all
advances are held by the Lenders pro rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(d)     If Borrower and Administrative Agent agree in writing that a Lender is
no longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding advances of the other Lenders or
take such other actions as Administrative Agent may determine to be necessary to
cause the Commitments (and



    

--------------------------------------------------------------------------------




outstanding principal balance of all advances) to be held on a pro rata basis by
the Lenders in accordance with their Pro Rata Shares, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
14.    Benefit. The terms and conditions of this Schedule 14 are inserted for
the sole benefit of Administrative Agent and Lenders; the same may be waived in
whole or in part, with or without terms or conditions, without prejudicing
Administrative Agent’s or Lenders’ rights to later assert them in whole or in
part.
15.    Co-Administrative Agents; Lead Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co agent,” “book manager,” or “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified as a “syndication agent,” “documentation agent,” “co-agent” or “lead
manager” shall have or be deemed to have any fiduciary relationship with any
Lenders. Each Lender acknowledges that it has not relied, and will not rely, on
any of Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
16.    Lender Participation in Swap Transactions. If Borrower enters into any
Swap Transaction and Swap Contract with one or more Lenders, such Lender(s)
shall notify each other then-existing Lender of the terms of each such Swap
Transaction and each then-existing Lender (other than a Defaulting Lender) shall
have the right in its sole discretion to participate in each such Swap
Transaction pro rata according to such Lender’s Pro Rata Share of the amount of
the applicable Swap Transaction. All such participation interests shall be
governed pursuant to separate documentation.
17.    Swap Contracts. Except as otherwise expressly set forth herein, no Lender
that obtains the benefit of the provisions of Section 11 of this Schedule 14 or
any collateral by virtue of the provisions hereof or any Loan Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
collateral (including the release or impairment of any collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or any Loan Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Schedule 14 to the contrary,
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts except to the extent expressly provided herein.
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts.
18.    Assignments and Participations.
(a)    Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and Pro Rata Share of the Loan at the time owing to it); provided
that any such assignment shall be subject to the following conditions:



    

--------------------------------------------------------------------------------




(i)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Pro Rata Share of the Loan at the time owing
to it or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in Section 18(a)(ii) in the aggregate or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(ii)    in any case not described in Section 18(a)(i), the aggregate amount of
the Commitment (which for this purpose includes the Pro Rata Share of the Loan
outstanding) or, if the Commitment is not then in effect, the principal
outstanding Pro Rata Share of the Loan that is subject to each such assignment,
determined as of the date the “Effective Date” specified in the Assignment and
Assumption, shall not be less than $10,000,000 unless Administrative Agent
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(iii)    Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its Pro Rata Share of the Loan and the Commitment
assigned.
(iv)    In addition to any consent required by Section 18(a)(ii), the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed)
shall be required if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.
(v)    The parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.
(vi)    No such assignment shall be made (A) to Borrower, Guarantor or any other
Person liable for any part of the Obligations or any of Affiliate of the
foregoing, (B) to any Defaulting Lender or any of its subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person.
(v)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable Pro Rata Share of
the Loan previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full Pro Rata Share of
the Loan. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this Section
9.7(c), then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.



    

--------------------------------------------------------------------------------




(b)    Subject to acceptance and recording thereof by Administrative Agent
pursuant to Section 18(a), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of this Agreement with respect to Borrower’s obligations surviving
termination of this Agreement); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 18 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 18(c).
(c)     Any Lender may at any time, without the consent of, or notice to,
Administrative Agent, sell participations to any Person (other than a natural
Person, a Defaulting Lender, Borrower, Guarantor or any Affiliate of Borrower or
Guarantor) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or its Pro Rata Share of the Loan owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) Borrower, Administrative Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnities
under this Schedule 14 without regard to the existence of any participation. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the second proviso of
Section 19 of this Schedule 14 that affects such Participant. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amount (and stated interest) of each Participant’s
interest in the Loan or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Administrative Agent may assign and delegate its interests herein and may
also resign or be replaced by a successor or replacement agent (in each case as
between Administrative Agent and Lenders only, subject to Article VIII). Upon
the acceptance by the successor administrative agent of its appointment as
successor administrative agent hereunder, the retiring Administrative Agent’s
resignation or removal, as applicable, shall be effective, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent, and the retiring Administrative Agent’s
appointment, powers



    

--------------------------------------------------------------------------------




and duties as Administrative Agent shall be terminated. After the effective date
any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
19.    Amendments, Consents and Waivers. Administrative Agent may amend or waive
any provision of this Agreement or any other Loan Document, or consent to any
departure by any party to the Loan Documents therefrom which amendment, waiver
or consent is intended to be within Administrative Agent’s discretion or
determination, or otherwise in Administrative Agent’s reasonable determination
shall not have a Material Adverse Effect. Any other amendment, waiver or consent
shall require the written consent of the Required Lenders; provided, however,
that no such amendment, waiver or consent shall:
    (a)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated by the exercise of remedies hereunder by Administrative
Agent), without the written consent of such Lender (it being understood that a
waiver of a Default or Event of Default shall not constitute an extension or
increase in any Lender’s Commitment);
    (b)    postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to Lenders (or
any of them) hereunder or under any other Loan Document, without the written
consent of each Lender directly affected thereby;
    (c)    reduce the principal of, or the rate of interest specified herein on,
any portion of the Loan, or any fees or other amounts payable hereunder or under
any other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that Administrative Agent may waive any
obligation of Borrower to pay interest at the Default Rate and/or late charges
for periods of up to thirty (30) days, and only the consent of the Required
Lenders shall be necessary to waive any obligation of Borrower to pay interest
at the Default Rate or late charges thereafter, or to amend the definition of
“Default Rate” or “late charges”;
    (d)    change the percentage of the combined Commitments or of the aggregate
unpaid principal amount of the Loan which is required for the Lenders or any of
them to take any action hereunder, without the written consent of each Lender;
    (e)    change the definition of “Pro Rata Share” or “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
    (f)    amend this Schedule 14 without the written consent of each Lender;
    (g)    permit the sale, transfer, pledge, mortgage or assignment of any
collateral for the Loan or any direct or indirect interest in Borrower, except
as expressly permitted under the Loan Documents, without the written consent of
each Lender; or
    (h)    transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on behalf of the Lenders transfer
or sell, any collateral for the Loan except as permitted in Section 10 of this
Schedule 14, without the prior written consent of each Lender,
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of



    

--------------------------------------------------------------------------------




Administrative Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
20.    Tax Indemnity. Each Lender shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten (10) days after demand
therefor, (a) Administrative Agent against any Indemnified Taxes attributable to
such Lender, (b) Administrative Agent against any Lender Taxes attributable on
account of any participation of the Loan and (c) Administrative Agent against
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Lender Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender as the case
may be, under this Agreement or any other Loan Document against any amount due
to Administrative Agent under this Section 20.
21.    Definitions.
“Debtor Relief Law(s)” means any federal, state or local law, domestic or
foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or any similar law affecting the rights of creditors.
“Defaulting Lender” means, subject to Section 13(d), any Lender that (a) has
failed to (i) fund all or any portion of its advances within two (2) days of the
date such advances were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
advances (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent or any Lender any other amount
required to be paid by it hereunder within two (2) days of the date when due,
(b) has notified Borrower or Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund an advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) days after written request by
Administrative Agent or Borrower to confirm in writing to Administrative Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender



    

--------------------------------------------------------------------------------




solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 13(d)) as of the date
established therefor by Administrative Agent in a written notice of such
determination, which shall be delivered by Administrative Agent to Borrower and
each Lender promptly following such determination.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and such
Person’s Affiliates.







    

--------------------------------------------------------------------------------






Schedule 15
Claims
None.



    

--------------------------------------------------------------------------------






Schedule 16
Trade Names
W Hotel
Austin City Limits
ACL
Austin City Limits Live
ACL Live









    